 

Exhibit 10.2

 



priming CREDIT AGREEMENT

 

dated as of January 6, 2017

 

among

 

BIOSCRIP, INC.,

as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

and

 

SUNTRUST BANK,

as Administrative Agent

 

 

 

 

Table of Contents

 

    Page       ARTICLE I DEFINITIONS; CONSTRUCTION 1 Section 1.1 Definitions 1
Section 1.2 [Reserved] 30 Section 1.3 Accounting Terms and Determination 30
Section 1.4 Terms Generally 30       ARTICLE II AMOUNT AND TERMS OF THE
COMMITMENTS 31 Section 2.1 General Description of Facilities 31 Section 2.2
Revolving Loans 31 Section 2.3 Procedure for Revolving Borrowing 31 Section 2.4
[Reserved] 31 Section 2.5 Funding of Borrowing 31 Section 2.6 [Reserved] 31
Section 2.7 [Reserved] 31 Section 2.8 Reduction and Termination of Commitments
32 Section 2.9 Repayment of Loans 32 Section 2.10 Evidence of Indebtedness 32
Section 2.11 Optional Prepayments 33 Section 2.12 Mandatory Prepayments 33
Section 2.13 Interest on Loans 34 Section 2.14 Fees 34 Section 2.15 Computation
of Interest and Fees 35 Section 2.16 [Reserved] 35 Section 2.17 [Reserved] 35
Section 2.18 Increased Costs 35 Section 2.19 [Reserved] 36 Section 2.20 Taxes 36
Section 2.21 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 39
Section 2.22 [Reserved] 40 Section 2.23 [Reserved] 40 Section 2.24 Mitigation of
Obligations 40 Section 2.25 Replacement of Lenders 40 Section 2.26 [Reserved] 40
      ARTICLE III CONDITIONS PRECEDENT TO LOANS 41 Section 3.1 Conditions to
Effectiveness 41 Section 3.2 [Reserved] 44 Section 3.3 [Reserved] 44 Section 3.4
Delivery of Documents 44       ARTICLE IV REPRESENTATIONS AND WARRANTIES 44
Section 4.1 Existence; Power 44 Section 4.2 Organizational Power; Authorization
44 Section 4.3 Governmental Approvals; No Conflicts 44 Section 4.4 Financial
Statements; Material Adverse Effect 45 Section 4.5 Litigation and Environmental
Matters 45 Section 4.6 Compliance with Laws and Agreements 45 Section 4.7
Investment Company Act 45

 

 -i-

 

  

Table of Contents

(continued)

 

    Page       Section 4.8 Taxes 46 Section 4.9 Margin Regulations 46 Section
4.10 ERISA 46 Section 4.11 Ownership of Property; Insurance 47 Section 4.12
Disclosure 47 Section 4.13 Labor Relations 48 Section 4.14 Subsidiaries 48
Section 4.15 Solvency 48 Section 4.16 Deposit and Disbursement Accounts 48
Section 4.17 Collateral Documents 48 Section 4.18 Material Agreements 49 Section
4.19 Sanctions and Anti-Corruption Laws 49 Section 4.20 Patriot Act 49 Section
4.21 Compliance with Healthcare Laws 50 Section 4.22 HIPAA/HITECH Compliance 52
Section 4.23 Reimbursement 53 Section 4.24 Fraud and Abuse 53 Section 4.25
Existing Lien 54 Section 4.26 EEA Financial Institutions; Other Regulations 54  
    ARTICLE V AFFIRMATIVE COVENANTS 54 Section 5.1 Financial Statements and
Other Information 54 Section 5.2 Notices of Material Events 56 Section 5.3
Existence; Conduct of Business 58 Section 5.4 Compliance with Laws 58 Section
5.5 Payment of Obligations 58 Section 5.6 Books and Records 58 Section 5.7
Visitation and Inspection 59 Section 5.8 Maintenance of Properties; Insurance 59
Section 5.9 Use of Proceeds; Margin Regulations 59 Section 5.10 Casualty and
Condemnation 60 Section 5.11 Cash Management 60 Section 5.12 Additional
Subsidiaries and Collateral 61 Section 5.13 Additional Real Estate; Leased
Locations 62 Section 5.14 Further Assurances 62 Section 5.15 Healthcare Matters
62 Section 5.16 Post-Closing Covenants 63 Section 5.17 Existing Lien Credit
Enhancements 63 Section 5.18 Existing Lien Loan Documents 63       ARTICLE VI
FINANCIAL COVENANTS 63       ARTICLE VII NEGATIVE COVENANTS 64 Section 7.1
Indebtedness and Disqualified Capital Stock 64 Section 7.2 Liens 67 Section 7.3
Fundamental Changes 69 Section 7.4 Investments, Loans 69 Section 7.5 Restricted
Payments 70

 

 -ii- 

 

 

Table of Contents

(continued)

 

    Page       Section 7.6 Sale of Assets 71 Section 7.7 Transactions with
Affiliates 72 Section 7.8 Restrictive Agreements 72 Section 7.9 Sale and
Leaseback Transactions 73 Section 7.10 Hedging Transactions 73 Section 7.11
Amendment to Material Documents 73 Section 7.12 Accounting Changes 73 Section
7.13 Government Regulation 73 Section 7.14 Health Care Matters 74 Section 7.15
ERISA 74 Section 7.16 [Reserved] 74 Section 7.17 Anti-Cash Hoarding 74      
ARTICLE VIII EVENTS OF DEFAULT 74 Section 8.1 Events of Default 74 Section 8.2
Application of Proceeds from Collateral 77       ARTICLE IX THE ADMINISTRATIVE
AGENT 78 Section 9.1 Appointment of the Administrative Agent 78 Section 9.2
Nature of Duties of the Administrative Agent 79 Section 9.3 Lack of Reliance on
the Administrative Agent 79 Section 9.4 Certain Rights of the Administrative
Agent 79 Section 9.5 Reliance by the Administrative Agent 79 Section 9.6 The
Administrative Agent in its Individual Capacity 80 Section 9.7 Successor
Administrative Agent 80 Section 9.8 Withholding Tax 80 Section 9.9 The
Administrative Agent May File Proofs of Claim 81 Section 9.10 Authorization to
Execute Other Loan Documents 81 Section 9.11 Collateral and Guaranty Matters 81
Section 9.12 [Reserved] 82 Section 9.13 Right to Realize on Collateral and
Enforce Guarantee 82 Section 9.14 [Reserved] 82 Section 9.15 ABDC INTERCREDITOR
AGREEMENT 82 Section 9.16 PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT 83      
ARTICLE X MISCELLANEOUS 83 Section 10.1 Notices 83 Section 10.2 Waiver;
Amendments 85 Section 10.3 Expenses; Indemnification 87 Section 10.4 Successors
and Assigns 89 Section 10.5 Governing Law; Jurisdiction; Consent to Service of
Process 92 Section 10.6 WAIVER OF JURY TRIAL 93 Section 10.7 Right of Set-off 93
Section 10.8 Counterparts; Integration 93 Section 10.9 Survival 94 Section 10.10
Severability 94 Section 10.11 Confidentiality 94 Section 10.12 Interest Rate
Limitation 95

 

 -iii- 

 

 

Table of Contents

(continued)

 

    Page       Section 10.13 Waiver of Effect of Corporate Seal 95 Section 10.14
Patriot Act 95 Section 10.15 No Advisory or Fiduciary Responsibility 95 Section
10.16 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 96

 

 -iv- 

 

 

Table of Contents

(continued)

 

    Page         Schedules               Schedule I - Commitment Amounts  
Schedule II - Competitors   Schedule 1.1 - Existing Lien Letter of Credit  2
Schedule 4.11(a) - Real Estate  3 Schedule 4.11(c) - Insurance 15 Schedule 4.14
- Subsidiaries 16 Schedule 4.16 - Permitted Third Party Banks; Deposit and
Disbursement Accounts  18 Schedule 4.18 - Material Agreements 20 Schedule
4.21(a) - Healthcare Matters 21 Schedule 4.21(g) - Health Care Audits 45
Schedule 4.23(a) - Company Reimbursement Approval Compliance 46 Schedule 5.16 -
Post-Closing Covenants 47 Schedule 7.1 - Existing Indebtedness 48 Schedule 7.2 -
Existing Closing Date Liens  49 Schedule 7.4 - Existing Investments  55 Schedule
7.7 - Existing Transactions with Affiliates  58         Exhibits              
Exhibit A - Form of Assignment and Assumption   Exhibit B - Form of Guaranty and
Security Agreement   Exhibit C - Form of Priming/Existing Lien Intercreditor
Agreement   Exhibit D - Form of ABDC Intercreditor Agreement   Exhibit 2.3 -
Form of Notice of Borrowing   Exhibit 3.1(b)(ii) - Form of Secretary’s
Certificate   Exhibit 3.1(b)(v) - Form of Closing Date Certificate   Exhibit
5.1(c) - Form of Compliance Certificate  

 

 -v- 

 

 



priming CREDIT AGREEMENT

 

THIS PRIMING CREDIT AGREEMENT (this “Agreement”) is made and entered into as of
January 6, 2017, by and among BIOSCRIP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions and lenders from
time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for itself and the Lenders (the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lenders establish a $25,000,000
revolving credit facility in favor of the Borrower; and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the revolving credit facility in favor of the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:

 

ARTICLE I

DEFINITIONS; CONSTRUCTION

 

Section 1.1          Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“ABDC” shall mean AmerisourceBergen Drug Corporation, a Delaware corporation.

 

“ABDC Obligations” shall mean all obligations of the Loan Parties or any of
their Subsidiaries owing to ABDC under the ABDC Prime Vendor Agreement and any
other agreement, instrument, certificate or other document pursuant to which any
Loan Party or any Subsidiary of a Loan Party grants (or purports to grant) in
favor of ABDC a security interest in or a Lien on any property of such Loan
Party or such Subsidiary now or at any time hereafter to secure such
obligations.

 

“ABDC Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement dated as of the date hereof by and between the
Administrative Agent, the Existing Lien Agent and ABDC, substantially in the
form of Exhibit D attached hereto, as amended, restated, supplemented or
otherwise modified from time to time in accordance therewith and herewith.

 

“ABDC Lien” shall mean the Lien of ABDC on the Inventory and Accounts of
Borrower and its Subsidiaries and the products and proceeds thereof, as
described more particularly and defined in the definition of “Second Priority
Collateral” (as defined in the ABDC Intercreditor Agreement) and, in all events,
subject to the provisions of the ABDC Intercreditor Agreement.

 

“ABDC Prime Vendor Agreement” shall mean that certain Prime Vendor Agreement
dated as of July 1, 2009 by and among the Borrower and ABDC, as amended by that
certain First Amendment dated as of March 25, 2010, that certain Second
Amendment dated as of June 1, 2010, that certain Third Amendment dated as of
August 1, 2010, that certain Fourth Amendment dated as of May 1, 2011, that
certain Fifth Amendment dated as of January 1, 2012, that certain Sixth
Amendment dated as of September 1, 2012, that certain Seventh Amendment dated as
of December 1, 2012, and that certain Eighth Amendment dated as of April 1,
2013, and as the same may be further amended, restated, supplemented, waived,
extended, refinanced, replaced or otherwise modified from time to time in a
manner not prohibited by the ABDC Intercreditor Agreement.

 

 

 

 

“Accepting Lenders” shall have the meaning set forth in Section 10.2(c).

 

“Account Control Agreement” shall mean any agreement by and among a Loan Party,
the Administrative Agent and a depositary bank or securities intermediary at
which such Loan Party maintains a Controlled Account, that, in each case,
complies with all Requirements of Law and is otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Accreditation” shall mean, collectively, all accreditations, approvals or other
rights issued by any health care accrediting agency including the Joint
Commission, Accreditation Commission for Health Care, National Quality Forum and
Community Health Accreditation Program.

 

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
the Borrower or any of its Subsidiaries or shall be merged with the Borrower or
any of its Subsidiaries or (b) any acquisition by the Borrower or any of its
Subsidiaries of the assets of any Person (other than a Subsidiary of the
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether through purchase, merger
or other business combination or transaction (and substantially all of such
assets, division or business unit are located in the United States). With
respect to a determination of the amount of an Acquisition, such amount shall
include all consideration (including any deferred payments, but excluding any
earn-out or other contingent consideration that is based upon the achievement of
future financial or operational criteria and that has not yet been earned in
accordance with the terms of the applicable agreements governing such
Acquisition) set forth in the applicable agreements governing such Acquisition
as well as the principal amount of any Indebtedness assumed by any Loan Party in
connection therewith.

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. For purposes of
Section 7.7, “Control” shall also include the power, directly or indirectly, to
vote 10% or more of the securities having ordinary voting power for the election
of directors (or persons performing similar functions) of a Person. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments. On the Closing Date, the
Aggregate Revolving Commitment Amount is $25,000,000.

 

 2 

 

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

 

“Applicable Lending Office” shall mean, for each Lender, the “Lending Office” of
such Lender (or an Affiliate of such Lender) designated for such Loan in the
Administrative Questionnaire submitted by such Lender or such other office of
such Lender (or such Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans are to be made and maintained.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Available Amount” shall mean, at any time (the “Reference Date”) an amount, not
less than zero, equal to the sum of (a) the cumulative portion of Excess Cash
Flow for the period commencing on the Closing Date and ending on the Reference
Date which has not been and is not required to be used to prepay the Obligations
pursuant to Section 2.12(c) minus (b) the aggregate amount of any cash
dividends, distributions, and share repurchases made by the Borrower pursuant to
Section 7.5(g) after the Closing Date and prior to the Reference Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Beneficial Owner” shall mean, with respect to any amount paid hereunder or
under any other Loan Document, the Person that is the beneficial owner, for U.S.
federal income tax purposes, of such payment.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of Loans.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
close.

 

“Capital Expenditures” shall mean, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.

 

 3 

 

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Existing Lien Agent pursuant to
documentation in form and substance reasonably satisfactory to the Existing Lien
Agent (and “Cash Collateralized” and “Cash Collateralization” have the
corresponding meanings).

 

“Cash Equivalents” shall mean (i) direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (ii)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any commercial bank organized under the laws of the United States or
any state thereof having combined capital and surplus of not less than
$500,000,000; (iii) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within one year from the
date of acquisition; (iv) fully collateralized repurchase obligations of any
commercial bank satisfying the requirements of clause (ii) of this definition,
having a term of not more than thirty days with respect to securities issued or
fully guaranteed or insured by the United States government; (v) marketable
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory, the securities of which state, commonwealth,
territory, political subdivision or taxing authority (as the case may be) are
rated at least A-1 by S&P or P-1 by Moody’s; (vi) securities with maturities of
one year or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (ii) of this definition; (vii) shares of money market mutual or
similar funds which invest exclusively in assets satisfying the requirements of
any of clauses (i) through (vi) of this definition; and (viii) other short-term
investments utilized by Foreign Subsidiaries in accordance with the normal
investment practices for cash management in investments of a type analogous to
the foregoing.

 

“CFC Subsidiary” shall mean any Subsidiary of the Borrower that is organized
under the laws of the United States or any state or district thereof and
substantially all of the assets of which consist (directly, or indirectly
through one or more disregarded entities) of Capital Stock of one or more
Subsidiaries of the Borrower organized under the laws of a jurisdiction other
than the United States or any state or district thereof.

 

 4 

 

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof, but excluding any employee benefit plan of such person or
its subsidiaries, or any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of such plan) of 35% or more of the
outstanding shares of the voting equity interests (with equivalent economic
interests) of the Borrower; (ii) during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals who are Continuing
Directors; (iii) the acquisition by contract or otherwise by any Person or two
or more Persons acting in concert, or the entering into of a contract or
arrangement by any Person or two or more Persons acting in concert that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, beneficially or of record, a controlling
influence over the management or policies of the Borrower, or control over 35%
or more of the outstanding shares of the voting equity interests (with
equivalent economic interests) of the Borrower, (iv) the Borrower shall cease to
directly or indirectly own, free and clear of all Liens (except those created
under the Collateral Documents, the Existing Lien Collateral Documents, and
non-consensual Liens that arise by operation of law), 100% of the outstanding
Capital Stock of each of its Subsidiaries (whether acquired or formed before or
after the Closing Date), and all voting rights and economic interests with
respect thereto, other than pursuant to a transaction that is not prohibited
hereunder, or (v) the occurrence of a “Change in Control” (or any comparable
term) under, and as defined in, the Existing Lien Credit Agreement or any
document or agreement evidencing any Material Indebtedness.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
(or, for purposes of Section 2.18(b), by the Parent Company of such Lender, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that for purposes of this Agreement, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2 and
the initial Loans are funded to the Borrower hereunder.

 

“CMS” shall mean the Centers for Medicare and Medicaid Services, formerly known
as the Health Care Financing Administration or HCFA, and any successor thereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time, any successor statute, and the regulations promulgated and
rulings issued thereunder.

 

“Collateral” shall mean all “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties, but shall exclude any Excluded
Property. For the avoidance of doubt, Collateral shall also exclude the Existing
Lien LC Cash Collateral Account.

 

 5 

 

 

“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.

 

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, any Real Estate Documents, the Account Control Agreements, the
Government Receivables Account Agreements, the Information and Collateral
Disclosure Certificate, all Copyright Security Agreements, all Patent Security
Agreements, all Trademark Security Agreements, all Collateral Access Agreements,
all assignments of key man life insurance policies and all other instruments and
agreements now or hereafter securing or perfecting the Liens securing the whole
or any part of the Obligations or any Guarantee thereof, all UCC financing
statements, fixture filings and stock powers, and all other documents,
instruments, agreements and certificates executed and delivered by any Loan
Party to the Administrative Agent and the Lenders in connection with the
foregoing.

 

“Commitment” shall mean a Revolving Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Accreditation” shall have the meaning set forth in Section 4.22(c).

 

“Company Reimbursement Approval” shall have the meaning set forth in Section
4.23(a).

 

“Company Regulatory Filings” shall have the meaning set forth in Section
4.22(e).

 

“Competitor” shall mean any Person set forth on Schedule II.

 

“Compliance Certificate” shall mean a certificate from a Responsible Officer of
the Borrower in substantially the form of, and containing the certifications set
forth in, the certificate attached hereto as Exhibit 5.1(c).

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and in each case without duplication and as determined in
accordance with GAAP, (a) Consolidated Interest Expense, (b) income tax expense
(including any franchise taxes imposed in lieu of income taxes and taxes based
on profit or capital) determined on a consolidated basis, (c) depreciation and
amortization (including amortization of intangibles and goodwill) determined on
a consolidated basis, (d) fees, out of pocket costs and expenses incurred in
connection with dispositions, Investments, issuances of Indebtedness (including
the Obligations) or Capital Stock and Capital Expenditures (whether or not
successfully consummated) to the extent not prohibited hereunder, (e)
extraordinary or non-recurring charges, (f) severance costs, retention bonuses
and other similar compensation payments made to employees of any Loan Party, (g)
non-cash charges (including deferred compensation, stock option or employee
benefits-based and other equity-based compensation expenses, in each case, made
to employees, consultants and advisors of any Loan Party), (h) transaction
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, (i) restructuring charges, (j) integration and relocation
expenses determined and calculated in each case on a basis not inconsistent with
historical practice, (k) prepayment expense, including fees and premiums,
incurred in connection with the retirement of existing indebtedness of the
Borrower and its Subsidiaries, (l) fees and expenses paid to the Administrative
Agent and the Lenders hereunder and to the Existing Lien Agent and the Existing
Lien Lenders under the Existing Lien Credit Agreement (in each case, to the
extent not otherwise included in the calculation of Consolidated Interest
Expense), (m) transaction expenses and integration expenses incurred in
connection with the Acquisition of Home Infusion Solutions, LLC, (n) losses and
expenses from discontinued operations, divested joint ventures and other
divested Investments or incurred in connection with the disposal of discontinued
operations or the divestiture of joint ventures and other Investments, (o)
expenses incurred in connection with the settlement of any litigation or claim
involving any Loan Party (so long as, with respect to each such litigation or
claim, such expenses exceed $100,000); provided, however, any such amount added
back pursuant to this clause (o) shall not exceed $6,300,000 in the aggregate
(including related legal fees not to exceed $500,000) over the term of this
Agreement and (p) the cumulative effect of a change in accounting principles.

 

 6 

 

 

“Consolidated Senior Secured Net Leverage Ratio” shall mean, as of any date, the
ratio of (i) Consolidated Total Net Debt (other than any Consolidated Junior
Indebtedness, any Subordinated Debt and any unsecured Indebtedness, in each
case, not prohibited hereunder but in any event, including the Existing Lien
Obligations), as of such date to (ii) Consolidated EBITDA for the four
consecutive Fiscal Quarters ending on (A) with respect to calculations of the
Consolidated Senior Secured Net Leverage Ratio required by Article VI, such date
and (B) with respect to all other calculations of the Consolidated Senior
Secured Net Leverage Ratio, the last day of the most recent Fiscal Quarter prior
to such date for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 5.1(a) or 5.1(b), as applicable.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, (including, without limitation
and without duplication, (a) the interest component of any payments in respect
of Capital Lease Obligations, capitalized or expensed during such period
(whether or not actually paid during such period), (b) any premium or penalty
payable in connection with the payment of make-whole amounts or other prepayment
premiums payable in connection with any Indebtedness of the Borrower or any of
its Subsidiaries, (c) all commissions, discounts and other fees and charges owed
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, (d) any interest accrued during such period in
respect of Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than paid in cash, (e) interest paid or payable with respect
to discontinued operations and (f) the interest portion of any deferred payment
obligations) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).

 

“Consolidated Junior Indebtedness” shall mean, as of any date, the aggregate
stated principal amount of all Indebtedness of the Borrower and its
Subsidiaries, measured on a consolidated basis as of such date, secured by Liens
that are junior in priority to the Liens securing the Obligations.

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains or losses attributable to
write-ups or write-downs of assets (including any reappraisal or revaluation of
assets (including intangibles, goodwill and deferring financing costs)), or the
sale of assets (other than the sale of assets in the ordinary course of
business), (iii) any interest of the Borrower or any Subsidiary of the Borrower
in the unremitted or undistributed earnings of any Person in which the Borrower
or any Subsidiary of the Borrower has an equity interest but that is not a
Subsidiary, (iv) any income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary, (v) any income (or loss) for such period attributable to the
early extinguishment of Indebtedness, (vi) any interest of the Borrower or any
Subsidiary of the Borrower in the unremitted or undistributed earnings of any
Subsidiary of the Borrower or another Subsidiary of the Borrower to the extent
that such remittance or distribution of earnings is not prohibited by the
organizational documents of such Subsidiary, contractual restrictions applicable
to such Subsidiary, or by applicable Requirements of Law, and (vii) any
unrealized income (or loss) in respect of Hedging Obligations.

 

 7 

 

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its Subsidiaries set forth on the consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the most recently ended Fiscal
Quarter for which financial statements have been delivered (or were required to
be delivered) pursuant to Section 5.1(a) or 5.1(b), as applicable, determined on
a consolidated basis in conformity with GAAP.

 

“Consolidated Total Debt” shall mean, as of any date, the aggregate stated
principal amount of all Indebtedness of the Borrower and its Subsidiaries
measured on a consolidated basis as of such date, but excluding (i) Indebtedness
of the type described in subsection (xi) of the definition thereof, (ii)
Indebtedness of the type described in Section 7.1(a)(xiii), (iii) the portion of
any earn-out or other deferred or contingent purchase consideration that is
based upon the achievement of future financial or operational criteria and that
has not yet been earned in accordance with the terms of the applicable
agreements, and (iv) Indebtedness of the type described in subsection (vi) of
the definition thereof (except to the extent of any unreimbursed drawings
thereunder).

 

“Consolidated Total Net Debt” shall mean, as of any date, the sum of (i)
Consolidated Total Debt minus (ii) the aggregate amount of cash and Cash
Equivalents included in the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date (other than (a) Restricted Cash and (b) for
purposes of calculating the Consolidated Total Net Leverage Ratio or the
Consolidated Senior Secured Net Leverage Ratio, as applicable, the aggregate
principal amount of any Indebtedness incurred on the date on which such ratio is
calculated, including any Indebtedness incurred pursuant to Section
7.1(a)(xiv)).

 

“Consolidated Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Net Debt as of such date to (ii) Consolidated EBITDA for
the four consecutive Fiscal Quarters ending on the last day of the most recent
Fiscal Quarter prior to such date for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.1(a) or
5.1(b), as applicable.

 

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Controlled Account” shall have the meaning set forth in Section 5.11.

 

“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

 8 

 

 

“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(c).

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock that by its terms (or by the terms of any other Capital Stock into which
it is convertible or exchangeable) or otherwise (i) matures (other than as a
result of a voluntary redemption or repurchase by the issuer of such Capital
Stock) or is subject to mandatory redemption or repurchase (other than solely
for Capital Stock that is not Disqualified Capital Stock) pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holder thereof upon the occurrence of a change
of control or asset sale event shall be subject to the prior payment in full in
cash of the Obligations (other than any Obligations which expressly survive
termination and indemnities and other contingent obligations not then due and
payable and as to which no claim has been made) and termination of the
Commitments); or (ii) is convertible into or exchangeable or exercisable for
Indebtedness or any Disqualified Capital Stock at the option of the holder
thereof; or (iii) may be required to be redeemed or repurchased at the option of
the holder thereof (other than solely for Capital Stock that is not Disqualified
Capital Stock), in whole or in part, in each case specified in (i), (ii) or
(iii) above on or prior to the date that is ninety one days after the Maturity
Date (as defined in the Existing Lien Credit Agreement); or (d) provides for
scheduled payments of dividends to be made in cash.

 

“Disqualified Institution” shall mean (a) any Disqualified Lender and (b) any
Competitor.

 

“Disqualified Lender” shall mean each Person previously identified in writing to
the Administrative Agent prior to the date hereof and constituting a
“Disqualified Lender” under the Existing Lien Credit Agreement.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state or district thereof
and which is not a CFC Subsidiary.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

 9 

 

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with respect to Real Estate required to be pledged as Collateral in
favor of the Administrative Agent for the benefit of the Secured Parties, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Environmental Laws” shall mean all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, binding notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority relating in any way to the environment, preservation or reclamation of
natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute and the
regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title IV of ERISA
or Section 412 of the Code would be deemed at any relevant time to be a “single
employer” or otherwise aggregated with the Borrower or any of its Subsidiaries
under Section 414(b) or (c) (or, as relevant, Section 414(m) or (o)) of the Code
or Section 4001 of ERISA.

 

“ERISA Event” shall mean (i) the occurrence of any “reportable event” as defined
in Section 4043 of ERISA with respect to a Plan (other than an event as to which
the PBGC has waived the requirement of Section 4043(a) of ERISA that it be
notified of such event); (ii) any failure to make a required contribution to any
Plan that would result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of the Code or Section 303(k) or 4068 of
ERISA, or the arising of such a lien or encumbrance; (iii) there being or
arising any “unpaid minimum required contribution” or “accumulated funding
deficiency” (as defined or otherwise set forth in Section 4971 of the Code or
Part 3 of Subtitle B of Title 1 of ERISA), whether or not waived; (iv) any
filing of any request for or receipt of a minimum funding waiver under Section
412 of the Code or Section 302 of ERISA with respect to any Plan or
Multiemployer Plan; (v) any incurrence by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any liability under Title IV of
ERISA with respect to any Plan or Multiemployer Plan (other than for premiums
due and not delinquent under Section 4007 of ERISA); (vi) any institution of
proceedings, or the occurrence of an event or condition which would reasonably
be expected to constitute grounds for the institution of proceedings, by the
PBGC, under Section 4042 of ERISA for the termination of, or the appointment of
a trustee to administer, any Plan; (vii) any incurrence by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Multiemployer
Plan, or the receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; (viii) any receipt by
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, or any receipt by any Multiemployer Plan from the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (ix) the occurrence of
a non-exempt prohibited transaction within the meaning of Section 406 of ERISA
or Section 4975 of the Code with respect to any Plan such that material
liability would be incurred by the Borrower or any of its Subsidiaries; (x) any
filing of a notice of intent to terminate any Plan if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA; (xi) any filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan; or
(xii) the termination of any Plan under Section 4041(c) of ERISA.

 

 10 

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Excess Cash Flow” shall mean, for the Borrower and its consolidated
Subsidiaries for any Fiscal Year:

 

(a)          Consolidated EBITDA for such Fiscal Year,

 

minus

 

(b)          the sum of the following, without duplication:

 

(i)          the aggregate amount of all regularly scheduled principal payments
of Indebtedness (including the Existing Lien Term B Loans and the principal
component of any Capital Lease Obligations) made during such Fiscal Year
(excluding payments in respect of the Revolving Loans unless there is an
equivalent permanent reduction in commitments thereunder);

 

(ii)         the aggregate amount of all mandatory prepayments or repurchases of
Indebtedness for borrowed money (including the Existing Lien Term B Loans)
(other than in connection with any permitted refinancing) made during such
Fiscal Year (excluding payments in respect of the Revolving Loans and the
Existing Lien Revolving Loans unless there is an equivalent permanent reduction
in commitments thereunder; provided that there shall be no reduction for any
mandatory prepayment of Existing Lien Revolving Loans in connection with the
Existing Lien Amendment) other than any mandatory prepayment required pursuant
to Section 2.12(c) and Section 2.12(c) of the Existing Lien Credit Agreement;

 

(iii)        the aggregate amount of all voluntary prepayments of Indebtedness
for borrowed money (other than the Obligations and the Existing Lien Obligations
on the Closing Date) made during such Fiscal Year (excluding payments in respect
of any revolving credit facility unless there is an equivalent permanent
reduction in commitments thereunder);

 

(iv)        Consolidated Interest Expense paid in cash for such Fiscal Year;

 

(v)          income taxes (including franchise taxes imposed in lieu of income
taxes) paid in cash with respect to such Fiscal Year;

 

 11 

 

 

(vi)        the aggregate amount paid in cash during such Fiscal Year on account
of Capital Expenditures, Investments, and Restricted Payments, in each case, to
the extent not prohibited hereunder (including the amount of all related fees,
costs and expenses incurred in connection therewith) and excluding the portion
of any such Capital Expenditure, Investments, or Restricted Payments that is
financed (a) through the incurrence of Indebtedness (other than the Obligations)
or (b) with the proceeds of equity issuances or contributions; provided that,
with respect to any Capital Expenditures and other Investments described in this
clause (vi), the Borrower may include in the calculation of Excess Cash Flow for
any Fiscal Year the aggregate amount of expenditures that the Borrower or any of
its Subsidiaries becomes legally obligated to make during such Fiscal Year
pursuant to a binding contract, committed purchase order or other binding
agreement but that are not actually made in cash during such Fiscal Year so long
as (x) such expenditures are actually made in cash during the following Fiscal
Year, (y) the Borrower includes in the certificate required to be delivered
pursuant to Section 2.12(c) a description of such expenditures and a
certification that such expenditures will be made during the following Fiscal
Year, and (z) if such expenditures are included in the calculation of Excess
Cash Flow for any Fiscal Year, they may not be included in the calculation of
Excess Cash Flow for the following Fiscal Year;

 

(vii)       any increase in the Working Capital during such period (measured as
the excess of such Working Capital at the end of such period over such Working
Capital at the beginning of such period);

 

(viii)      all other items added back to Consolidated EBITDA pursuant to (and
subject to the limitations in) the definition of Consolidated EBITDA to the
extent paid in cash during such Fiscal Year;

 

plus

 

(c)          without duplication, any decrease in the Working Capital during
such period (measured as the excess of such Working Capital at the beginning of
such period over such Working Capital at the end thereof).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Account” shall mean (a) deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s employees, (b) any other zero balance
account or disbursement only account, (c) deposit accounts specifically and
exclusively used for escrowing funds and holding funds in trust, (d) Government
Receivables Accounts, (e) the Existing Lien LC Cash Collateral Account or any
deposit account specifically and exclusively used to hold cash collateral for
letters of credit issued to replace Existing Lien Letters of Credit and (f) any
other deposit account, securities account or commodities account, including
local or petty cash accounts, which (i) individually does not have an average
daily balance for a period in excess of three (3) Business Days of more than
$1,000,000 in cash or investment property on deposit therein or (ii)
collectively with all such other accounts described in this clause (f), does not
have an aggregate balance at any time of more than $3,000,000 in cash or
investment property on deposit therein.

 

“Excluded Property” shall have has the meaning specified in the Guaranty and
Security Agreement.

 

 12 

 

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation; provided, that, for the avoidance of doubt, in determining whether
any Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the keepwell agreement set forth in Section 10.19 of the Guaranty and
Security Agreement shall be taken into account. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal. For
purposes of this definition, the term “Swap Obligations” shall mean any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Excluded Taxes” shall mean, with respect to any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes that are (i) imposed on (or measured by) the Recipient’s (or Beneficial
Owner’s) net income by the United States, or by the jurisdiction under the laws
of which such Recipient (or Beneficial Owner) is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located or (ii) Other Connection Taxes, (b) any
branch profits taxes imposed by the United States or any similar taxes that are
imposed by any other jurisdiction in which such Recipient (or Beneficial Owner)
is located, (c) in the case of any U.S. federal withholding taxes that are
imposed on amounts payable to any Recipient (or Beneficial Owner) at the time
such Recipient (or Beneficial Owner) becomes a Recipient (or Beneficial Owner)
under this Agreement or designates a new lending office, except in each case to
the extent that amounts with respect to such taxes were payable either (i) to
such Recipient’s (or Beneficial Owner’s) assignor immediately before such
Recipient (or Beneficial Owner) became a Recipient (or Beneficial Owner) under
this Agreement, or (ii) to such Recipient (or Beneficial Owner) immediately
before it designated a new lending office, (d) any taxes that are attributable
to a Recipient’s (or Beneficial Owner’s) failure to comply with Section 2.20(f),
or (e) any Taxes imposed under FATCA.

 

“Existing Lien Agent” shall have the meaning assigned to the term
“Administrative Agent” in the Existing Lien Credit Agreement.

 

“Existing Lien Amendment” shall have the meaning set forth in the definition of
“Existing Lien Credit Agreement”.

 

“Existing Lien Collateral Documents” shall have the meaning assigned to the term
“Collateral Documents” in the Existing Lien Credit Agreement.

 

“Existing Lien Credit Agreement” shall mean that certain Credit Agreement dated
as of July 31, 2013, by and among the Borrower, the lenders and other financial
institutions party thereto from time to time and SunTrust Bank, in its capacity
as administrative agent thereunder, as the same has been amended, will be
amended on the date hereof pursuant to the Sixth Amendment to Credit Agreement
dated as of the date hereof (the “Existing Lien Amendment”), and may be further
amended, restated, supplemented, waived, extended, refinanced, replaced or
otherwise modified from time to time in accordance with the Priming/Existing
Lien Intercreditor Agreement (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original Existing Lien Credit
Agreement or one or more other credit agreements or otherwise, unless such
agreement, instrument or other document expressly provides that it is not
intended to be and is not the Existing Lien Credit Agreement).

 

 13 

 

 

“Existing Lien LC Cash Collateral Account” shall have the meaning set forth in
Section 3.1(d).

 

“Existing Lien Lenders” shall mean the “Lenders” under and as defined in the
Existing Lien Credit Agreement.

 

“Existing Lien Letter of Credit” shall mean any stand-by letter of credit issued
pursuant to the Existing Lien Credit Agreement for the account of the Borrower.
Schedule 1.1 sets forth each of the outstanding Existing Lien Letters of Credit
described by applicant, date of issuance, letter of credit number, amount,
beneficiary and date of expiry as of the Closing Date.

 

“Existing Lien Loan Documents” shall mean the Existing Lien Credit Agreement and
the other “Loan Documents” as defined in the Existing Lien Credit Agreement, in
each case, as amended, restated and/or modified from time to time.

 

“Existing Lien Obligations” shall mean the “Obligations” under and as defined in
the Existing Lien Credit Agreement.

 

“Existing Lien Revolving Loans” shall mean the “Revolving Loans” under and as
defined in the Existing Lien Credit Agreement.

 

“Existing Lien Term B Loans” shall mean the “Term B Loans” under and as defined
in the Existing Lien Credit Agreement.

 

“Existing Senior Notes” shall mean the unsecured 10¼% Senior Notes due 2015
issued by the Borrower pursuant to the Existing Senior Notes Indenture, as
amended, restated, supplemented, or otherwise modified from time to time.

 

“Existing Senior Notes Indenture” shall mean that certain Indenture dated as of
March 25, 2010, by and among the Borrower, the guarantors party thereto, and
U.S. Bank National Association, as trustee, as amended, restated, supplemented,
or otherwise modified from time to time.

 

“Existing Senior Notes Redemption” shall mean the redemption or repurchase in
full of all of the Existing Senior Notes, and the satisfaction and discharge of
the Existing Senior Notes Indenture, whether in one or a series of related
transactions, including the payment of any premium, fee, cost or other expense
in connection therewith.

 

“Exjade Settlement” shall mean the Borrower’s payment of an amount equal to
$15,000,000, together with applicable interest thereon (plus any amounts arising
out of the Borrower’s obligation to reimburse certain parties for their out of
pocket expenses) to settle certain allegations relating to the prescription drug
known as Exjade as described in the Borrower’s Form 8-K filed with the SEC on or
about December 16, 2013.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations with respect thereto or official administrative
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreements (or related
legislation or official administrative rules or practices) implementing the
foregoing.

 

 14 

 

 

“Federal/State Healthcare Program Account Debtor” shall mean, any account debtor
which is (a) the United States of America acting under the Medicaid/Medicare
program established pursuant to the Social Security Act, the Tricare/CHAMPUS
Program or any other Federally sponsored health care program other than the
health care programs for which Federal government employees are beneficiaries,
(b) any state or the District of Columbia acting pursuant to a health plan
adopted pursuant to a State Medicaid program or (c) any agent, carrier,
administrator or intermediary for any of the foregoing.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect of any successor statute thereto, in each case, together with all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.

 

“Foreign Person” shall mean any Person that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower other than a
Domestic Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, CMS.

 

“Governmental Payors” shall mean Medicare, Medicaid, CHAMPUS, CHAMPVA, TRICARE,
Veteran’s Administration or any other Governmental Authority or quasi-public
agency providing funding for healthcare services.

 

“Governmental Payor Arrangements” shall mean arrangements, plans or programs
with Governmental Payors for payment or reimbursement in connection with health
care services, products or supplies.

 

“Government Receivables Account” shall have the meaning set forth in Section
5.11(e).

 

“Government Receivables Account Agreement” shall have the meaning set forth in
Section 5.11(e).

 

 15 

 

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
principal amount of the primary obligation in respect of which such Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantor” shall mean each of the Subsidiary Loan Parties.

 

“Guaranty and Security Agreement” shall mean the Priming Guaranty and Security
Agreement, dated as of the date hereof and substantially in the form of Exhibit
B, made by the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Health Care Audits” shall have the meaning set forth in Section 4.21(g).

 

“Healthcare Laws” shall mean, collectively, any and all federal state or local
laws, rules, regulations, ordinances and administrative manuals, orders,
guidelines and requirements issued by any Governmental Authority under or in
connection with Medicare, Medicaid or any government payment program or any law
governing the licensure of or regulating healthcare providers, professionals,
facilities or payors or otherwise governing or regulating the provision of, or
payment for, medical services, including without limitation, The Health
Information Technology for Economic and Clinical Health Act of 2009, Section
1128B of the Social Security Act, as codified at 42 U.S.C. Section 1320a-7(b)
(Criminal Penalties Involving Federal Health Care Programs), as amended.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any netting agreement
relating to such Hedging Transactions, (a) for any date on or after the date
such Hedging Transactions have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Transactions, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Transactions (which may include a Lender or
any Affiliate of a Lender).

 

 16 

 

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, Pub. L. 104 191, Aug. 21, 1996, 110 Stat. 1936, and regulations
promulgated pursuant thereto regarding privacy, security and transmission of
health information, all as amended from time to time, and any successor statute
and regulations.

 

“HIPAA/HITECH Compliance Plan” shall have the meaning set forth in Section 4.22.

 

“HIPAA/HITECH Compliant” shall have the meaning set forth in Section 4.22.

 

“HITECH Act” shall mean the Health Information Technology for Economic and
Clinical Health Act provisions of the American Reinvestment and Recovery Act of
2009, and regulations promulgated pursuant thereto, all as amended from time to
time, and any successor statute and regulations.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money (including, without limitation,
the Existing Lien Obligations), (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than current liabilities, accrued expense obligations and trade payables
incurred in the ordinary course of business; provided, that, any such obligation
that is secured by a Lien (including the ABDC Obligations) shall constitute
Indebtedness), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person (but
limited to the lesser of the fair market value of such property and the
outstanding principal amount of such Indebtedness), (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Capital Stock of such Person, (x) all
Off-Balance Sheet Liabilities and (xi) obligations of such Person under any
Hedging Obligations (valued at the lesser of the Hedging Termination Value and
the Net Mark-to-Market Exposure thereof). The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor. The
Indebtedness of any Person shall exclude purchase price holdbacks in respect of
a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Information and Collateral Disclosure Certificate” shall have the meaning
assigned to such term in the Guaranty and Security Agreement.

 

 17 

 

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
the Guaranty and Security Agreement.

 

“Investments” shall have the meaning set forth in Section 7.4.

 

“IRS” shall mean the Internal Revenue Service of the United States.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include each Lender that joins this Agreement pursuant to Section 10.4
and each Replacement Lender that joins this Agreement pursuant to Section 2.25.

 

“Licenses” shall mean any and all licenses (including professional licenses),
certificates of need, accreditations, certifications, permits, franchises,
rights to conduct business (by a Governmental Authority or otherwise) and any
other governmental authorizations.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing
(including any conditional sale or other title retention agreement and any
capital lease having the same economic effect as any of the foregoing).

 

“Limitation” shall mean a revocation, suspension, termination, impairment,
probation, limitation, non-renewal, forfeiture, restriction, declaration of
ineligibility, loss of status as a participating provider, or the loss of any
other rights under any Governmental Payor Arrangement, Third Party Payor
Arrangement, Company Accreditation or License.

 

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the Priming/Existing Lien Intercreditor Agreement, the ABDC
Intercreditor Agreement, any other intercreditor agreement or subordination
agreement entered into with the Administrative Agent or any Lender in connection
with the Obligations, the Notice of Borrowing, all Compliance Certificates, any
promissory notes issued hereunder, and any and all other instruments,
agreements, documents and writings executed by or in favor of the Administrative
Agent or any Lender in connection with any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all Revolving Loans, in the aggregate or any of them, as the
context shall require.

 

“Material Adverse Effect” shall mean any event, act, condition or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding), whether singularly or
in conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences whether or not related, that results in a
material adverse change in, or a material adverse effect on, (i) the business,
condition (financial or otherwise), operations, liabilities (contingent or
otherwise), or properties of the Borrower and its Subsidiaries on a consolidated
basis and taken as a whole, (ii) the ability of the Loan Parties to perform any
of their respective obligations under the Loan Documents, or (iii) the rights
and remedies of the Administrative Agent or the Lenders under any of the Loan
Documents (other than solely as a result of any action or inaction on the part
of the Administrative Agent or any other Lender).

 

 18 

 

 

“Material Agreements” shall mean all agreements, documents, contracts,
indentures and instruments pursuant to which a default, breach or termination
thereof would reasonably be expected to result in a Material Adverse Effect.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans) of
the Borrower or any of its Subsidiaries individually or in an aggregate
committed or outstanding principal amount exceeding $12,500,000.

 

“Medicaid” shall mean, collectively, the healthcare assistance program
established by Title XIX of the Social Security Act (42 U.S.C., Chapter 7,
subchapter XIX, §§1396 et seq.) and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C.,
Chapter 7, subchapter XVIII, §§1395 et seq.) and all laws, rules, regulations,
manuals, orders or guidelines (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Property” shall mean, individually or collectively, any Real Estate
that is subject to a Mortgage.

 

“Mortgage” shall mean each mortgage, deed of trust, deed to secure debt or other
real estate security documents delivered by any Loan Party to the Administrative
Agent from time to time, all in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries, or an
ERISA Affiliate, and each such plan for the look-back period during which the
Borrower, any of its Subsidiaries, or an ERISA Affiliate continues to be subject
to liability, including contingent liability, for the plan under Title IV of
ERISA.

 

“Net Cash Proceeds” shall mean cash proceeds (including proceeds of any
insurance policy) received by any Loan Party, net of (i) customary, reasonable
and documented (in summary form) fees and commissions paid or payable in
connection therewith, including reasonable and documented (in summary form)
attorneys’ fees, accountants’ fees, broker’s fees and investment banking fees,
(ii) other reasonable, documented (in summary form) and customary fees and
expenses paid or payable in connection therewith to the extend paid or payable
to a Person that is not an Affiliate of the Borrower, (iii) Taxes (including
transfer and similar taxes) paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), to the extent properly
attributable to such Prepayment Event, (iv) with respect to Net Cash Proceeds
received as a result of a Prepayment Event under Section 2.12(a), (a) amounts
required to be applied to the repayment of Indebtedness secured by a Lien not
prohibited hereunder on any asset which is the subject of such Prepayment Event
and prepayment penalties required to be paid under the terms governing such
Indebtedness, (b) reserves required to be established in accordance with GAAP or
any applicable documentation governing any such Prepayment Event, including
escrow amounts, indemnification obligations, purchase price adjustments and
other similar retained liabilities, and (c) amounts required to be paid to any
party having superior rights to such proceeds pursuant to clause (ii) of the
definition of Requirements of Law and (v) with respect to Net Cash Proceeds
received as a result of a Prepayment Event under Section 2.12(b), underwriting
discounts and other customary debt incurrence costs.

 

 19 

 

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“Non-Core Assets” shall mean the (i) Borrower’s PBM line of business and home
health services business (including any Subsidiary principally engaged in such
businesses) and (ii) any other asset or Subsidiary which is not principally
involved in the Borrower’s provision of infusion services.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.3.

 

“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan
including, without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent and any Lender payable by the Loan Parties
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder; provided, however, that with respect
to any Guarantor, the Obligations shall not include any of such Guarantor’s
Excluded Swap Obligations.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

 20 

 

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment described in Section 2.25),
participation or other transfer.

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(d).

 

“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents in favor of the Administrative Agent for the benefit
of the Secured Parties, both on the Closing Date and thereafter.

 

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation, as referred to
and defined in ERISA and any successor entity performing similar functions.

 

“PBM Strategic Joint Venture” shall mean a Subsidiary Loan Party formed for the
purpose of holding certain assets of the Borrower constituting Borrower’s PBM
line of business, in which the Borrower owns Capital Stock thereof with one or
more other shareholders.

 

“Permitted Amendments” shall mean an extension of the Revolving Commitment
Termination Date hereunder of the Accepting Lenders and, in connection
therewith, any change in the pricing, including the payment of additional fees
to the Accepting Lenders (such change and/or payments to be in the form of cash,
equity interests or other property as agreed by the Borrower and the Accepting
Lenders) notwithstanding the provisions of Sections 2.21 (b) and 2.21(c).

 

 21 

 

 

“Permitted Business” shall mean owning, operating, managing and maintaining
infusion services, home health care, hospice services, respiratory care
services, pharmacy benefit management services, durable medical equipment
services, or other healthcare services, in each case, together with any other
businesses as are reasonably related, ancillary or incidental thereto.

 

“Permitted Encumbrances” shall mean:

 

(i)          Liens imposed by law for taxes, fees, assessments or other
governmental charges which are not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;

 

(ii)         statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet delinquent for more than sixty (60) days or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(iii)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(iv)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature or to secure liability to insurance carriers, in
each case in the ordinary course of business;

 

(v)         judgment and attachment liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(vi)        customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;

 

(vii)       easements, zoning restrictions, rights-of-way, minor defects in
title, and similar encumbrances on Real Estate imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole;

 

(viii)      Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the UCC, or securing reimbursement
obligations in respect of documentary letters of credit or bankers’ acceptances
in the ordinary course of business;

 

(ix)        Liens arising out of consignment or similar arrangements for the
sale of goods entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;

 

(x)         Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

 22 

 

 

(xi)        Liens on insurance policies and the proceeds thereof in favor of the
provider of such policies securing the financing of the premiums with respect
thereto;

 

(xii)        leases, subleases, licenses or sublicences on the property covered
thereby, in each case, in the ordinary course of business which do not (i)
materially interfere with the business of the Borrower and its Subsidiaries,
taken as a whole, or (ii) secure any Indebtedness;

 

(xiii)      any interest of title of a lessor under any lease entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business as a
tenant and covering only the assets so leased;

 

(xiv)      [reserved]; and

 

(xv)       Liens evidenced by precautionary UCC financing statements relating to
operating leases, bailments and consignments of personal property;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Surviving Debt” shall mean any (i) purchase money Indebtedness with
respect to fixed assets and Capital Lease Obligations of the Borrower and its
Subsidiaries, existing on the Closing Date, (ii) Indebtedness permitted under
Section 7.1(a)(xiii) of the Borrower and its Subsidiaries, existing on the
Closing Date, and (iii) unsecured intercompany Indebtedness among the Borrower
and its Subsidiaries.

 

“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Loan Party maintains (i) a Controlled Account and with whom an
Account Control Agreement has been executed or (ii) a Government Receivables
Account and with whom a Government Receivables Account Agreement has been
executed. As of the Closing Date, each of the banks and other financial
institutions that are identified on Schedule 4.16 as an institution at which a
Controlled Account or a Government Receivables Account is maintained by any Loan
Party shall be deemed to be a Permitted Third Party Bank.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by (or to which
there is or may be an obligation to contribute of) the Borrower, any of its
Subsidiaries, or an ERISA Affiliate, and each such plan for the look-back period
during which the Borrower, any of its Subsidiaries, or an ERISA Affiliate
continues to be subject to liability, including contingent liability, for the
plan under Title IV of ERISA.

 

“Prepayment Event” shall mean any sale, lease, assignment, transfer or other
disposition by the Borrower or any of its Subsidiaries of any assets or property
pursuant to Section 7.6(e), Section 7.6(f), and Section 7.6(g).

 

“Priming/Existing Lien Intercreditor Agreement” shall mean that certain
Intercreditor Agreement, dated as of the date hereof, between the Administrative
Agent and the Existing Lien Agent, and acknowledged by the Loan Parties,
substantially in the form of Exhibit C attached hereto, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms hereof and thereof.

 

 23 

 

 

“Profit Plan” shall mean, for any calendar year, an annual operating plan for
the Borrower and its Subsidiaries, on a consolidated basis, setting forth (i) a
statement of all material assumptions on which such annual operating plan is
based, (ii) quarterly balance sheets, income statements and statements of cash
flows for such calendar year, (iii) sales, gross profits, operating expenses,
operating profit, cash flow projections, all prepared on the same basis and in
similar detail as that on which operating results are reported (and in the case
of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for Capital Expenditures and facilities.

 

“Pro Forma Basis” shall mean with respect to any Person, business, property or
asset sold, transferred or otherwise disposed of, the exclusion from
“Consolidated EBITDA” of the EBITDA (calculated in a manner substantially
consistent with the definition of “Consolidated EBITDA” and giving effect to any
adjustments made in accordance with such definition) for such Person, business,
property or asset so disposed of during such period as if such disposition had
been consummated on the first day of the applicable period, in accordance with
GAAP.

 

“Projections” shall mean the Borrower and its Subsidiaries’ forecasted profit
and loss statements and cash flow statements, which have been or shall be
prepared in a manner materially consistent with preparation of such Person’s
financial statements, together with appropriate supporting details.

 

“Pro Rata Share” shall mean (i) with respect to any Commitment or Loan of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitment has been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Loans), and
the denominator of which shall be the sum of all Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Loans of all Lenders) and (ii)
with respect to all Commitments and Loans of any Lender at any time, the
numerator of which shall be such Lender’s Revolving Commitment (or if such
Revolving Commitment has been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Loans) and the
denominator of which shall be all Lenders’ Revolving Commitments (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Loans of all Lenders funded under
such Commitments).

 

“Real Estate” shall have the meaning set forth in Section 4.11(a).

 

“Real Estate Documents” shall mean, collectively, with respect to any Real
Estate, (i) a Mortgage duly executed by each applicable Loan Party, together
with (A) title insurance policies in amounts reasonably satisfactory to the
Administrative Agent (but not to exceed 100% of the fair market value of such
Real Estate in any jurisdiction that imposes a material mortgage recording tax
or 110% otherwise), current as-built ALTA/ACSM Land Title surveys certified to
the Administrative Agent, zoning letters, building permits and certificates of
occupancy, in each case relating to such Real Estate and reasonably satisfactory
in form and substance to the Administrative Agent, (B) (x) Life of Loan” Federal
Emergency Management Agency Standard Flood Hazard determinations, (y) notices,
in the form required under the Flood Insurance Laws, about special flood hazard
area status and flood disaster assistance duly executed by each Loan Party, and
(z) if any improved real property encumbered by any Mortgage is located in a
special flood hazard area, a policy of flood insurance that (1) covers such
improved real property, (2) is written in an amount not less than the
outstanding principal amount of the Indebtedness secured by such Mortgage
reasonably allocable to such real property or the maximum limit of coverage made
available with respect to the particular type of property under the Flood
Insurance Laws, whichever is less, and (3) is otherwise on terms satisfactory to
the Administrative Agent and, (C) evidence that counterparts of such Mortgages
have been recorded in all places to the extent necessary or desirable, in the
reasonable judgment of the Administrative Agent, to create a valid and
enforceable first priority Lien (subject to Permitted Encumbrances and Specified
Permitted Liens) on such Real Estate in favor of the Administrative Agent for
the benefit of the Secured Parties (or in favor of such other trustee as may be
required or desired under local law), (D) an opinion of counsel in each state in
which such Real Estate is located in form and substance and from counsel
reasonably satisfactory to the Administrative Agent, (E) a duly executed
Environmental Indemnity with respect thereto, and (F) such other reports,
documents, instruments and agreements as the Administrative Agent shall
reasonably request, each in form and substance reasonably satisfactory to
Administrative Agent.

 

 24 

 

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent and (b) any
Lender.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Reimbursement Approvals” shall mean any and all certifications, provider or
supplier numbers, provider or supplier agreements (including Medicaid provider
or supplier numbers, Medicaid provider or supplier agreements, Medicare provider
or supplier numbers, and Medicare provider or supplier agreements),
participation agreements, Accreditations, and/or any other agreements with or
approvals by Medicaid, Medicare, CHAMPUS, CHAMPVA, TRICARE, Veteran’s
Administration and any other Governmental Authority or quasi-public agency, Blue
Cross/Blue Shield, any and all managed care plans and organizations, including
Medicare Advantage plans, Medicare Part D prescription drug plans, health
maintenance organizations and preferred provider organizations, private
commercial insurance companies, employee assistance programs and/or any other
governmental or third party arrangements, plans or programs for payment or
reimbursement in connection with health care services, products or supplies.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

 25 

 

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or, if the Lenders have
no Revolving Commitments outstanding, then Lenders holding more than 50% of the
aggregate outstanding Revolving Loans at such time.

 

“Requirement of Law” for any Person shall mean (i) the articles or certificate
of incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and (ii) any
law, treaty, rule or regulation, or determination of a Governmental Authority,
including, without limitation any Healthcare Laws, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the general
counsel, the treasurer or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed). With respect to any Person that
is a limited liability company or a limited partnership, such Person’s managing
member, sole member, sole manager or general partner, as the case may be, shall
constitute a Responsible Officer.

 

“Restricted Cash” shall mean, as of any date, all cash and Cash Equivalents held
by the Borrower and its Subsidiaries that are legally or contractually
restricted from being used to repay general obligations of the Borrower or any
Subsidiary of the Borrower (including the Obligations) (provided that the terms
of this Agreement, the other Loan Documents and the Existing Lien Loan Documents
shall not be deemed to contractually restrict the use of cash and Cash
Equivalents by the Borrower and its Subsidiaries) or are otherwise subject to a
Lien (except Liens created under the Collateral Documents, the Existing Lien
Collateral Documents and non-consensual Liens that arise by operation of law).

 

“Restricted Payment” shall mean, for any Person, (i) any dividend or
distribution on any class of its Capital Stock, or (ii) any payment on account
of, or the setting aside of assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of (a) any
shares of its Capital Stock, (b) any Subordinated Debt, (c) any options,
warrants or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding, or (d) any payment of management or
similar fees.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II, or, in the case of a Person becoming a Lender after the Closing
Date, the amount of the assigned “Revolving Commitment” as provided in the
Assignment and Assumption executed by such Person as an assignee, or the joinder
executed by such Person, in each case as such commitment may subsequently be
increased or decreased pursuant to the terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) July 31,
2018, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Revolving Credit Lenders” shall mean, at any time, Lenders who have Revolving
Commitments or who hold Revolving Loans.

 

“Revolving Loan” shall mean a loan made by a Lender to the Borrower under its
Revolving Commitment.

 

 26 

 

 

“Routine Payor Audit” shall mean any payor audit conducted by a Governmental
Authority or a Third Party Payor so long as the potential liability under such
payor audit does not exceed $200,000 for each such payor audit.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Secured Parties” shall mean the Administrative Agent and the Lenders.

 

“Senior Notes” shall mean the unsecured 8.875% Senior Notes due 2021 issued by
the Borrower pursuant to the Senior Notes Indenture, as amended, restated,
supplemented, or otherwise modified from time to time.

 

“Senior Notes Indenture” shall mean that certain Indenture dated as of February
11, 2014, by and among the Borrower, the guarantors party thereto, and U.S. Bank
National Association, as trustee, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

“Specified Permitted Liens” shall mean (a) nonconsensual Liens arising by
operation of law (including Permitted Encumbrances, but excluding Permitted
Encumbrances securing Indebtedness), (b) Liens permitted by Section 7.2(e),
Section 7.2(f) and Section 7.2(h), (c) without duplication, any Liens securing
Permitted Surviving Debt, and (d) Liens on cash collateral for letters of credit
issued to replace Existing Lien Letters of Credit.

 

 27 

 

 

“Specified Strategic Joint Venture” shall mean any Subsidiary (other than the
PBM Strategic Joint Venture) formed by the Borrower or any of its Subsidiaries
with one or more third parties for the purpose of engaging in any Permitted
Business, including any hospital joint venture or other joint venture providing
pharmacy benefit management services.

 

“Stark Statute” shall mean Section 1877 of the Social Security Act, as codified
at 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals), as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“STRH” shall mean SunTrust Robinson Humphrey, Inc.

 

“Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary that is by its terms subordinated to the Obligations as to right and
time of payment or as to other rights and remedies thereunder in a manner
reasonably acceptable to the Administrative Agent.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement (other than any Specified Strategic
Joint Venture).

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Third Party Payors” shall mean Blue Cross, Blue Shield, any managed care plans
and organizations including, without limitation, health maintenance
organizations and preferred provider organizations, and private commercial
insurance companies.

 

“Third Party Payor Arrangements” shall mean arrangements, plans or programs with
Third Party Payors for payment or reimbursement in connection with health care
services, products or supplies.

 

 28 

 

 

“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Triggering Event of Default” shall mean an Event of Default of the type
described in Section 8.1(a), 8.1(b), 8.1(g), or 8.1(h).

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, as determined
pursuant to Section 4001(a)(16) of ERISA, determined on a plan termination basis
in accordance with actuarial assumptions at such time consistent with those
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the fair
market value of all Plan assets allocable to such liabilities under Title IV of
ERISA (excluding any accrued but unpaid contributions).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

“United States” or “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(f)(ii).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

 

“Working Capital” shall mean, at any date, the sum of (a) all amounts (other
than cash and Cash Equivalents) at such date that, in accordance with GAAP,
would be classified as “current assets” on a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries, minus (b) all amounts (other than
the outstanding principal balance of the Loans and the current portion of
long-term Indebtedness) at such date that, in accordance with GAAP, would be
classified as “current liabilities” on a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries.

 

 29 

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2          [Reserved].

 

Section 1.3          Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent financial statements of the Borrower delivered
pursuant to Section 5.1(a) or Section 5.1(b) (subject to any statements made
pursuant to Section 5.1(c)(iv)), subject to normal year-end adjustments and the
absence of footnote disclosures in the case of interim financial statements;
provided that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend the definition or application of GAAP as used herein to
eliminate the effect of any change in GAAP on the operation of any provision of
this Agreement (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to make such amendment), then the Borrower’s compliance
with the provisions of this Agreement shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or this Agreement is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (a) any election under
Accounting Standards Codification Section 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value”, as defined therein or (b) any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification Section
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Notwithstanding the foregoing, all financial covenants contained herein shall be
calculated without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof. In
addition, notwithstanding anything in this Agreement to the contrary, any change
in GAAP occurring after the date hereof that would require operating leases to
be treated similarly to capital leases shall not be given effect in the
definition of Consolidated EBITDA or Indebtedness or any related definitions or
in the computation of any financial ratio or requirement in any of the Loan
Documents.

 

Section 1.4          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated. The
words “knowledge of the Borrower” or any like term shall mean the actual
knowledge of a Responsible Officer of the Borrower.

 

 30 

 

 

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1          General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2; provided that in no event
shall the aggregate principal amount of all outstanding Revolving Loans exceed
the Aggregate Revolving Commitment Amount in effect at such time.

 

Section 2.2          Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans on the
Closing Date in the amount set forth opposite such Revolving Lender’s name on
Schedule I attached hereto. After the Closing Date, the Borrower shall be
entitled to prepay, but not reborrow, Revolving Loans in accordance with the
terms and conditions of this Agreement.

 

Section 2.3          Procedure for Revolving Borrowing. The Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of the sole Revolving Borrowing, substantially in the form of
Exhibit 2.3 attached hereto (a “Notice of Borrowing”), prior to 12:00 p.m. one
(1) Business Day prior to the requested date of the Borrowing. The Notice of
Borrowing shall be irrevocable and shall specify (i) the aggregate principal
amount of the Borrowing which is $25,000,000 and (ii) the date of such Borrowing
(which shall be a Business Day). Promptly following the receipt of a Notice of
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.

 

Section 2.4          [Reserved].

 

Section 2.5          Funding of Borrowing. Each Lender will make available each
Loan to be made by it hereunder on the Closing Date by wire transfer in
immediately available funds by 11:00 a.m. to the Administrative Agent at the
Payment Office. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or, at the Borrower’s option, by
effecting a wire transfer of such amounts to a Controlled Account designated by
the Borrower to the Administrative Agent; provided that if such account is held
at a Permitted Third Party Bank, an Account Control Agreement with respect to
such account among by such Permitted Third Party Bank, the applicable Loan Party
and the Administrative Agent (or the Existing Lien Agent, subject to the terms
of the Priming/Existing Intercreditor Agreement) has been duly executed.

 

Section 2.6          [Reserved].

 

Section 2.7          [Reserved].

 

 31 

 

 

Section 2.8          Reduction and Termination of Commitments.

 

(a)          Unless previously terminated, all Revolving Commitments shall
terminate on the Revolving Commitment Termination Date.

 

(b)          Upon at least three (3) Business Days prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable, provided that such notice (x) may be
conditioned upon the happening of an event, in which case, such notice may be
revoked to the extent that such event does not occur and (y) may be modified to
extend the proposed effective date of such reduction or termination, if any,
specified therein), the Borrower may reduce the Aggregate Revolving Commitments
in part or terminate the Aggregate Revolving Commitments in whole; provided that
(i) any partial reduction shall apply to reduce proportionately and permanently
the Revolving Commitment of each Lender, (ii) any partial reduction pursuant to
this Section shall be in an amount of at least $5,000,000 and any larger
multiple of $1,000,000, and (iii) no such reduction of the Aggregate Revolving
Commitments shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the aggregate outstanding Revolving
Loans of all Lenders.

 

Section 2.9          Repayment of Loans.

 

The outstanding principal amount of all Revolving Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Revolving Commitment
Termination Date.

 

Section 2.10        Evidence of Indebtedness.

 

(a)          Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable thereon and paid to such Lender from time to time under
this Agreement. The Administrative Agent shall maintain appropriate records in
which shall be recorded (i) the Revolving Commitment of each Lender, (ii) the
amount of each Loan made hereunder by each Lender, (iii) the date and amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of the Loans and (iv) both the date
and amount of any sum received by the Administrative Agent hereunder from the
Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof. The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.

 

(b)          This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment permitted hereunder) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

 32 

 

 

Section 2.11       Optional Prepayments. After the Existing Lien Obligations
have been paid in full (other than Hedging Obligations (as defined in the
Existing Lien Credit Agreement) owed by any Loan Party to any Lender Related
Hedge Provider (as defined in the Existing Lien Credit Agreement), Bank Product
Obligations (as defined in the Existing Lien Credit Agreement) and indemnities
and other contingent obligations under the Existing Lien Credit Agreement not
then due and payable and as to which no claim has been made), the Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty, by giving written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent not
less than one (1) Business Day prior to the date of such prepayment. Each such
notice shall be irrevocable (provided that such notice (x) may be conditioned
upon the happening of an event, in which case, such notice may be revoked to the
extent that such event does not occur and (y) may be modified to extend the
proposed date of such prepayment specified therein) and shall specify the
proposed date of such prepayment and the principal amount of the Borrowing or
portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the principal amount so prepaid in accordance with Section 2.13(d).
Each partial prepayment of any Loan shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing pursuant to Section
2.2. Each prepayment of a Borrowing shall be applied in accordance with Section
2.12(d) and shall permanently reduce the Revolving Commitments.

 

Section 2.12        Mandatory Prepayments.

 

(a)          Promptly (but in any event within five (5) Business Days) upon
receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds in
excess of $1,000,000 in the aggregate during any Fiscal Year from any Prepayment
Event, the Borrower shall prepay the Obligations in an amount equal to such
excess Net Cash Proceeds; provided, that, no prepayment under this Section
2.12(a) shall be required with respect to (i) Non-Core Assets that are sold in
accordance with Section 7.6(e) and (ii) Net Cash Proceeds from any other
Prepayment Event so long as (with respect to this clause (ii) only) no Event of
Default is in existence at the time of receipt of such Net Cash Proceeds, at the
election of the Borrower, to the extent that such proceeds are reinvested in the
business of the Borrower or any of its Subsidiaries within 365 days (or 366 days
in a leap year) following receipt thereof or committed to be reinvested pursuant
to a binding contract prior to the expiration of such 365 day (or 366 day in a
leap year) period and actually reinvested within 180 days after the date of such
binding contract. Any such prepayment shall be applied in accordance with
subsection (d) of this Section.

 

(b)          Promptly (but in any event within five (5) Business Days) upon
receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds from any
issuance of Indebtedness by the Borrower or any of its Subsidiaries (other than
any Indebtedness that is not prohibited to be issued or incurred hereunder), the
Borrower shall prepay the Obligations in an amount equal to all such Net Cash
Proceeds. Any such prepayment shall be applied in accordance with subsection (d)
of this Section.

 

(c)          Commencing with the Fiscal Year ending December 31, 2016, no later
than ten (10) days after the date on which the Borrower’s annual audited
financial statements for such Fiscal Year are required to be delivered pursuant
to Section 5.1(a), (i) to the extent that the Consolidated Total Net Leverage
Ratio as of the last day of such Fiscal Year is greater than or equal to
3.50:1.00, the Borrower shall prepay the Obligations in an amount equal to (x)
50% of Excess Cash Flow for such Fiscal Year minus (y) the aggregate amount of
all voluntary prepayments of the Existing Lien Term B Loans, the Revolving Loans
and Existing Lien Revolving Loans (other than the prepayment of the Existing
Lien Revolving Loans on the Closing Date) made during such Fiscal Year, and (ii)
to the extent that the Consolidated Total Net Leverage Ratio as of the last day
of such Fiscal Year is less than 3.50:1.00, the Borrower shall prepay the
Obligations in an amount equal to 0% of Excess Cash Flow for such Fiscal Year.
Any such prepayment shall be applied in accordance with subsection (d) of this
Section. Any such prepayment shall be accompanied by a certificate signed by a
Responsible Officer of the Borrower, certifying in reasonable detail the manner
in which Excess Cash Flow and the resulting prepayment were calculated, which
certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

 33 

 

 

(d)          Any prepayments made by the Borrower pursuant to subsection (a),
(b) or (c) of this Section or pursuant to Section 2.11 shall be applied to the
outstanding principal balance of the Revolving Loans, until the same shall have
been paid in full, pro rata to the Lenders based on their respective Revolving
Commitments. The Revolving Commitments of the Lenders shall be permanently
reduced by the amount of any prepayments made hereunder. Notwithstanding
anything herein to the contrary, no mandatory prepayment shall be required to be
made pursuant to subsection (a), (b) or (c) of this Section, at any time on or
after the Closing Date so long as any Existing Lien Obligation remains unpaid or
outstanding (other than Hedging Obligations (as defined in the Existing Lien
Credit Agreement) owed by any Loan Party to any Lender Related Hedge Provider
(as defined in the Existing Lien Credit Agreement), Bank Product Obligations (as
defined in the Existing Lien Credit Agreement) and indemnities and other
contingent obligations under the Existing Lien Credit Agreement not then due and
payable and as to which no claim has been made).

 

Section 2.13        Interest on Loans.

 

(a)          The Borrower shall pay interest on each Loan at the rate of 10.00%
per annum.

 

(b)         [Reserved].

 

(c)          Notwithstanding subsections (a) and (b) of this Section, (x) at the
written request of the Administrative Agent or the Required Lenders if any Event
of Default that is not a Triggering Event of Default has occurred and is
continuing, and (y) automatically after acceleration of the Obligations or in
connection with any Triggering Event of Default, the Borrower shall pay interest
(“Default Interest”) at a rate per annum equal to 200 basis points above the
otherwise applicable interest rate until such Event of Default has been waived
in writing or the Required Lenders have revoked the imposition of Default
Interest (whichever occurs first).

 

(d)          Interest on the outstanding principal amount of all Loans shall
accrue from and including the date such Loans are made to but excluding the date
of any repayment thereof. Interest on all outstanding Loans shall be payable in
cash monthly in arrears on the last day of each month and on the Revolving
Commitment Termination Date. All Default Interest shall be payable on demand.

 

(e)          The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.14        Fees.

 

(a)          The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.

 

(b)          [Reserved].

 

 34 

 

 

(c)          The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a one-time non-refundable upfront fee equal to 1.50% of
such Lender’s Revolving Commitments on the Closing Date, which upfront fee shall
be due and payable in cash on the Closing Date.

 

(d)          [Reserved].

 

(e)          [Reserved].

 

Section 2.15       Computation of Interest and Fees. Interest and all fees
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Each determination by the Administrative Agent of interest or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, conclusive and binding for all purposes.

 

Section 2.16        [Reserved].

 

Section 2.17        [Reserved].

 

Section 2.18        Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or

 

(ii)         impose on any Lender any other condition affecting this Agreement
or any participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
participating in or to reduce the amount received or receivable by such Lender
hereunder (whether of principal, interest or any other amount),

 

then, from time to time, such Lender may provide the Borrower (with a copy
thereof to the Administrative Agent) with written notice and demand with respect
to such increased costs or reduced amounts, and within five (5) Business Days
after receipt of such notice and demand the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for any such increased
costs incurred or reduction suffered.

 

(b)          If any Lender shall have determined that on or after the date of
this Agreement any Change in Law regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s capital
(or on the capital of the Parent Company of such Lender) as a consequence of its
obligations hereunder to a level below that which such Lender or such Parent
Company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Parent Company with
respect to capital adequacy and liquidity), then, from time to time, such Lender
may provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such reduced amounts, and within five
(5) Business Days after receipt of such notice and demand the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or such
Parent Company for any such reduction suffered.

 

 35 

 

 

(c)          A certificate of such Lender setting forth the amount or amounts
necessary to compensate such Lender or the Parent Company of such Lender, as the
case may be, specified in subsection (a) or (b) of this Section shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate any Lender pursuant to this Section for any increased costs incurred
or reductions suffered more than one hundred eighty (180) days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 2.19        [Reserved].

 

Section 2.20        Taxes.

 

(a)          Any and all payments by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any applicable law requires
the deduction or withholding of any Tax from any such payment, then the
applicable Withholding Agent shall make such deduction and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax or Other Tax, then the sum
payable by the Borrower or other Loan Party, as applicable, shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section) the applicable Recipient shall receive an amount equal to
the sum it would have received had no such deductions or withholdings been made.

 

(b)          In addition, without limiting the provisions of subsection (a) of
this Section, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Borrower shall indemnify each Recipient (and, with respect to
U.S. federal withholding taxes, if such Recipient is not the Beneficial Owner,
the Beneficial Owner), within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes paid by such Recipient (or Beneficial
Owner) on or with respect to any payment by or on account of any obligation of
the Borrower or any other Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the applicable Recipient (for its own account or on behalf of one or
more Beneficial Owners) shall be conclusive, absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower or other Loan Party, as applicable, shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

 36 

 

 

(e)          If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund, or a credit in lieu of a refund, of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 2.20, it shall pay to the Borrower an amount equal to such refund or
credit (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section 2.20 with respect to the Taxes or Other
Taxes giving rise to such refund) net of all out-of-pocket expenses of such
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Recipient, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Recipient in the event such
Recipient is required to repay such refund to such Governmental Authority. This
Section 2.20(e) shall not be construed to require a Recipient to make available
its tax returns (or any other information relating to its taxes) to the Borrower
or any other Person.

 

(f)          Tax Forms.

 

(i)          Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.

 

(ii)          Any Lender that is a Foreign Person and that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Lender that is a Foreign Person shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Lender becomes a
Lender under this Agreement, (x) on or prior to the date on which any such form
or certification expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Borrower or the Administrative Agent), whichever of the
following is applicable:

 

(A)          if such Lender is claiming eligibility for benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN, or
any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

 37 

 

 

(B)          duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;

 

(C)          if such Lender is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of IRS Form W-8BEN, or any successor form thereto, together
with a certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

 

(D)          if such Lender is not the Beneficial Owner (for example, a
partnership or a participating Lender granting a typical participation), duly
executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, and/or other certification documents from each
Beneficial Owner, as applicable.

 

(iii)          Each Lender that is a Foreign Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(iv)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment; provided, that solely for
purposes of this clause (E), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(v)          Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect, such Lender shall update such form or certification; however, if such
Lender is not legally entitled to provide an updated form or certification, it
shall promptly notify the Borrower and the Administrative Agent of its inability
to update such form or certification.

 

 38 

 

 

Section 2.21        Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.18 or 2.20, or otherwise) prior to 2:00 p.m. on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except that payments pursuant to
Sections 2.18, 2.20 and 10.3 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied as follows: first, to all
fees and reimbursable expenses of the Administrative Agent then due and payable
pursuant to any of the Loan Documents; second, to all reimbursable expenses of
the Lenders then due and payable pursuant to any of the Loan Documents, pro rata
to the Lenders based on their respective pro rata shares of such fees and
expenses; third, to all accrued interest and fees then due and payable
hereunder, pro rata to the Lenders based on their respective pro rata shares of
such interest and fees; and fourth, to all principal of the Loans then due and
payable hereunder, pro rata to the parties entitled thereto based on their
respective pro rata shares of such principal.

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans that would result in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans and
accrued interest and fees thereon than the proportion received by any other
Lender with respect to its Revolving Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their Revolving Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans to any assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this subsection shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

 39 

 

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the federal funds
rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

Section 2.22        [Reserved].

 

Section 2.23        [Reserved].

 

Section 2.24      Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable and documented (in summary form) costs and expenses incurred by
any Lender in connection with such designation or assignment.

 

Section 2.25        Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, (b) [Reserved], or (c) in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.2(b), the
consent of Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions set forth in Section 10.4(b)), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.18 or 2.20, as applicable) and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender) (a “Replacement Lender”); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld, conditioned, or delayed, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal
amount of all Loans owed to it, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, (iv)
such assignment does not conflict with applicable law, and (v) in the case of a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such terminated Lender was a
Non-Consenting Lender. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Section 2.26        [Reserved].

 

 40 

 

 

ARTICLE III

CONDITIONS PRECEDENT TO LOANS

 

Section 3.1          Conditions to Effectiveness. The obligations of the Lenders
to make Loans shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):

 

(a)          The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including, without limitation, reimbursement or payment of all reasonable and
documented (in summary form) costs and expenses of the Administrative Agent and
its Affiliates (including, the reasonable and documented (in summary form) fees,
disbursements, and expenses of King & Spalding LLP (and any required special or
local counsel)), in each case, required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and any other agreement with the
Administrative Agent.

 

(b)          The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)           a counterpart of this Agreement signed by or on behalf of each
party hereto;

 

(ii)          a certificate of the Secretary or Assistant Secretary (or other
comparable Responsible Officer) of each Loan Party in substantially the form of
Exhibit 3.1(b)(ii), attaching and certifying copies of its bylaws, or
partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

 

(iii)          certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of (A)
the jurisdiction of organization of such Loan Party and (B) each other
jurisdiction where such Loan Party is required to be qualified to do business as
a foreign corporation where the failure to be so qualified would reasonably be
expected to have a Material Adverse Effect;

 

(iv)         a written opinion of Dechert LLP, counsel to the Loan Parties, and,
if reasonably requested by Administrative Agent, customary local counsel
opinions with respect to certain Loan Parties each addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Loan Parties, the Loan Documents and the transactions contemplated
therein as the Administrative Agent or the Required Lenders shall reasonably
request;

 

(v)          a certificate in substantially the form of Exhibit 3.1(b)(v), dated
the Closing Date and signed by a Responsible Officer, certifying that after
giving effect to any initial Revolving Borrowing, (x) since December 31, 2015,
there has been no change with respect to, or event affecting, the Borrower and
its Subsidiaries on a consolidated basis and taken as a whole which has had or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect and (y) the representations and warranties set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (other than those representations and warranties (i) that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects or (ii) that expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material respect
as of such earlier date);

 

 41 

 

 

(vi)          a duly executed Notice of Borrowing, together with a report
setting forth the sources and uses of the proceeds hereof;

 

(vii)        the ABDC Intercreditor Agreement, duly executed and delivered by
the parties thereto;

 

(viii)       certified copies of all material consents, approvals,
authorizations, registrations, filings and orders required to be made or
obtained under any Requirement of Law, or by any material Contractual Obligation
of any Loan Party, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, if any, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;

 

(ix)         copies of (A) Projections for the Borrower and its Subsidiaries
prepared on a quarterly basis for the calendar year ending December 31, 2017 and
annually thereafter through June 30, 2018 and (B) the financial statements
described in Section 4.4(a);

 

(x)           the Guaranty and Security Agreement, duly executed by the Borrower
and each of its Domestic Subsidiaries (including the PBM Strategic Joint
Venture, but excluding any Specified Strategic Joint Venture (in each case, if
formed prior to the Closing Date)), together with (A) UCC financing statements
and other applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Guaranty and Security Agreement, as reasonably requested by the Administrative
Agent in order to perfect such Liens, duly authorized by the Loan Parties,
(B) copies of favorable UCC, tax, judgment and fixture lien search reports in
all necessary or appropriate jurisdictions and under all legal and trade names
of the Loan Parties, as reasonably requested by the Administrative Agent,
indicating that there are no prior Liens on any of the Collateral other than
Specified Permitted Liens and Liens to be released on the Closing Date, (C) an
Information and Collateral Disclosure Certificate, duly completed and executed
by the Loan Parties, (D) as necessary, duly executed Patent Security Agreements,
Trademark Security Agreements and Copyright Security Agreements, and (E)
original certificates evidencing all issued and outstanding shares of Capital
Stock of all Subsidiaries owned directly by any Loan Party (or, in the case of
any Foreign Subsidiary directly owned by a Loan Party, not more than 65% of the
issued and outstanding voting Capital Stock of such Foreign Subsidiary), in each
case, to the extent certificated prior to the Closing Date and in the actual
possession of the Borrower on the Closing Date, and related stock or membership
interest powers or other appropriate instruments of transfer executed in blank;

 

(xi)          subject to Section 5.16, Account Control Agreements and Government
Receivables Account Agreements, duly executed by each Permitted Third Party Bank
and the applicable Loan Party;

 

 42 

 

 

(xii)          subject to Section 5.16, with respect to each leased property of
the Loan Parties located at 1600 Broadway, Suite 700, Denver, CO 80202 and each
additional leased property where books or records are stored or located, a copy
of the underlying lease, as applicable, and a Collateral Access Agreement from
the landlord of such leased property; provided that if such Loan Party is unable
to deliver any such Collateral Access Agreement after using its commercially
reasonable efforts to do so, the Administrative Agent shall waive the foregoing
requirement in its reasonable discretion;

 

(xiii)        a true and correct copy of the Existing Lien Amendment, duly
executed by the parties thereto and effective as of the date hereof;

 

(xiv)        the Priming/Existing Lien Intercreditor Agreement, duly executed
and delivered by the parties thereto;

 

(xv)         (A) certificates of insurance describing the types and amounts of
insurance (property and liability) maintained by any of the Loan Parties, in
each case naming the Administrative Agent as loss payee or additional insured,
as the case may be, and (B) subject to Section 5.16, a lender’s loss payable
endorsement (in the case of each of the foregoing clauses (A) and (B), other
than with respect to any director and officer indemnification policies, workers’
compensation policies and any policies that provide coverage for property that
does not constitute Collateral);

 

(xvi)        documentation and information required by regulatory authorities
under applicable “know your customer” and anti-money laundering laws at least
five (5) Business Days prior to the Closing Date to the extent that such
documentation and information was requested by Administrative Agent at least ten
(10) days prior to the Closing Date; and

 

(xvii)      a certificate, dated the Closing Date and signed by a Responsible
Officer of the Borrower on behalf of each Loan Party, confirming that after
giving effect to the execution and delivery of the Loan Documents, the
incurrence on the Closing Date of any Revolving Loans (and the use of proceeds
thereof on the Closing Date), and the other transactions contemplated herein to
occur on the Closing Date, the Borrower and its Subsidiaries on a consolidated
basis are Solvent.

 

(c)          [Reserved].

 

(d)          substantially concurrently with the funding of the Revolving Loans,
the Borrower shall deposit in an account maintained at the Existing Lien Agent,
in the name of the Existing Lien Agent and for the benefit of the “Issuing Bank”
(as defined in the Existing Lien Credit Agreement) and the Existing Lien Lenders
(the “Existing Lien LC Cash Collateral Account”), $4,881,818.55 from the
proceeds of the Revolving Loans.

 

(e)          (i) $700,000 in principal of Existing Lien Revolving Loans owing to
SunTrust Bank and all accrued and unpaid interest thereon and (ii) $300,000 in
the aggregate principal of Existing Lien Revolving Loans owing to JFIN REVOLVER
CLO 2015 LTD and JFIN REVOLVER CLO LTD and all accrued and unpaid interest
thereon shall be repaid, substantially concurrently with the funding of the
Revolving Loans.

 

 43 

 

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 3.2          [Reserved].

 

Section 3.3          [Reserved].

 

Section 3.4          Delivery of Documents. All of the Loan Documents,
certificates and other documents and papers referred to in this Article, unless
otherwise specified, shall be delivered to the Administrative Agent for the
account of each of the Lenders and shall be in form and substance reasonably
satisfactory in all respects to the Administrative Agent.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, each Lender as
follows:

 

Section 4.1          Existence; Power. The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.2          Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member action. Each of this Agreement and the other Loan Documents
has been duly executed and delivered by the Borrower and the other Loan Parties
party thereto and constitutes valid and binding obligations of the Borrower or
such Loan Party (as the case may be), enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity.

 

Section 4.3          Governmental Approvals; No Conflicts. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority or any Person with respect to
which the Borrower or any of its Subsidiaries has any Contractual Obligation,
except those as have been obtained or made and are in full force and effect and
except for filings necessary to perfect or maintain perfection of the Liens
created under the Loan Documents, (b) will not violate any Requirement of Law
applicable to the Borrower or any of its Subsidiaries or any judgment, order or
ruling of any Governmental Authority, (c) will not violate or result in a
default under any material Contractual Obligation of the Borrower or any of its
Subsidiaries or any of its assets or give rise to a right thereunder to
accelerate the obligations of the Borrower or any of its Subsidiaries thereunder
(whether accomplished by a mandatory prepayment, a redemption, or otherwise) and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.

 



 44 

 

 

Section 4.4          Financial Statements; Material Adverse Effect.

 

(a)          The Borrower has furnished to each Lender (i) the audited
consolidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2015, and the related audited consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, prepared by
KPMG LLP and (ii) the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of September 30, 2016, and the related unaudited
consolidated statements of income and cash flows for the Fiscal Quarter and
year-to-date period then ended, certified by a Responsible Officer. Such
financial statements fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
(as in effect at the time such financial statements were prepared and subject to
Section 1.3) consistently applied (except as expressly noted therein), subject
to year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii). The Projections delivered to the
Administrative Agent in satisfaction of the condition set forth in Section
3.1(b)(ix)(A) and all Profit Plans delivered to the Administrative Agent after
the Closing Date pursuant to Section 5.1(e) have been prepared by the Borrower
in good faith based on assumptions believed by the Borrower to be reasonable at
the time made; provided that it is expressly understood and agreed that
financial projections (including the Projections and all Profit Plans) are
inherently uncertain and are not a guarantee of financial performance and that
actual results may differ from financial projections and such differences may be
material.

 

(b)          Since December 31, 2015, there have been no changes with respect
to, or event affecting, the Borrower and its Subsidiaries which have had or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 4.5          Litigation and Environmental Matters.

 

(a)          No litigation, investigation or proceeding (including any
whistleblower action) of or before any arbitrators or Governmental Authorities
is pending against or, to the knowledge of the Borrower, threatened in writing
against the Borrower or any of its Subsidiaries (i) that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document or any Existing Lien
Loan Document.

 

(b)          Except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.6          Compliance with Laws and Agreements. Except for
non-compliance which would not reasonably be expected to result in a Material
Adverse Effect, the Borrower and each of its Subsidiaries is in compliance with
(a) all Requirements of Law and all judgments, decrees and orders of any
Governmental Authority and (b) all Material Agreements.

 

Section 4.7         Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

 

 45 

 

 

Section 4.8          Taxes. The Borrower and its Subsidiaries and each other
Person for whose taxes the Borrower or any of its Subsidiaries could become
liable have timely filed or caused to be filed all Federal income tax returns
and all other material tax returns that are required to be filed by them, and
have paid all taxes shown to be due and payable on such returns or on any
assessments made against it or its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority,
except where the same are currently being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as the case may be,
has set aside on its books adequate reserves in accordance with GAAP. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.

 

Section 4.9          Margin Regulations. None of the proceeds of any of the
Loans will be used, directly or indirectly, for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of such terms under
Regulation U or for any purpose that violates the provisions of Regulation T,
Regulation U or Regulation X. Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock”.

 

Section 4.10        ERISA. Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except as would not reasonably be expected to have a Material Adverse Effect.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes, or is comprised of a master or prototype plan that has received a
favorable opinion letter from the Internal Revenue Service, and nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no such determination, nothing has
occurred that would adversely affect the issuance of a favorable determination
letter or otherwise adversely affect such qualification), except as would not
reasonably be expected to have a Material Adverse Effect. No ERISA Event has
occurred that has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. There exists no
Unfunded Pension Liability with respect to any Plan and no Plan is in, or is
expected to be, in at risk status under Title IV of ERISA such that a Material
Adverse Effect would be expected in the foreseeable future to occur with respect
thereto. There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected either singly or in
the aggregate to have a Material Adverse Effect. The Borrower, each of its
Subsidiaries and each ERISA Affiliate have made all contributions to or under
each Plan and Multiemployer Plan required by law within the applicable time
limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan, except as would not reasonably be expected to have a
Material Adverse Effect. Each Non-U.S. Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, except as would not
reasonably be expected to result in liability to the Borrower or any of its
Subsidiaries. All contributions required to be made with respect to a Non-U.S.
Plan have been timely made. Neither the Borrower nor any of its Subsidiaries has
incurred any obligation in connection with the termination of, or withdrawal
from, any Non-U.S. Plan. The present value of the accrued benefit liabilities
(whether or not vested) under each Non-U.S. Plan, determined as of the end of
the Borrower’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities.

 

 46 

 

 

Section 4.11        Ownership of Property; Insurance.

 

(a)          As of the Closing Date, all interests in real property owned by the
Borrower or any of its Subsidiaries (collectively, and together with any
additional real estate acquired after the Closing Date, the “Real Estate”) or
leased by the Borrower or any of its Subsidiaries are listed on Schedule
4.11(a). Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all Real Estate, leased real property and all other
personal property material to the operation of its business (except as sold or
otherwise disposed of in the ordinary course of business or in a transaction
permitted hereunder), in each case free and clear of Liens (other than Liens not
prohibited by Section 7.2). All leases that individually are material to the
business or operations of the Borrower and its Subsidiaries are valid and are in
full force. As of the Closing Date, all permits required to have been issued or
appropriate to enable the Real Estate or any leased real property to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect, except where
the failure to be so issued or in full force and effect would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)          The Intellectual Property Rights owned by the Borrower and its
Subsidiaries, together with the Intellectual Property Rights licensed to the
Borrower and its Subsidiaries under license agreements, constitute all of the
Intellectual Property Rights material to their respective businesses.

 

(c)          Set forth on Schedule 4.11(c) is a complete and accurate summary of
the insurance maintained by the Borrower and its Subsidiaries as of the Closing
Date. The Borrower and its Subsidiaries have insurance meeting the requirements
of Section  5.8, and such insurance policies are in full force and effect.

 

(d)          All assets of the Borrower and its Subsidiaries, whether owned,
leased, or managed, are in good repair, working order and condition, ordinary
wear and tear excepted, in accordance with the terms and conditions of any
applicable lease or license agreement, except where the failure to be in such
good repair, working order or condition would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 4.12        Disclosure. Any of the written reports (including, without
limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information (other than the Projections, the Profit Plans and other
forward-looking information (which shall be subject solely to the representation
set forth in the last sentence of Section 4.4(a)), information regarding third
parties and general economic or industry information) furnished by or on behalf
of the Borrower to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished), is or will be, when furnished and taken as a whole,
complete and correct in all material respects and does not or will not, when
furnished and taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made.

 

 47 

 

 

Section 4.13        Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice charges or grievances are pending against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.14        Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the organizational type of each Subsidiary
of the Borrower and the other Loan Parties and identifies each Subsidiary that
is a Subsidiary Loan Party, in each case as of the Closing Date. As of the
Closing Date, the Borrower has no Subsidiaries other than those specifically
disclosed on Schedule 4.14 and no Loan Party owns any Capital Stock in any
Person other than those specifically disclosed on Schedule 4.14. All of the
outstanding Capital Stock in each of the Borrower’s Subsidiaries that is a
corporation has been validly issued, is fully paid and non-assessable, and all
such Capital Stock owned by any Loan Party is owned by the record owners in the
amounts specified on Schedule 4.14 as of the Closing Date, free and clear of all
Liens except those created under the Collateral Documents, the Existing Lien
Collateral Documents and nonconsensual Liens that arise by operation of law.
None of the Loan Parties or any of their Subsidiaries has, as of the Closing
Date, any issued and outstanding Disqualified Capital Stock except as otherwise
specifically disclosed on Schedule 4.14.

 

Section 4.15        Solvency. After giving effect to the execution and delivery
of the Loan Documents, the making of any Loans under this Agreement, the
consummation of all transactions contemplated by such Loan Documents, the
Borrower and its Subsidiaries on a consolidated basis are Solvent.

 

Section 4.16        Deposit and Disbursement Accounts. Schedule 4.16 lists all
banks and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each financial institution, the name
in which the account is held, the type of the account, the complete account
number therefor, and whether such account is a Government Receivables Account.

 

Section 4.17        Collateral Documents.

 

(a)          The Guaranty and Security Agreement and each other Collateral
Document is effective to create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof to the extent
such a security interest can be created by authentication of a written security
agreement under Articles 8 and 9 of the UCC. In the case of certificated Capital
Stock pledged pursuant to the Guaranty and Security Agreement, when certificates
representing such Capital Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guaranty and Security
Agreement or any other Collateral Document (other than deposit accounts and
investment property) in which a Lien may be perfected by the filing of a
financing statement, when financing statements are filed in the appropriate
filing offices as specified in Article 9 of the UCC (which, as of the Closing
Date, for each of the Loan Parties is the filing office set forth for each Loan
Party on Schedule 3 to the Guaranty and Security Agreement), in each case, the
Administrative Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (including such Capital Stock) and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except for Specified Permitted Liens). In
the case of Collateral that consists of deposit accounts (other than a
Government Receivables Account) or investment property, when an Account Control
Agreement is executed and delivered by all parties thereto with respect to such
deposit accounts or investment property, the Administrative Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, prior and
superior to any other Person (except for Specified Permitted Liens) except as
provided under the applicable Account Control Agreement with respect to the
financial institution party thereto.

 

 48 

 

 

(b)          When the filings in subsection (a) of this Section are made and
when, if applicable, the Copyright Security Agreements are filed in the United
States Copyright Office, the Administrative Agent, for the benefit of the
Secured Parties, shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Copyrights subject to
such Copyright Security Agreement, if any, in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person (except
for Specified Permitted Liens).

 

(c)          Each Mortgage, if any, is effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable Lien on all of such Loan Party’s right, title and interest
in and to the Real Estate of such Loan Party covered thereby and the proceeds
thereof, and when such Mortgage is filed in the real estate records where the
respective Mortgaged Property is located, such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
such Loan Party in such Real Estate and the proceeds thereof, in each case prior
and superior in right to any other Person, other than with respect to Permitted
Encumbrances and Specified Permitted Liens.

 

Section 4.18        Material Agreements. As of the Closing Date, all Material
Agreements of the Borrower and its Subsidiaries are listed on Schedule 4.18, and
each such Material Agreement is in full force and effect. As of the Closing
Date, the Borrower has delivered to the Administrative Agent a true, complete
and correct copy of each Material Agreement (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith).

 

Section 4.19        Sanctions and Anti-Corruption Laws. (a) None of the Borrower
or any of its Subsidiaries or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers, employees or agents
acting or benefitting in any capacity in connection with this Agreement, (i) is
a Person that is owned or controlled by a Sanctioned Person, (ii) is a
Sanctioned Person or (iii) is located, organized or resident in a Sanctioned
Country; and (b) the Borrower and its Subsidiaries have conducted their
businesses in compliance with Anti-Corruption Laws and applicable Sanctions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with Anti-Corruption Laws and applicable Sanctions.

 

Section 4.20       Patriot Act. Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto. Neither any Loan Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. None of the Loan
Parties (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

 49 

 

 

Section 4.21         Compliance with Healthcare Laws.

 

(a)          The Borrower and each of its Subsidiaries is in compliance in all
respects with all Healthcare Laws, except for such non-compliance which would
not reasonably be expected to have a Material Adverse Effect. The Borrower and
its Subsidiaries participate in and have not been excluded from the Governmental
Payor Arrangements listed on Schedule 4.21(a). A list of all of the Borrower’s
and its Subsidiaries’ existing (i) Medicare provider numbers and Medicaid
provider numbers, (ii) Medicare supplier numbers and Medicaid supplier numbers,
and (iii) all other Governmental Payor provider agreements and numbers,
excluding TRICARE and CHAMPUS, CHAMPVA and the Veteran’s Administration,
pertaining to the business of the Borrower or any of its Subsidiaries as of the
Closing Date or, if such contracts do not exist, other documentation evidencing
such participation as of the Closing Date are set forth on Schedule 4.21(a).
Each of the Borrower’s and its Subsidiaries’ existing Third Party Payor
Arrangements pursuant to which Borrower and its Subsidiaries received $500,000
or more in payment in calendar year 2016 is set forth on Schedule 4.21(a). Each
of the Borrower and its Subsidiaries has entered into and maintains all
Governmental Payor Arrangements and Third Party Payor Arrangements as are
necessary to conduct its respective business as currently conducted. The
Governmental Payor Arrangements and Third Party Payor Arrangements to which the
Borrower or a Subsidiary is a party constitute valid and binding obligations of
the Borrower or such Subsidiary, enforceable against the Borrower or such
Subsidiary in accordance with their respective terms (except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity) and, to the knowledge of the Borrower, are in full force
and effect, except as would not reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Borrower, neither the Borrower nor any
of its Subsidiaries is in default under any Governmental Payor Arrangement or
Third Party Payor Arrangement to which it is a party and, to the knowledge of
the Borrower, the other parties thereto are not in default thereunder, except as
would not have a Material Adverse Effect. Each of the Borrower and its
Subsidiaries (i) duly holds, and is in good standing with respect to, such
Licenses as are necessary to own its respective assets and to conduct its
respective business (including without limitation such Licenses as are required
under such Healthcare Laws as are applicable thereto, and all Reimbursement
Approvals), except where the absence of such a License would not reasonably be
expected to have a Material Adverse Effect and (ii) where applicable to its
business, has obtained and maintains Medicaid and Medicare provider and supplier
numbers. Schedule 4.21(a) sets forth all such healthcare Licenses held by each
of the Borrower and its Subsidiaries as of the Closing Date. There is no pending
or, to the knowledge of the Borrower, threatened Limitation of any such License,
Medicaid provider or supplier number, or Medicare provider or supplier number of
the Borrower or any of its Subsidiaries, except for such Limitations as would
not reasonably be expected to have a Material Adverse Effect.

 

(b)          For purposes of the Stark Statute, to the extent that any services
provided by the Borrower or its Subsidiaries are designated health services (as
defined by the Stark Statute), (i) none of such services involve, arise from, or
occur in connection with “referrals” as defined by Stark Statute or as
proscribed thereunder absent the applicability or availability of a statutory or
regulatory exception to the referral prohibitions set forth thereunder, and (ii)
none of such services are provided by the Borrower or any of its Subsidiaries
for the benefit of any of the foregoing, absent the applicability or
availability of a statutory or regulatory exception to the referral prohibitions
set forth thereunder, in each case in the case of the immediately preceding
clauses (i) and (ii), except to the extent that such failures, violations or
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

 

 50 

 

 

(c)          Except as would not reasonably be expected to have a Material
Adverse Effect, each of the Borrower and its Subsidiaries holds all
Accreditations necessary or required by applicable Requirements of Law for the
operation of its business (including accreditation by an appropriate
organization necessary to receive payment and compensation and to participate
under Medicare and Medicaid) (individually, a “Company Accreditation,” and
collectively, the “Company Accreditations”). There is no pending or, to the
knowledge of the Borrower, threatened Limitation of any such Company
Accreditations, except as would not reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, each of the Borrower and its Subsidiaries is in compliance with
the terms of the Company Accreditations.

 

(d)          Each employee of the Borrower and each of its Subsidiaries duly
holds all Licenses (to the extent required) to provide professional services to
patients by each state or state agency or commission, or any other Governmental
Authority having jurisdiction over the provision of such services required to
enable such employee to provide the professional services necessary to enable
each of the Borrower and its Subsidiaries to operate its business as currently
operated and in connection with the duties performed by such employee, except as
would not reasonably be expected to have a Material Adverse Effect. There is no
pending or, to the knowledge of the Borrower, threatened Limitation of any such
required Licenses with respect to any employee of the Borrower and each of its
Subsidiaries, except where such Limitation would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Except
as would not reasonably be expected to have a Material Adverse Effect, each
employee of the Borrower and its Subsidiaries is in compliance with the terms of
all such Licenses.

 

(e)          All reports, documents, schedules, statements, filings,
submissions, forms, registrations, notices, approvals and other documents
required to be filed, obtained, maintained or furnished pursuant to any
Governmental Payor Arrangement, Third Party Payor Arrangement, License, Company
Accreditation, and other applicable Healthcare Laws by the Borrower or any of
its Subsidiaries to any Governmental Authority have been so filed, obtained,
maintained or furnished (individually, “Company Regulatory Filings” and
collectively, “Company Regulatory Filings”), and all such reports, documents,
schedules, statements, filings, submissions, forms, registrations, notices and
other documents were complete and correct on the date filed (or were corrected
in or supplemented by a subsequent filing), except where such failure would not
reasonably be expected to have a Material Adverse Effect, and each of the
Borrower and its Subsidiaries has timely paid all amounts, Taxes, fees and
assessments due and payable in connection therewith, except where the failure to
make such payments on a timely basis would not reasonably be expected to have a
Material Adverse Effect. The Borrower and each of its Subsidiaries has
maintained all records required to be maintained under all applicable
Requirements of Law with any Governmental Authorities (including all
Governmental Payor Arrangements in which it participates, as required by
Healthcare Laws), except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(f)          Since December 31, 2015, none of the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any employee or contractor
of the Borrower or any of its Subsidiaries has been, or to the knowledge of the
Borrower has been threatened to be, (i) excluded from any Governmental Payor
Arrangement pursuant to 42 U.S.C. § 1320a-7b and related regulations, (ii)
“suspended” or “debarred” from selling products to the U.S. government or its
agencies pursuant to the Federal Acquisition Regulation, relating to debarment
and suspension applicable to federal government agencies generally (42 C.F.R.
Subpart 9.4), or other applicable laws or regulations, (iii) debarred,
disqualified, suspended or excluded from participation in Medicare, Medicaid or
any other governmental health care program or is listed on the General Services
Administration list of excluded parties, nor is any such debarment,
disqualification, suspension or exclusion, to the knowledge of a Loan Party,
threatened or pending, or (iv) made a party to any other action by any
Governmental Authority that may prohibit it from selling products or providing
services to any governmental or other purchaser pursuant to any federal, state
or local laws or regulations. Except for the payment of the amounts expressly
provided for in the Exjade Settlement, none of the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any employee or contractor
of the Borrower or any of its Subsidiaries is party to a corporate integrity
agreement, consent order, consent decree, permanent injunction or other
settlement agreement with any Governmental Authority or Third Party Payor or
otherwise pursuant to any Governmental Payor Arrangement, Third Party Payor
Arrangement, License, or Company Accreditation, including, without limitation,
any additional corporate integrity agreement, consent order, consent decree,
permanent injunction or other settlement agreement arising out of allegations
involving the Borrower and the prescription drug known as Exjade, which
individually (or, together with any related Settlements (other than the Exjade
Settlement), in the aggregate) (i) would reasonably be expected to result in a
Material Adverse Effect or (ii) requires the payment of money in an amount in
excess of $12,500,000.

 

 51 

 

 

(g)          Schedule 4.21(g) sets forth a list of all notices received during
the fiscal year ended December 31, 2015, of material noncompliance, requests for
material remedial action, investigations, return of overpayment or imposition of
fines (whether ultimately paid or otherwise resolved) by any Governmental
Authority or Third Party Payor or pursuant to any Governmental Payor
Arrangement, Third Party Payor Arrangement, License, or Company Accreditation,
but does not include Routine Payor Audits (the “Health Care Audits”). Each of
the Borrower and its Subsidiaries has prepared and submitted timely all
corrective action plans or responses required to be prepared and submitted in
response to any Health Care Audits and has implemented all of the corrective
actions described in such corrective action plans, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries has any (A) uncured deficiency
that could lead to the imposition of a remedy, (B) existing accrued and/or
unpaid indebtedness to any Governmental Authority, including Medicare or
Medicaid, or (C) existing accrued and/or unpaid overpayment amounts owing under
any finally resolved audit or investigation by any Third Party Payor, excepting
any of the foregoing that would not reasonably be expected to have a Material
Adverse Effect.

 

(h)          The execution and delivery of the Loan Documents, and each of the
Borrower’s and its Subsidiaries’ performance thereunder (including the
performance of the pre- and post- closing notices and applications as provided
in the Loan Documents) will not (i) result in the loss of or limitation of any
License, Company Accreditations or Company Reimbursement Approvals or (ii)
reduce receipt of the ongoing payments or reimbursements pursuant to the Company
Reimbursement Approvals that the Borrower or any of its Subsidiaries is
receiving as of the date hereof.

 

Section 4.22       HIPAA/HITECH Compliance. To the extent that and for so long
as the Borrower or any of its Subsidiaries is a “covered entity” within the
meaning of HIPAA and the HITECH Act, each of the Borrower and its Subsidiaries
(a) has undertaken or will promptly undertake all necessary compliance efforts
required by HIPAA; (b) has developed or will develop a detailed plan for
becoming HIPAA and HITECH Compliant (a “HIPAA/HITECH Compliance Plan”); and (c)
has implemented or will implement those provisions of such HIPAA/HITECH
Compliance Plan necessary to ensure that each of the Borrower and its
Subsidiaries is or becomes HIPAA and HITECH Compliant, except to the extent in
each case that such failures would not reasonably be expected to have a Material
Adverse Effect. For purposes hereof, “HIPAA and HITECH Compliant” shall mean
that each of the Borrower and its Subsidiaries (i) is or will be in compliance
(except for non-compliance that would not reasonably be expected to have a
Material Adverse Effect) with (A) each of the applicable requirements of the
so-called “Administrative Simplification” provisions of HIPAA and (B) any or all
requirements set forth in the HITECH Act, including, but not limited to, any
breach notification requirements, and (ii) is not and would not reasonably be
expected to become the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that would reasonably be
expected to have a Material Adverse Effect.

 

 52 

 

 

Section 4.23        Reimbursement.

 

(a)          Except as disclosed in Schedule 4.23(a), with respect to billings
by each of the Borrower and its Subsidiaries as of the Closing Date, each of the
Borrower and its Subsidiaries is in compliance with all Requirements of Law and
the written material reimbursement policies, rules and regulations of
Governmental Payors and Third Party Payors, including, without limitation,
adjustments under any capitation arrangement, fee schedule, discount formula or
cost-based reimbursement except the failure to comply with which would not
reasonably be expected to have a Material Adverse Effect. Except as would not be
expected to have a Material Adverse Effect, each of the Borrower and its
Subsidiaries holds all Reimbursement Approvals necessary for the operation of
its business as currently operated (individually, a “Company Reimbursement
Approval,” and collectively, the “Company Reimbursement Approvals”). There is no
pending or, to the knowledge of the Borrower, threatened Limitation of any such
Company Reimbursement Approvals, except as would not reasonably be expected to
have a Material Adverse Effect. Except as would not reasonably be expected to
have a Material Adverse Effect, each of the Borrower and its Subsidiaries is in
compliance with the terms of the Company Reimbursement Approvals.

 

(b)          Except as would not reasonably be expected to have a Material
Adverse Effect, the accounts receivable of each of the Borrower and its
Subsidiaries have been properly adjusted in all material respects to reflect the
reimbursement policies under all applicable Requirements of Law and other
Governmental Payor Arrangements or Third Party Payor Arrangements, to which the
Borrower or any of its Subsidiaries is subject, and such accounts receivable do
not exceed amounts the Borrower or such Subsidiary is entitled to receive under
any capitation agreement, fee schedule, discount formula, cost-based
reimbursement or other adjustment or limitation to usual charges. There has been
no intentional overbilling or overcollection pursuant to any Governmental Payor
Arrangements or Third Party Payor Arrangement other than as created by routine
adjustments and disallowances made in the ordinary course of business by the
Governmental Payors and Third Party Payors with respect to such billings.

 

Section 4.24        Fraud and Abuse. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries has engaged in any activities
that (a) are prohibited under 42 U.S.C. §§ 1320a-7b, or the regulations
promulgated thereunder, or related Requirements of Law, or (b) are prohibited by
rules of professional conduct, or (c) are prohibited under any statute or the
regulations promulgated pursuant to such statutes, including, without
limitation, the following: (i) knowingly and willfully making or causing to be
made a false statement or misrepresentation of a material fact in any
application for any benefit or payment; (ii) knowingly and willfully making or
causing to be made any false statement or misrepresentation of a material fact
for use in determining rights to any benefit or payment; (iii) failure to
disclose knowledge by a claimant of the occurrence of any event affecting the
initial or continued right to any benefit or payment on its own behalf or on
behalf of another with intent to secure such benefit or payment fraudulently;
and (iv) knowingly and willfully soliciting or receiving any illegal
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind or offering to pay or receive such
remuneration (x) in return for referring an individual to a Person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in part by any Governmental Payor, or (y) in
return for purchasing, leasing, or ordering or arranging for or recommending
purchasing, leasing or ordering any good facility, service, or item for which
payment may be made in whole or in part by any Governmental Payor. Between
January 1, 2007, and December 31, 2012, neither the Borrower nor any of its
Subsidiaries received a subpoena issued by any Governmental Authority with
respect to a possible violation of Healthcare Laws by the Borrower or any of its
Subsidiaries (but excluding Routine Payor Audits) for any matter that has not
been fully and finally resolved. Between January 1, 2016, and the Closing Date,
neither the Borrower nor any of its Subsidiaries has received a subpoena issued
by any Governmental Authority with respect to a possible violation of Healthcare
Laws by the Borrower or any of its Subsidiaries (but excluding Routine Payor
Audits).

 

 53 

 

 

Section 4.25       Existing Lien Documents. As of the Closing Date, the Borrower
has delivered to Administrative Agent a complete and correct copy of the
Existing Lien Loan Documents (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith). All Obligations constitute
Indebtedness entitled to the benefits of the lien subordination provisions
contained in the Priming/Existing Lien Intercreditor Agreement.

 

Section 4.26        EEA Financial Institutions; Other Regulations. No Loan Party
is an EEA Financial Institution.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made):

 

Section 5.1          Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent (who will deliver to each Lender):

 

(a)          as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, a copy of the annual audited report for
such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, and reported on by
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation and without any
qualification or exception as to the scope of such audit (except any such
qualification arising as a result of the impending “Maturity Date” (as defined
in the Existing Lien Credit Agreement) (as a result of clause (i) of such
definition), “Revolving Commitment Termination Date” (as defined in the Existing
Lien Credit Agreement) (as a result of clause (i) of such definition) or
Revolving Commitment Termination Date (as a result of clause (i) of such
definition)) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP (as in effect at the time such financial statements were
prepared and subject to Section 1.3) consistently applied (except as expressly
noted therein) and that the examination by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(b)          as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower (other than the last Fiscal Quarter in
each Fiscal Year), an unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter and the corresponding portion of the Borrower’s
previous Fiscal Year and the corresponding figures for the Profit Plan for the
current Fiscal Year;

 

 54 

 

 

(c)          concurrently with the delivery of the financial statements referred
to in subsections (a) and (b) of this Section, a Compliance Certificate signed
by an appropriate Responsible Officer of the Borrower (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate and, if a Default or an Event of Default then exists, specifying the
details thereof and the action, if any, which the Borrower has taken or proposes
to take with respect thereto, (ii) if applicable, setting forth in reasonable
detail calculations demonstrating compliance with the financial covenant set
forth in Article VI, (iii) specifying any change in the identity of the
Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Subsidiaries identified to the Lenders on the Closing Date or as of the most
recent Fiscal Year or Fiscal Quarter, as the case may be, and (iv) stating
whether any change in GAAP or the application thereof has occurred since the
date of the most recently delivered audited financial statements of the Borrower
and its Subsidiaries, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such Compliance
Certificate;

 

(d)          concurrently with the delivery of the financial statements referred
to in subsection (a) above, a certificate of the accounting firm that reported
on such financial statements (which may be included in the opinion or other
reports delivered by such accounting firm pursuant to subsection (a)) stating
that, in making the examination necessary to prepare such financial statements,
no knowledge was actually obtained of the occurrence and continuance of any
Default or Event of Default, except as specified in such certificate (it being
understood that no special or separate inquiry or review will have been made or
shall be required to be made with respect to the existence of any Default or
Event of Default and that such certificate shall be limited to the items that
independent certified public accountants are permitted to cover in such
certificates pursuant to their professional standards and customs of the
profession);

 

(e)          as soon as available and in any event within 90 days after the
commencement of any Fiscal Year, a Profit Plan for such Fiscal Year;

 

(f)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

(g)          promptly following any request therefor, such other reports or
information including with respect to the results of operations, business
affairs and financial condition of the Borrower or any of its Subsidiaries as
the Administrative Agent or any Lender may reasonably request;

 

(h)          deliver to the Administrative Agent (who will deliver to each
private-side Lender) as soon as available and in any event within 30 days after
the end of each fiscal month of the Borrower, an unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal month
and the related unaudited consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for such fiscal month and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the Profit Plan for the current Fiscal Year; provided
the Administrative Agent and the Lenders acknowledge and agree that (x) the
financial statements described in this clause (h) are confidential and
constitute material non-public information of the Borrower and (y) neither the
Administrative Agent nor any other Lender (including any private-side Lender)
shall distribute or furnish a copy of all or any portion of the financial
statements described in this clause (h) to any Lender that is not a private-side
Lender other as expressly permitted under Section 10.11(iv); and

 

 55 

 

 

(i)           deliver to the Administrative Agent (for distribution to the
Revolving Credit Lenders) 13-week cash flow statements within five (5) Business
Days of the last day of each calendar week.

 

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Exchange Act, the Borrower may satisfy its obligation to
deliver the financial statements referred to in clauses (a) and (b) above by
delivering the Borrower’s Form 10-K or 10-Q filed with the Securities and
Exchange Commission within the applicable time periods set forth in clauses (a)
and (b), as applicable.

 

Section 5.2          Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)          the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against the Borrower or any of its Subsidiaries which would reasonably be
expected to result in a Material Adverse Effect;

 

(c)          the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives written notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability, in each case which, either individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;

 

(d)          promptly and in any event within 15 days after (i) the Borrower or
any of its Subsidiaries knows or has reason to know that any ERISA Event that
(individually or together with all other ERISA Events) would reasonably be
expected to have a Material Adverse Effect has occurred, a certificate of the
chief financial officer of the Borrower describing such ERISA Event and the
action, if any, proposed to be taken with respect to such ERISA Event and a copy
of any notice filed with the PBGC or the IRS pertaining to such ERISA Event and
any notices received by the Borrower or such Subsidiary (or, if applicable, an
ERISA Affiliate) from the PBGC or any other governmental agency with respect
thereto and (ii) becoming aware that there has been a material increase in
Unfunded Pension Liabilities (not taking into account Plans with negative
Unfunded Pension Liabilities) or a Plan is, or is expected to be, in at risk
status under Title IV of ERISA since the date the representations hereunder are
given or deemed given, or from any prior notice, as applicable such that the
resulting Unfunded Pension Liabilities, if incurred, or the at risk status, as
applicable, would reasonably be expected to have a Material Adverse Effect, a
detailed written description thereof from the chief financial officer of the
Borrower;

 

(e)          the receipt by the Borrower or any of its Subsidiaries of any
written notice of an alleged default or event of default, with respect to the
Existing Lien Credit Agreement or any Material Indebtedness of the Borrower or
any of its Subsidiaries;

 

 56 

 

 

(f)           upon receipt thereof, copies of all final audit reports and all
final management letters relating to the Borrower or any of its Subsidiaries
submitted by the Borrower’s primary accountants or primary auditors in
connection with each annual, interim or special audit of the books of the
Borrower or any of its Subsidiaries (provided, that, in the event that the
Borrower engages such accountants or auditors to perform a specific review,
test, valuation or other analysis of all or any portion of the Borrower’s
financial condition or financial performance, the results of such engagement
shall not be required to be delivered to the Administrative Agent or the Lenders
to the extent that such results are not otherwise required to be delivered
pursuant to another provision of this Agreement);

 

(g)          written notice of the receipt by the Borrower or any of its
Subsidiaries from any Governmental Authority or other Person of (1) any notice
asserting any failure by the Borrower or any of its Subsidiaries to be in
compliance with applicable Requirements of Law or that threatens the taking of
any action against the Borrower or any of its Subsidiaries or sets forth
circumstances in any such event where the failure or the taking of action would
reasonably be expected to have a Material Adverse Effect, (2) any notice of any
actual or threatened in writing Limitation with respect to any Governmental
Payor Arrangement, Third Party Payor Arrangement, License, or Company
Accreditation of the Borrower or any of its Subsidiaries, where such action
would reasonably be expected to have a Material Adverse Effect, or (3) any
subpoena, search warrant, civil investigative demand or other request or
investigation by a Governmental Authority with respect to a possible violation
of Healthcare Laws by the Borrower or any of its Subsidiaries (but excluding (A)
state licensure and Medicare certification and participation surveys by a
Governmental Authority with respect to a possible violation of Healthcare Laws,
unless any deficiencies are of a kind that do result or likely will result in
the issuance of a notice of suspension or termination of any license, payment,
or provider or supplier number or agreement, and (B) Routine Payor Audits);

 

(h)          the occurrence of any action, event, investigation, notice or other
item that could reasonably be expected to restrain or prevent, or impose any
material adverse conditions on, the Existing Senior Notes Redemption;

 

(i)           if any Default or Event of Default is in existence, if requested
by the Administrative Agent, furnish to the Administrative Agent, to the maximum
extent permitted by applicable Requirements of Law, (i) copies of all Company
Regulatory Filings, (ii) copies of all Licenses, Company Accreditations and
Company Reimbursement Approvals, as the same may be renewed or amended; (iii)
copies of all Health Care Audits and correspondence related thereto and
corrective action plans prepared and submitted in response thereto, and (iv) a
report of the status of all recoupments, holdbacks, offsets, vendor holds,
denials and appeals of amounts owed pursuant to any Company Reimbursement
Approvals, in each case outside the ordinary course of business (and ordinary
course of business shall be deemed to exclude recoupments, holdbacks, offsets,
denials and vendor holds resulting from, related to or arising out of
allegations of fraud or patterns of practices of contracting, billing or claims
submission inconsistent with Requirements of Law), all subject to any
limitations on disclosure included in any Requirement of Law;

 

(j)           any default or material amendment under, or termination of, (i)
that certain Facility Participation Agreement effective as of June 1, 2009, with
United HealthCare Insurance Company, contracting on behalf of its Oxford Health
Plans (NJ), (ii) that certain Facility Participation Agreement effective as of
June 1, 2009, with United HealthCare Insurance Company, contracting on behalf of
itself and UnitedHealthcare of the Midwest, (iii) that certain Ancillary
Provider Participation Agreement effective as of June 1, 2009, with United
HealthCare Insurance Company, contracting on behalf of itself and
UnitedHealthcare of New York, or (iv) that certain Ancillary Provider
Participation Agreement effective as of June 1, 2009, with UnitedHealthcare of
New York, Inc.; and

 

(k)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

 57 

 

 

The Borrower will furnish to the Administrative Agent (who will furnish to each
Lender) the following:

 

(x)          promptly and in any event at least 30 days prior thereto, notice of
any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business or any office in which it
maintains books or records, (iii) in any Loan Party’s identity or legal
structure, (iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization;
and

 

(y)          promptly upon request therefor, such other information and reports
relating to the past, present or anticipated future financial condition,
operations, plans, budgets and projections of the Borrower and each of its
Subsidiaries, as the Administrative Agent or any Lender at any time or from time
to time may reasonably request.

 

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

 

Section 5.3          Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective material rights, licenses, permits, privileges, franchises,
Patents, Copyrights, Trademarks and trade names that are material for the
conduct of its business, except where failure to do so would not reasonably be
expected to result in a Material Adverse Effect; provided that nothing in this
Section shall prohibit any transaction that is permitted hereunder.

 

Section 5.4          Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.5          Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity all of its
material obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.6          Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrower in conformity with GAAP
(subject to the terms of this Agreement with respect to such financial
statements).

 

 58 

 

 

Section 5.7          Visitation and Inspection. The Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants (provided that the Borrower is provided reasonable
prior notice of any discussion with its auditors or accountants and is afforded
an opportunity to participate in such discussions), all at such reasonable times
and subject to reasonable prior notice to the Borrower or such Subsidiary;
provided that, so long as no Event of Default has occurred and is continuing,
visits and inspections under this Section 5.7 shall be limited to one time per
Fiscal Year. Any Lender may accompany the Administrative Agent on any visit or
inspection pursuant to this Section 5.7, at such Lender’s expense. Any Related
Party of the Administrative Agent or any Lender that attends or participates in
any such visit or inspection shall, prior to such attendance or participation,
expressly agree to be subject to and bound by the confidentiality provisions of
this Agreement or shall otherwise be bound by professional ethics rules to
maintain such confidentiality.

 

Section 5.8          Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear, casualty and condemnation excepted, (b) maintain with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower (i) insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations (including, in any event, flood
insurance as described in the definition of Real Estate Documents) and (ii) all
insurance required to be maintained pursuant to the Collateral Documents, and
will, upon request of the Administrative Agent, furnish to each Lender at
reasonable intervals a certificate of a Responsible Officer setting forth the
nature and extent of all insurance maintained by the Borrower and its
Subsidiaries in accordance with this Section and (c) at all times shall cause
the applicable insurance provider to name the Administrative Agent as an
additional insured on all liability policies of the Borrower and its
Subsidiaries and as a loss payee (pursuant to a loss payee endorsement
reasonably satisfactory to the Administrative Agent) on all casualty and
property insurance policies of the Borrower and its Subsidiaries, in each case,
other than any director and officer indemnification policies, workers’
compensation policies and any policies that provide coverage for property that
does not constitute Collateral.

 

Section 5.9          Use of Proceeds; Margin Regulations.

 

(a)          (a)          The Borrower will use the proceeds of all Loans to (i)
fund the Existing Lien LC Cash Collateral Account in an amount equal to 105% of
the aggregate “LC Exposure” (as defined in the Existing Lien Credit Agreement)
of all Existing Lien Lenders as of the Closing Date plus any accrued and unpaid
fees thereon, (ii) repay (x) “Revolving Loans” (as defined in the Existing Lien
Credit Agreement) held by SunTrust Bank under the Existing Lien Credit Agreement
in the principal amount of $700,000 and accrued interest thereon and (y)
“Revolving Loans” (as defined in the Existing Lien Credit Agreement) held by
JFIN REVOLVER CLO 2015 LTD and JFIN REVOLVER CLO LTD under the Existing Lien
Credit Agreement in the aggregate principal amount of $300,000 and accrued
interest thereon, (iii) pay fees and expenses incurred in connection with the
execution and delivery of this Agreement and the other Loan Documents, the
initial Borrowings made hereunder and the transactions contemplated to occur in
connection therewith, (iv) finance working capital needs of the Loan Parties and
(v) fund other general corporate purposes of the Borrower and its Subsidiaries.

 

(b)          [Reserved].

 

No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X.

 

 59 

 

 

Section 5.10       Casualty and Condemnation. The Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding by any Governmental Authority for the
taking of any material portion of the Collateral or any material interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Cash Proceeds of any such Prepayment Event
(whether in the form of insurance proceeds, condemnation awards or otherwise)
are collected and applied in accordance with the applicable provisions of this
Agreement and the Collateral Documents.

 

Section 5.11       Cash Management. The Borrower shall, and shall cause each
Subsidiary Loan Party to, maintain the cash management systems described below:

 

(a)          Maintain all cash management and treasury business with SunTrust
Bank or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts, other
than Excluded Accounts (each such deposit account, disbursement account,
investment account and lockbox account, other than any Excluded Account, a
“Controlled Account”).

 

(b)          Each Controlled Account shall (i) be a cash collateral account,
with all cash, checks and other similar items of payment in such account
securing payment of the Obligations, and in which the Borrower and each of its
Subsidiaries shall have granted a first priority Lien (subject to non-consensual
Liens arising by operation of law) to the Administrative Agent, on behalf of the
Secured Parties, and (ii) be subject to an Account Control Agreement.

 

(c)          Subject to Section 5.11(e), deposit promptly, and in any event no
later than five (5) Business Days after the date of receipt thereof, all cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all accounts and other Collateral into
Controlled Accounts, in each case except for cash, checks, drafts, other similar
payment items and Cash Equivalents the aggregate value of which does not exceed
$3,000,000 at any time.

 

(d)          At any time after the occurrence and during the continuance of an
Event of Default and at all times subject to the Priming/Existing Lien
Intercreditor Agreement, at the request of the Required Lenders, the Borrower
will, and will cause each other Loan Party to, cause all payments constituting
proceeds of accounts or other Collateral to be directed into lockbox accounts
under agreements in form and substance reasonably satisfactory to the
Administrative Agent.

 

(e)          For each deposit account into which the Borrower or any Subsidiary
Loan Party receives payments from Federal/State Health Care Program Account
Debtors (a “Government Receivables Account”), the Borrower or such Subsidiary
Loan Party shall enter into an agreement (a “Government Receivables Account
Agreement”) with the Permitted Third Party Bank at which such Government
Receivables Account is located, in such form as may be reasonably approved by
the Administrative Agent, which agreement shall provide that all funds deposited
into such Government Receivables Account shall be transferred promptly (but in
any event within one (1) Business Day of deposit) to a Controlled Account of the
Borrower or such Subsidiary Loan Party. Neither the Borrower nor any Subsidiary
Loan Party shall terminate or modify a Government Receivables Account Agreement
without the approval of the Administrative Agent, which approval (or
non-approval, as the case may be) shall be communicated to the Borrower by the
Administrative Agent within five (5) Business Days of any such request for
approval and which approval shall not be unreasonably withheld, conditioned or
delayed.

 

 60 

 

 

Section 5.12        Additional Subsidiaries and Collateral.

 

(a)          In the event that, subsequent to the Closing Date, any Person
(including the PBM Strategic Joint Venture, but specifically excluding any
Specified Strategic Joint Venture) becomes a Domestic Subsidiary, whether
pursuant to formation, acquisition or otherwise, (x) the Borrower shall promptly
notify the Administrative Agent and the Lenders thereof and (y) within 30 days
(or such longer period as the Administrative Agent shall agree in writing) after
such Person becomes a Domestic Subsidiary, the Borrower shall cause such
Domestic Subsidiary (i) to become a new Guarantor and to grant Liens in favor of
the Administrative Agent in all of its personal property that is not Excluded
Property by executing and delivering to the Administrative Agent a supplement to
the Guaranty and Security Agreement in form and substance reasonably
satisfactory to the Administrative Agent, executing and delivering a Copyright
Security Agreement, Patent Security Agreement and Trademark Security Agreement,
as applicable, and authorizing and delivering, at the request of the
Administrative Agent, such UCC financing statements or similar instruments
required by the Administrative Agent to perfect the Liens in favor of the
Administrative Agent and granted under any of the Loan Documents, (ii) to grant
Liens in favor of the Administrative Agent in all fee ownership interests in
Real Estate having a fair market value in excess of $5,000,000 as of the date
such Person becomes a Domestic Subsidiary by executing and delivering to the
Administrative Agent such Real Estate Documents as the Administrative Agent
shall require, and (iii) to deliver all such other customary and reasonable
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches, title insurance policies, surveys,
environmental reports and legal opinions) and to take all such other actions as
such Subsidiary would have been required to deliver and take pursuant to Section
3.1 if such Subsidiary had been a Loan Party on the Closing Date or that such
Subsidiary would be required to deliver pursuant to Section 5.13 with respect to
any Real Estate. In addition, within 30 days (or such longer period as the
Administrative Agent shall permit in writing in its sole discretion) after the
date any Person becomes a Domestic Subsidiary, the Borrower shall, or shall
cause the applicable Loan Party to (i) pledge all of the Capital Stock of such
Domestic Subsidiary to the Administrative Agent as security for the Obligations
by executing and delivering a supplement to the Guaranty and Security Agreement
in form and substance reasonably satisfactory to the Administrative Agent, and
(ii) deliver the original certificates evidencing such pledged Capital Stock (to
the extent that such Capital Stock is certificated) to the Administrative Agent,
together with appropriate powers executed in blank, in each case, other than any
such Capital Stock that constitutes Excluded Property.

 

(b)          In the event that, subsequent to the Closing Date, any Person
becomes a Foreign Subsidiary, whether pursuant to formation, acquisition or
otherwise, (i) the Borrower shall promptly notify the Administrative Agent and
the Lenders thereof and (ii) to the extent such Foreign Subsidiary is owned
directly by any Loan Party, within 60 days after such Person becomes a Foreign
Subsidiary (or such longer period as the Administrative Agent shall agree in
writing), the Borrower shall, or shall cause the applicable Loan Party to, (A)
pledge not more than 65% of the issued and outstanding voting Capital Stock of
such Foreign Subsidiary to the Administrative Agent as security for the
Obligations pursuant to a pledge agreement in form and substance reasonably
satisfactory to the Administrative Agent, (B) deliver the original certificates
evidencing such pledged Capital Stock (to the extent that such Capital Stock or
portion thereof is certificated) to the Administrative Agent, together with
appropriate powers executed in blank and (C) deliver all such other customary
and reasonable documentation (including, without limitation, certified
organizational documents, resolutions, lien searches and legal opinions) and to
take all such other actions as the Administrative Agent may reasonably request.

 

(c)          The Borrower agrees that, following the delivery of any Collateral
Documents required to be executed and delivered by this Section, the
Administrative Agent shall have a valid and enforceable, first priority
perfected Lien (subject to Specified Permitted Liens) on the property required
to be pledged pursuant to subsections (a) and (b) of this Section (to the extent
that such Lien can be perfected by execution, delivery and/or recording of the
Collateral Documents or by filing UCC financing statements, or by taking actual
possession of such Collateral), free and clear of all Liens other than Liens
expressly permitted by Section 7.2. All actions to be taken pursuant to this
Section shall be at the expense of the Borrower or the applicable Loan Party,
and shall be taken to the reasonable satisfaction of the Administrative Agent.

 

 61 

 

 

Section 5.13        Additional Real Estate; Leased Locations.

 

(a)          If any Loan Party proposes to acquire after the Closing Date a fee
ownership interest in Real Estate having a fair market value in excess of
$5,000,000 as of the date of the acquisition thereof, it shall within ninety
(90) days following such acquisition provide to the Administrative Agent the
Real Estate Documents with respect to such Real Estate.

 

(b)          If any Loan Party proposes to lease any real property that will
serve as such Loan Party’s chief executive office or the location at which such
Loan Party’s books or records will be stored or located, it shall provide to the
Administrative Agent a copy of such lease and, within sixty (60) days following
the effectiveness of such lease, a Collateral Access Agreement from the landlord
of such leased property or the bailee with respect to any warehouse or other
location where such books, records or Collateral will be stored or located;
provided, that if such Loan Party is unable to deliver any such Collateral
Access Agreement after using its commercially reasonable efforts to do so, the
Administrative Agent shall waive the foregoing requirement in its reasonable
discretion.

 

Section 5.14        Further Assurances. The Borrower will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Borrower also agrees to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

 

Section 5.15       Healthcare Matters. Without limiting the generality of any
other covenant contained in this Agreement, and except as would not reasonably
be expected to have a Material Adverse Effect, the Borrower will, and will cause
each of its Subsidiaries to (i) conduct its operations in compliance with all
applicable Healthcare Laws, (ii) maintain and comply with all Governmental Payor
Arrangements, Third Party Payor Arrangements, Licenses, Company Accreditations
and Company Reimbursement Approvals, (iii) timely file, or cause to be filed,
all Company Regulatory Filings in accordance with all Requirements of Law, (iv)
timely pay all amounts, Taxes, fees and assessments, if any, due and payable in
connection with Company Regulatory Filings, (v) timely submit and implement all
corrective action plans required to be prepared and submitted in response to any
Health Care Audits, (vi) timely refund all overpayments (other than those
appealed through the ordinary administrative processes of any applicable
Governmental Authority) determined to exist by any Governmental Authority under
any Healthcare Law or pursuant to any Governmental Payor Arrangement, (vii)
timely repay any overpayment amounts owing under any finally resolved audit or
investigation by any Third Party Payor, and (viii) process credit balances
received from Third Party Payors in a manner consistent with the Borrower’s
internal policies. The Borrower will, and will cause each of its Subsidiaries
to, notify the Administrative Agent promptly after the Borrower or any of its
Subsidiaries becomes aware of any violation of Healthcare Laws by the Borrower
or any of its Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.

 

 62 

 

 

Section 5.16       Post-Closing Covenants. The Borrower will, and will cause
each of its Subsidiaries to, as applicable, not later than the dates specified
therefor on Schedule 5.16 (or such later dates as the Administrative Agent may
agree in writing in its sole discretion), satisfy each of the requirements set
forth on Schedule 5.16.

 

Section 5.17       Existing Lien Credit Enhancements. If the Existing Lien Agent
or any “Secured Party” under the Existing Lien Loan Documents, in its capacity
as such, receives any additional guaranty or additional collateral agreement
after the date hereof, without limitation of any Event of Default that may arise
as a result thereof, the Borrower shall, substantially concurrently with such
receipt, cause the same to be granted to the Administrative Agent, for its own
benefit and the benefit of the Secured Parties (subject to and without
limitation of the terms of the Priming/Existing Lien Intercreditor Agreement).

 

Section 5.18       Existing Lien Loan Documents. Notwithstanding anything in
this Agreement to the contrary, if any amendment or modification to the Existing
Lien Loan Documents amends or modifies any representation and warranty, covenant
(including any financial covenant), event of default or other term contained in
the Existing Lien Loan Documents (or any related definitions), in each case, in
a manner that is more restrictive upon Loan Parties or if any amendment or
modification to the Existing Lien Credit Agreement or other Existing Lien Loan
Document adds an additional representation and warranty, covenant or event of
default therein, the Borrower and the other Loan Parties acknowledge and agree
that this Agreement or the other Loan Documents, as the case may be, shall be
automatically amended or modified to effect similar amendments or modifications
with respect to this Agreement or such other Loan Documents, without the need
for any further action or consent by the Borrower, the Loan Parties, or any
other party. In furtherance of the foregoing, the Borrower and the other Loan
Parties permit the Administrative Agent and the Lenders to document each such
similar amendment or modification to this Agreement or such other Loan Documents
or insert a corresponding new representation and warranty, covenant, event of
default or other provision in this Agreement or such other Loan Documents
without any need for any further action or consent by the Borrower, the other
Loan Parties or any other party.

 

ARTICLE VI

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made), except with the written consent of the Required
Lenders:

 

(a)          The Borrower shall not permit the Consolidated Senior Secured Net
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered (or were required to be
delivered) pursuant to Section 5.1(a) or 5.1(b), as applicable, for the period
of four (4) consecutive Fiscal Quarters ending on such date, to be greater than
the ratio set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter Ending   Consolidated Senior Secured Net Leverage Ratio      
December 31, 2016   12.00:1.00       March 31, 2017   12.00:1.00       June 30,
2017   12.00:1.00

 

 63 

 

 

Fiscal Quarter Ending   Consolidated Senior Secured Net Leverage Ratio      
September 30, 2017   10.00:1.00       December 31, 2017   9.00:1.00       March
31, 2018   8.00:1.00       June 30, 2018   7.50:1.00

 

(b)          The Borrower shall achieve Consolidated EBITDA for each period set
forth below of not less than the respective amounts set forth below opposite
such period:

 

Period  Minimum Consolidated EBITDA        Three-month period ending December
31, 2016  $6,800,000         Six-month period ending March 31, 2017 
$12,000,000         Nine-month period ending June 30, 2017  $22,000,000        
Twelve-month period ending September 30, 2017  $32,000,000         Twelve-month
period ending December 31, 2017  $39,000,000         Twelve-month period ending
March 31, 2018  $45,000,000         Twelve-month period ending June 30, 2018 
$52,000,000 

 

ARTICLE VII

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made):

 

Section 7.1           Indebtedness and Disqualified Capital Stock.

 

(a)          The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Indebtedness, except:

 

(i)          Indebtedness created pursuant to the Loan Documents;

 

(ii)         Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof (including any Permitted Surviving Debt) and set forth on Schedule
7.1 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof immediately prior to
giving effect to such extension, renewal or replacement (except in respect of
costs and expenses in connection therewith or any interest that is paid-in-kind
and capitalized to the principal amount thereof in connection with such
extension, renewal or replacement) or shorten the maturity or the Weighted
Average Life to Maturity thereof;

 

 64 

 

 

(iii)          Indebtedness of the Borrower or any of its Subsidiaries incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof (provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements), and extensions, renewals or replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof immediately prior to giving effect to such extension, renewal or
replacement (except in respect of costs and expenses in connection therewith or
any interest that is paid-in-kind and capitalized to the principal amount
thereof in connection with such extension, renewal or replacement) or shorten
the maturity or the Weighted Average Life to Maturity thereof; provided, that
the aggregate principal amount of Indebtedness outstanding under this clause
(iii) at any time (including any of such Indebtedness which is set forth on
Schedule 7.1) does not exceed the greater of (A) $12,500,000 and (B) 1.50% of
Consolidated Total Assets;

 

(iv)          (A) intercompany Indebtedness between or among the Borrower and
any Subsidiary Loan Party and (B) intercompany Indebtedness between or among the
Borrower and any Subsidiary that is not a Loan Party permitted by Section
7.4(d);

 

(v)          (A) Guarantees by the Borrower of Indebtedness of any Subsidiary
Loan Party and by any Subsidiary Loan Party of Indebtedness of the Borrower or
any other Subsidiary Loan Party and (B) Guarantees by the Borrower of
Indebtedness of any Subsidiary that is not Loan Party and by any Subsidiary of
Indebtedness of the Borrower or any other Subsidiary that is not a Loan Party
permitted by Section 7.4(d);

 

(vi)         [Reserved];

 

(vii)        Indebtedness in respect of performance, bid, surety, indemnity,
appeal bonds, completion guarantees and other obligations of like nature and
guarantees and/or obligations as an account party in respect of the face amount
of letters of credit in respect thereof, in each case securing obligations not
constituting Indebtedness for borrowed money (including workers’ compensation
claims, environmental remediation and other environmental matters and
obligations in connection with self-insurance or similar requirements) provided
in the ordinary course of business;

 

(viii)       Indebtedness arising from the endorsement of instruments in the
ordinary course of business;

 

(ix)          Indebtedness consisting of contingent liabilities in respect of
any indemnification, working capital adjustment, purchase price adjustment,
non-compete, consulting, deferred compensation, earn-out obligations, contingent
consideration, contributions, and similar obligations, incurred in connection
with any Investment permitted under Section 7.4 or any disposition permitted
under Section 7.6;

 

 65 

 

 

(x)          Indebtedness consisting of the financing of insurance premiums
required by this Agreement or otherwise incurred in the ordinary course of
business;

 

(xi)          cash management obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof;

 

(xii)        Hedging Obligations not prohibited by Section 7.10;

 

(xiii)       Indebtedness of the Borrower or any of its Subsidiaries owed to any
supplier or vendor of Inventory incurred to finance the acquisition of Inventory
from such supplier or vendor, including the ABDC Obligations; provided, that,
immediately after giving effect to any incurrence of Indebtedness under this
clause (xiii) on any date of determination, the aggregate principal amount of
Indebtedness outstanding under this clause (xiii) does not exceed $20,000,000
for any period of more than twenty (20) consecutive days after a Responsible
Officer of the Borrower becomes aware of such excess outstanding amount;

 

(xiv)       Indebtedness (other than the ABDC Obligations) that is (x) unsecured
or (y) subject to delivery of an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent, secured by Liens that are
junior in priority to the Liens securing the Obligations so long as (A) after
giving pro forma effect to the incurrence of such Indebtedness (together with
any Acquisitions and/or Investments consummated in connection therewith) the
Consolidated Total Net Leverage Ratio is less than or equal to 4.50 to 1.00,
calculated as of the last day of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered pursuant to
Section 5.1(b) as if such Indebtedness was incurred, and any Acquisitions and/or
Investments consummated in connection therewith were consummated, on the first
day of the relevant period for testing compliance and (B) the Borrower shall
have delivered to the Administrative Agent a pro forma Compliance Certificate
signed by a Responsible Officer certifying to the foregoing Section
7.1(a)(xiv)(A) at least three Business Days prior to the date of the incurrence
of such Indebtedness;

 

(xv)        unsecured Indebtedness evidenced by the Senior Notes;

 

(xvi)       [Reserved];

 

(xvii)      [Reserved];

 

(xviii)     obligations arising under indemnity agreements or other arrangements
with title insurers to cause such title insurers to issue title policies in the
ordinary course of business;

 

(xix)        Indebtedness representing deferred compensation or reimbursable
expenses owed to employees of the Borrower or any of its Subsidiaries incurred
in the ordinary course of business;

 

(xx)        Guarantees by the Borrower in the ordinary course of business of any
obligations of any Subsidiary Loan Party under an operating lease to which such
Subsidiary Loan Party is a party;

 

 66 

 

 

(xxi)        other unsecured Indebtedness (other than Indebtedness for borrowed
money); provided, that the aggregate principal amount of Indebtedness
outstanding under this clause (xxi) at any time does not exceed the greater of
(A) $5,000,000 and (B) 1.00% of Consolidated Total Assets;

 

(xxii)       Indebtedness (other than the ABDC Obligations) of the Borrower or
any Subsidiary Loan Party that is unsecured; provided, that (A) the aggregate
principal amount of any Indebtedness outstanding under this clause (xxii) at any
time does not exceed $250,000,000 (excluding any amounts representing
capitalized or accreted interest that are added to the principal balance of such
Indebtedness after the date of issuance thereof), and (B) promptly (but in any
event within five (5) Business Days) following receipt thereof, 100% of the Net
Cash Proceeds of such issuance of Indebtedness are used to prepay the
outstanding principal balance of the Revolving Loans in accordance with Section
2.12(b);

 

(xxiii)      Indebtedness (other than the ABDC Obligations) of the Borrower or
any Subsidiary Loan Party that is subject to delivery of an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent, secured by Liens that are junior in priority to the Liens securing the
Obligations; provided, that (A) the aggregate principal amount of any secured
Indebtedness outstanding under this clause (xxiii) at any time does not exceed
$150,000,000 (excluding any amounts representing capitalized or accreted
interest that are added to the principal balance of such Indebtedness after the
date of issuance thereof), and (B) promptly (but in any event within five (5)
Business Days) following receipt thereof, an amount equal to (x) 100% of the Net
Cash Proceeds of such issuance of Indebtedness less (y) an amount equal to
$10,000,000 is used to prepay the outstanding principal balance of the Revolving
Loans in accordance with Section 2.12(b);

 

(xxiv)      the Existing Lien Obligations to the extent all such obligations
constitute “Existing Obligations” under the Priming/Existing Lien Intercreditor
Agreement; and

 

(xxv)      Indebtedness in respect of letters of credit issued by Persons other
than the “Issuing Bank” (as defined in the Existing Lien Credit Agreement) to
replace any Existing Lien Letter of Credit upon the expiration of such Existing
Lien Letter of Credit; provided that the aggregate principal amount of
Indebtedness outstanding under this clause (xxv), together with the aggregate
face amount of all unexpired and undrawn Existing Lien Letters of Credit, shall
not exceed $7,200,000.

 

For purposes of determining compliance with this Section 7.1(a), in the event
that any item of Indebtedness meets the criteria of more than one of the
categories described in clauses (a)(i) through (a)(xxi), the Borrower and its
Subsidiaries shall be permitted to incur any such Indebtedness in any manner
that complies with this Section 7.1(a) and may rely at the time of incurrence
upon more than one of the categories described above; provided that the ABDC
Obligations shall be incurred and shall remain outstanding solely under clause
(a)(xiii) above.

 

(b)          The Borrower will not, and will not permit any Subsidiary to, issue
or permit to exist any Disqualified Capital Stock of any such Person.

 

Section 7.2          Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired, except:

 

(a)          Liens securing the Obligations;

 

 67 

 

 

(b)          Liens created under any Existing Lien Loan Document and securing
the Existing Lien Obligations permitted hereunder, so long as such Liens (other
than the Lien securing the Existing Lien LC Cash Collateral Account) are
subordinated to the Liens securing the Obligations in accordance with, and
subject to, the terms of the Priming/Existing Lien Intercreditor Agreement;

 

(c)           Permitted Encumbrances;

 

(d)          Liens on any property or asset of the Borrower or any of its
Subsidiaries existing on the date hereof and set forth on Schedule 7.2; provided
that such Liens shall not apply to any other property or asset of the Borrower
or any Subsidiary;

 

(e)          Liens securing Indebtedness incurred pursuant to Section
7.1(a)(iii); provided that (i) such Lien attaches to such asset concurrently or
within ninety (90) days after the acquisition or the completion of the
construction or improvements thereof, (ii) such Lien granted is limited to the
specific fixed assets acquired, constructed or improved and the proceeds thereof
and (iii) the aggregate principal amount of Indebtedness initially secured by
such Lien is not more than the acquisition cost of the specific fixed assets on
which such Lien is granted;

 

(f)           Liens (other than the ABDC Lien) securing Indebtedness incurred
pursuant to Section 7.1(a)(xiii); provided that (i) such Lien granted is limited
to the specific Inventory acquired and (ii) the aggregate principal amount of
Indebtedness initially secured by such Lien is not more than the acquisition
cost of the Inventory on which such Lien is granted;

 

(g)          [Reserved];

 

(h)          any Lien existing on any fixed assets prior to the acquisition
thereof by the Borrower or any of its Subsidiaries or existing on any fixed
assets of any Person that becomes a Subsidiary; provided that (i) such Lien was
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property of the Borrower or any of its Subsidiaries, and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary;

 

(i)           Liens securing Indebtedness incurred pursuant to Section
7.1(a)(xiv);

 

(j)           extensions, renewals, or replacements of any Lien referred to in
subsections (b) through (h) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased (except in respect of costs
and expenses in connection therewith or any interest that is paid-in-kind and
capitalized to the principal amount thereof in connection with such extension,
renewal or replacement) and that any such extension, renewal or replacement is
limited to the assets originally encumbered thereby;

 

(k)          the ABDC Lien so long as such Liens are subordinated to the Liens
securing the Obligations pursuant to the terms of the ABDC Intercreditor
Agreement;

 

(l)           [Reserved];

 

(m)          Liens securing Indebtedness incurred pursuant to Section
7.1(a)(xxiii); and

 

 68 

 

 

(n)          Liens on (i) cash collateral held in the Existing Lien LC Cash
Collateral Account and (ii) cash collateral for letters of credit issued to
replace Existing Lien Letters of Credit; provided that the amount of such cash
collateral under this clause (ii) shall not exceed 105% of the face amount of
such letters of credit.

 

Section 7.3          Fundamental Changes.

 

(a)          The Borrower will not, and will not permit any of its Subsidiaries
to, merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) (except as permitted by Section 7.6) or all or substantially all of
the Capital Stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) or liquidate or dissolve; provided that if, at the time
thereof and immediately after giving effect thereto, no Event of Default shall
have occurred and be continuing, (i) the Borrower or any Subsidiary may merge
with a Person if the Borrower (or such Subsidiary if the Borrower is not a party
to such merger) is the surviving Person, (ii) any Subsidiary may merge into
another Subsidiary, provided that if any party to such merger is a Subsidiary
Loan Party, the Subsidiary Loan Party shall be the surviving Person, (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Subsidiary Loan Party,
and (iv) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower.

 

(b)          The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than a Permitted Business.

 

Section 7.4          Investments, Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly owned Subsidiary prior to
such merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

 

(a)          Investments existing on the date hereof and set forth on Schedule
7.4 (including Investments in Subsidiaries that are Loan Parties);

 

(b)          Investments in cash and Cash Equivalents;

 

(c)          Guarantees by the Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1;

 

(d)          Investments made by the Borrower in or to any Subsidiary (other
than the PBM Strategic Joint Venture) and by any Subsidiary to the Borrower or
in or to another Subsidiary (other than the PBM Strategic Joint Venture);
provided, that (i) in the case of any Investment in the form of Indebtedness
owed by a Loan Party to a Subsidiary that is not a Loan Party, such Indebtedness
(and any related Guarantee provided by any Loan Party) shall be subordinated to
the Obligations on terms and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and (ii) the aggregate
principal amount of all Investments made by a Loan Party to a Subsidiary that is
not a Loan Party shall not exceed the greater of (A) $10,000,000 and (B) 1.50%
of Consolidated Total Assets (net of cash actually received by the Borrower or
any such Subsidiary in respect of any such Investments and determined without
regard to any write-downs or write-offs of any investments, loans or advances in
connection therewith);

 

 69 

 

 

(e)          Investments in the PBM Strategic Joint Venture;

 

(f)           loans or advances to employees, officers or directors of the
Borrower or any of its Subsidiaries in the ordinary course of business for
travel, entertainment, relocation and related expenses; provided that the
aggregate amount of all such loans and advances shall not exceed $2,000,000 at
any time outstanding;

 

(g)          Hedging Transactions not prohibited by Section 7.10;

 

(h)          [Reserved];

 

(i)           Investments received in satisfaction or partial satisfaction from
financially troubled debtors or in connection with the bankruptcy or
reorganization of suppliers or customers;

 

(j)           Investments consisting of deposits, expense prepayments, accounts
receivable arising, trade debt granted and other credits extended to suppliers,
distributors or marketers in the ordinary course of business;

 

(k)           Investments received as the non-cash portion of consideration
received for dispositions not prohibited by Section 7.6; and

 

(l)           other Investments (other than Investments in any Subsidiary that
is not a Loan Party) which do not exceed $8,000,000 in the aggregate over the
term of this Agreement.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the cost of such
Investment when made, purchased or acquired, net of any amount representing
return of (but not return on) such Investment and without regard to any
forgiveness of Indebtedness.

 

Section 7.5           Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

 

(a)          dividends payable by the Borrower solely in interests of any class
of its common equity;

 

(b)          Restricted Payments made by any Subsidiary to the Borrower or to
another Subsidiary; provided, that, (i) if such Restricted Payment is made by a
Subsidiary that is not wholly owned by the Borrower or another wholly owned
Subsidiary of the Borrower, such Restricted Payment shall be made on at least a
pro rata basis with any other shareholders of such non-wholly owned Subsidiary
and (ii) other than any Restricted Payments consisting solely of required tax
payments arising by virtue of any Subsidiary Loan Party being a pass-through
entity or being a member of a consolidated or other similar group for income tax
purposes, if such Restricted Payment is made by a Subsidiary Loan Party to a
Subsidiary that is not a Loan Party, no Default or Event of Default has occurred
and is continuing before and immediately after giving effect to such payment;

 

(c)          payments made by the Borrower under the ABDC Prime Vendor
Agreement, to the extent permitted by the ABDC Intercreditor Agreement;

 

 70 

 

 

(d)          scheduled payments of principal, interest and other amounts with
respect to (i) Existing Lien Obligations to the extent permitted by the terms of
the Existing Lien Loan Documents and by the terms of the Priming/Existing Lien
Intercreditor Agreement and (ii) Subordinated Debt to the extent permitted by
the terms of such Indebtedness and by the terms of any subordination agreement
applicable thereto;

 

(e)          Restricted Payments in the form of a non-cash repurchase of Capital
Stock of the Borrower that is deemed to occur upon the exercise of stock
options, warrants or other convertible or exchangeable securities to the extent
that such Capital Stock represents a portion of the exercise price of those
securities, in each case, pursuant to any equity-based compensation or incentive
plan of the Borrower;

 

(f)          dividends made in cash in lieu of the issuance of fractional shares
of Capital Stock of the Borrower in connection with the exercise warrants,
options or other securities convertible into, or exchangeable for, Capital Stock
of the Borrower pursuant to any equity-based compensation or incentive plan of
the Borrower; and

 

(g)          cash dividends, distributions, and share repurchases by the
Borrower in respect of the Borrower’s common Capital Stock so long as: (i) the
aggregate amount of such cash dividends, distributions, and share repurchases
does not exceed the Available Amount, (ii) after giving pro forma effect to such
cash dividend, distribution, or share repurchase, the Consolidated Total Net
Leverage Ratio is less than or equal to 2.50 to 1.00, calculated as of the last
day of the most recently ended Fiscal Quarter for which financial statements are
required to have been delivered pursuant to Section 5.1(b), and (iii) at the
time of such cash dividend, distribution, or share repurchase and after giving
effect thereto, no Default or Event of Default exists.

 

Section 7.6          Sale of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its assets, business or property or, in the case of any
Subsidiary, any shares of such Subsidiary’s Capital Stock, in each case whether
now owned or hereafter acquired, to any Person other than the Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except:

 

(a)          the sale or other disposition of damaged, scrap, obsolete or worn
out property or other property (including intellectual property) not necessary
for operations, in each case, disposed of in the ordinary course of business;

 

(b)          the sale of inventory in the ordinary course of business;

 

(c)          the sale or other disposition of cash and Cash Equivalents in the
ordinary course of business;

 

(d)          the issuance of Capital Stock by any Subsidiary of the Borrower
issued to the Borrower or any Subsidiary Loan Party so long as such issuance
does not result in a Change in Control;

 

(e)          any sale or disposition of Non-Core Assets so long as (i) at least
75% of the aggregate consideration received in respect of such sale or
disposition is received in cash or Cash Equivalents; (ii) such sales and
dispositions shall be for fair market value; (iii) the Borrower shall be in
compliance with the terms of Article VI (whether or not then in effect), on a
Pro Forma Basis after giving effect to such sale or disposition, calculated as
of the last day of the most recently ended Fiscal Quarter for which financial
statements are required to have been delivered pursuant to Section 5.1(b) and
the Borrower shall have delivered to the Administrative Agent a certificate with
applicable calculations attached signed by a Responsible Officer certifying to
the foregoing; (iv) immediately before and after giving effect to such sale or
disposition, no Default or Event of Default shall have occurred and be
continuing; and (v) promptly (but in any event within five (5) Business Days)
upon receipt thereof, 100% of the Net Cash Proceeds of such sale or disposition
are used to prepay the outstanding principal balance of the Revolving Loans in
accordance with Section 2.12(a);

 

 71 

 

 

(f)          the occurrence of any casualty event, condemnation, eminent domain
or other similar proceeding with respect to any assets or property of the
Borrower or any of its Subsidiaries (provided that the Net Cash Proceeds thereof
are used to prepay the Loans in accordance with Section 2.12(a)); and

 

(g)          any other sale or disposition of assets not otherwise described in
this Section 7.6 not to exceed $1,000,000 in the aggregate over the term of this
Agreement, so long as (i) at least 75% of the aggregate consideration received
in respect of such sale or disposition is received in cash or Cash Equivalents,
(ii) such sales and dispositions shall be for fair market value (provided that
the Net Cash Proceeds thereof are used to prepay the Loans in accordance with
Section 2.12(a)) and (iii) such sales and dispositions are made to a Person that
is not an Affiliate of the Borrower.

 

Section 7.7          Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)          in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

 

(b)          transactions (i) between or among the Borrower and any Subsidiary
Loan Party not involving any other Affiliates (other than any other Subsidiary
Loan Party) or (ii) between or among the Borrower or any Subsidiary Loan Party
and any Subsidiary that is not a Loan Party that are not otherwise prohibited by
this Agreement (in each case, subject to the terms and conditions therefor, if
any);

 

(c)          any Restricted Payment permitted by Section 7.5;

 

(d)          transactions in respect of compensation or employment, separation
and severance of officers, directors or employees and the establishment and
maintenance of benefit programs or arrangements with employees, officers or
directors, including vacation plans, health and life insurance plans, deferred
compensation plans and retirement or savings plans and similar plans or equity
incentive or equity option plans, in each case, in the ordinary course of
business; and

 

(e)          any transaction set forth on Schedule 7.7 as of the Closing Date.

 

Section 7.8          Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any of its Subsidiaries to create, incur
or permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any of its Subsidiaries to pay
dividends or other distributions with respect to its Capital Stock, to make or
repay loans or advances to the Borrower or any other Subsidiary thereof, to
Guarantee Indebtedness of the Borrower or any other Subsidiary thereof or to
transfer any of its property or assets to the Borrower or any other Subsidiary
thereof; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement, any other Loan Document, the
Existing Lien Credit Agreement or any other Existing Lien Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness, (iv) clause (a)
shall not apply to customary provisions in leases licenses, licensing agreements
and other contracts restricting the assignment thereof and (v) the foregoing
shall not apply to any restrictions and conditions imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (vi) [reserved], and (vii) the foregoing shall not
apply to any Specified Strategic Joint Venture.

 

 72 

 

 

Section 7.9          Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

 

Section 7.10        Hedging Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any of its Subsidiaries is
exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of its Subsidiaries is or may become obliged to make any payment
(a) in connection with the purchase by any third party of any Capital Stock or
any Indebtedness or (b) as a result of changes in the market value of any
Capital Stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.

 

Section 7.11      Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights under (a) its certificate of incorporation, bylaws or other
organizational documents in any manner that would reasonably be expected to be
materially adverse to the Lenders (it being agreed that any such amendment or
modification effected in accordance with Section 5.2(x) or in order to
consummate a transaction permitted by Section 7.3 shall not be deemed to be
materially adverse to the Lenders), (b) any Material Agreements in any manner
that would reasonably be expected to be adverse to the Lenders in any material
respect or (c) any Existing Lien Loan Document, except as permitted by the
Priming/Existing Lien Intercreditor Agreement.

 

Section 7.12       Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
Fiscal Year of a Subsidiary to conform its Fiscal Year to that of the Borrower.

 

Section 7.13       Government Regulation. The Borrower will not, and will not
permit any of its Subsidiaries to, (a) be or become subject at any time to any
law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

 

 73 

 

 

Section 7.14       Health Care Matters. Without limiting or being limited by any
other provision of any Loan Document, and except as would not reasonably be
expected to have a Material Adverse Effect, the Borrower will not, and will not
permit any of its Subsidiaries to, (i) fail to maintain in effect all Licenses,
Company Accreditations and Company Reimbursement Approvals, or (ii) engage in
any activity that constitutes or, with the giving of notice, the passage of
time, or both, would (a) result in a violation of any License, Company
Accreditation or Company Reimbursement Approval or any Healthcare Laws, or (b)
cause the Borrower or any of its Subsidiaries not to be in compliance with any
Healthcare Laws.

 

Section 7.15       ERISA. No Loan Party shall, or shall cause or permit any
ERISA Affiliate to, cause or permit to occur an ERISA Event to the extent such
ERISA Event would reasonably be expected to have a Material Adverse Effect.

 

Section 7.16        [Reserved]

 

Section 7.17       Anti-Cash Hoarding. The Loan Parties shall not have, over any
period of twenty (20) consecutive Business Days beginning on or after March 1,
2017, an average amount of cash and Cash Equivalents (other than Restricted
Cash) in excess of $25,000,000 (provided that any cash maintained in the
Existing Lien LC Cash Collateral Account and in any deposit account specifically
and exclusively holding cash collateral for letters of credit issued to replace
Existing Lien Letters of Credit shall not be included when calculating cash on
hand for purposes of this Section 7.17) unless, within three (3) Business Days
after the end of any such period, such excess shall be used to prepay the
Revolving Loans and the Existing Lien Obligations and applied as follows: first,
to prepay the outstanding Existing Lien Revolving Loans until paid in full,
second, to prepay the outstanding Existing Lien Term B Loans until paid in full
and third, to prepay the outstanding Revolving Loans.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.1          Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of any Loan, when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment or otherwise; or

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under subsection (a) of this
Section) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days; or

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document (including the Schedules attached hereto
and thereto), or in any amendments or modifications hereof or waivers hereunder,
or in any certificate, report, financial statement or other document submitted
to the Administrative Agent or the Lenders by any Loan Party or any
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made; or

 

 74 

 

 

(d)          the Borrower shall fail to observe or perform any covenant or
agreement contained in (i) Section 5.1 and such failure shall remain unremedied
for five (5) days, (ii) 5.2, 5.3 (with respect to the Borrower’s legal
existence), 5.7, 5.9, 5.11, 5.16 or Article VII, or (iii) Article VI; or

 

(e)          (i) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subsections (a), (b) and (d) of this Section) or any other Loan Document, and
such failure shall remain unremedied for 30 days after the earlier of (A) any
Responsible Officer of the Borrower becomes aware of such failure, or (B)
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender or (ii) any “Event of Default” as defined in
any Loan Document shall have occurred and be continuing; or

 

(f)          (i) the Borrower or any of its Subsidiaries (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, or any other amount owed under the Existing Lien Credit
Agreement, the ABDC Obligations or any Material Indebtedness (other than any
Hedging Obligations) that is outstanding, in each case, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing the Existing Lien Obligations, the ABDC
Obligations or such Material Indebtedness, as applicable; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to the Existing Lien Obligations, the ABDC Obligations (including, without
limitation, any default under the ABDC Prime Vendor Agreement) or any Material
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of the
Existing Lien Obligations, the ABDC Obligations or such Material Indebtedness;
or the Existing Lien Obligations, the ABDC Obligations or any Material
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease the Existing Lien Obligations, the ABDC Obligations or such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof
or (ii) there occurs under any Hedging Transaction an Early Termination Date (as
defined in such Hedging Transaction) resulting from (A) any event of default
under such Hedging Transaction as to which the Borrower or any of its
Subsidiaries is the Defaulting Party (as defined in such Hedging Transaction)
and the Hedge Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $12,500,000 or (B) any Termination Event (as so
defined) under such Hedging Transaction as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and the Hedge Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$12,500,000 and is not paid; or

 

(g)          the Borrower or any of its Subsidiaries shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in subsection (i) of this Section, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

 75 

 

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any of its Subsidiaries or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

 

(i)          the Borrower or any of its Subsidiaries shall become unable to
generally pay, shall admit in writing its inability to generally pay, or shall
fail to pay, its debts as they become due; or

 

(j)          (i) an ERISA Event shall have occurred that, when taken together
with other ERISA Events that have occurred, would reasonably be expected to
result in liability to the Borrower and its Subsidiaries in an aggregate amount
exceeding $12,500,000, (ii) there is or arises an Unfunded Pension Liability
(not taking into account Plans with negative Unfunded Pension Liability) in an
aggregate amount exceeding $12,500,000, or (iii) there is or arises any
potential Withdrawal Liability in an aggregate amount exceeding $12,500,000; or

 

(k)          any final non-consensual judgment or order for the payment of money
(to the extent not covered by insurance as to which the insurer has been
notified of such judgment and has not denied coverage in writing) in excess of
$12,500,000 individually (or, together with any related non-consensual judgment
or order, in the aggregate) shall be rendered against the Borrower or any of its
Subsidiaries, and either (i) enforcement proceedings shall have been commenced
by any creditor upon such non-consensual judgment or order or (ii) such
non-consensual judgment or order remains unvacated, unbounded or unstayed for a
period of 30 consecutive days; or

 

(l)          any final non-monetary judgment or order shall be rendered against
the Borrower or any of its Subsidiaries that would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect, and
there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(m)          a Change in Control shall occur or exist; or

 

(n)          all or any material portion or provision of the Guaranty and
Security Agreement, the ABDC Intercreditor Agreement, the Priming/Existing Lien
Intercreditor Agreement, or any other Loan Document shall for any reason (other
than (x) solely as a result of any action or inaction on the part of the
Administrative Agent or any Lender, or (y) in accordance with its terms) cease
to be valid and binding on, or enforceable against, any Loan Party, or any Loan
Party shall so state in writing, or any Loan Party shall seek to terminate its
obligation under the Guaranty and Security Agreement, the ABDC Intercreditor
Agreement, the Priming/Existing Lien Intercreditor Agreement or any other Loan
Document (other than the release of any guaranty or collateral in accordance
with Section 9.11 or any other release in accordance with the terms of such
document or otherwise in accordance with the terms hereof); or

 

(o)          any Lien purported to be created under any Collateral Document
shall fail or cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected, and, except for Specified Permitted Liens, first priority
Lien on any Collateral (other than, in each case, solely as a result of any
action or inaction on the part of the Administrative Agent or any Lender); or

 

 76 

 

 

(p)          (i) the commencement by any Governmental Authority of any
proceeding or hearing relating to the criminal and/or civil violation of any
Governmental Payor Arrangement or License of the Borrower or any of its
Subsidiaries, to the extent such proceeding or hearing would reasonably be
expected to have a Material Adverse Effect; (ii) there shall have occurred the
involuntary termination of, or the receipt by the Borrower or any of its
Subsidiaries of notice of the involuntary termination of, or the occurrence of
any event or condition which would, with the passage of time or the giving of
notice or both, constitute an event of default under or permit the involuntary
termination of, any Governmental Payor Arrangement, Third Party Payor
Arrangement, License, or Company Accreditation of the Borrower or any of its
Subsidiaries, except for involuntary terminations that would not be expected to
have a Material Adverse Effect; or (iii) the imposition of any overpayment in an
amount in excess of $5,000,000 by any Governmental Authority or Third Party
Payor under any Healthcare Law or pursuant to any Governmental Payor Arrangement
or Third Party Payor Arrangement, as applicable; or

 

(q)          the Borrower or any of its Subsidiaries or any of their respective
directors or officers is criminally convicted under any law or Requirement of
Law that would reasonably be expected to lead to (i) a forfeiture of a material
portion of Collateral or (ii) exclusion from participation in any federal or
state health care program, including Medicare or Medicaid, and such exclusion
would reasonably be expected to result in a Material Adverse Effect; or

 

(r)           [Reserved];

 

then, and in every such event (other than an event with respect to the Borrower
described in subsection (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; provided that, if an
Event of Default specified in either subsection (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; provided further that any remedies exercised in respect of any
Event of Default under subsection (d)(ii) shall be subject to the terms thereof.

 

Section 8.2          Application of Proceeds from Collateral. All proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
any Secured Party after an Event of Default arises shall be applied as follows:

 

(a)          first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;

 

(b)         second, to the fees and other reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;

 

(c)          third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

 

(d)          fourth, to the fees and interest then due and payable under the
terms of this Agreement, until the same shall have been paid in full;

 

 77 

 

 

(e)          fifth, to the aggregate outstanding principal amount of the Loans
until the same shall have been paid in full, allocated pro rata among the
Secured Parties based on their respective pro rata shares of the aggregate
amount of such Loans; provided, however, that no amount received from any
Guarantor (including any proceeds of any sale of, or other realization upon, all
or any part of the Collateral owned by such Guarantor) shall be applied to any
Excluded Swap Obligation of such Guarantor; and

 

(f)          sixth, to the extent any proceeds remain, to the Borrower or as
otherwise provided by a court of competent jurisdiction.

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Section 9.1          Appointment of the Administrative Agent.

 

(a)          Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent. Without limiting the generality of the
foregoing, each Secured Party acknowledges that it has received a copy of the
Priming/Existing Lien Intercreditor Agreement, consents to and authorizes
Agent’s execution and delivery thereof on behalf of such Secured Party and
agrees to be bound by the terms and provisions thereof, including any purchase
option contained therein.

 

(b)          [Reserved].

 

 78 

 

 

Section 9.2          Nature of Duties of the Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law; and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it, its sub-agents or its attorneys-in-fact with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower) concerning
all matters pertaining to such duties.

 

Section 9.3          Lack of Reliance on the Administrative Agent. Each of the
Lenders acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

Section 9.4          Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

 

Section 9.5          Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

 79 

 

 

Section 9.6          The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The bank
acting as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

Section 9.7          Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be organized under the laws of the United
States or any state thereof or maintain an office in the United States.

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring or
removed Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

(c)          The Required Lenders may remove the Administrative Agent at any
time upon five (5) days’ written notice and appoint a replacement agent. If,
within thirty (30) days after written notice of removal is given under this
Section, no successor Administrative Agent shall have been appointed and shall
have accepted such appointment, then on such 30th day (i) the retiring
Administrative Agent’s removal shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring Administrative
Agent’s removal hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring or removed Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.

 

Section 9.8          Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or any other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

 80 

 

 

Section 9.9          The Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 10.3) allowed in such judicial proceeding; and

 

(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(b)          Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.10       Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Priming/Existing Lien
Intercreditor Agreement, the Collateral Documents and any subordination
agreements) other than this Agreement.

 

Section 9.11        Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments and the payment in full of all Obligations (other than and
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and

 

 81 

 

 

(b)          to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

 

Section 9.12        [Reserved].

 

Section 9.13        Right to Realize on Collateral and Enforce Guarantee.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

 

Section 9.14        [Reserved].

 

Section 9.15        ABDC INTERCREDITOR AGREEMENT. Each Lender (a) agrees that it
will be bound by, and will take no actions contrary to, the provisions of the
ABDC Intercreditor Agreement, (b) authorizes and instructs the Administrative
Agent to enter into the ABDC Intercreditor Agreement as Administrative Agent on
behalf of such Lender, and to take all actions (and execute all documents)
required (or deemed advisable) by it in accordance with the terms of the ABDC
Intercreditor Agreement, and (c) acknowledges that a copy of the ABDC
Intercreditor Agreement was made available to such Lender and that such Lender
reviewed the ABDC Intercreditor Agreement. Not in limitation of the foregoing,
each Lender hereby agrees that the Administrative Agent shall exercise all
rights and remedies under the ABDC Intercreditor Agreement on behalf of such
Lender.

 

 82 

 

 

Section 9.16        PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT. EACH LENDER
(A) AGREES THAT IT WILL BE BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY TO, THE
PROVISIONS OF THE PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT, (B) AUTHORIZES
AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE PRIMING/EXISTING LIEN
INTERCREDITOR AGREEMENT AS ADMINISTRATIVE AGENT ON BEHALF OF SUCH LENDER, AND TO
TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY
IT IN ACCORDANCE WITH THE TERMS OF THE PRIMING/EXISTING LIEN INTERCREDITOR
AGREEMENT, AND (C) ACKNOWLEDGES THAT A COPY OF THE PRIMING/EXISTING LIEN
INTERCREDITOR AGREEMENT WAS MADE AVAILABLE TO SUCH LENDER AND THAT SUCH LENDER
REVIEWED THE PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT. EACH LENDER IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS OF THE PRIMING/EXISTING LIEN
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR THE ADVISABILITY OF THE PROVISIONS CONTAINED
THEREIN. NOT IN LIMITATION OF THE FOREGOING, EACH LENDER HEREBY AGREES THAT THE
ADMINISTRATIVE AGENT SHALL EXERCISE ALL RIGHTS AND REMEDIES UNDER THE
PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER AND IN
THE EVENT OF AN INCONSISTENCY BETWEEN THIS AGREEMENT AND THE TERMS OF THE
PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT, THE TERMS OF THE PRIMING/EXISTING
LIEN INTERCREDITOR AGREEMENT SHALL GOVERN. THE FOREGOING PROVISIONS ARE INTENDED
AS AN INDUCEMENT TO THE LENDERS UNDER THE PRIMING CREDIT AGREEMENT TO EXTEND
CREDIT AND SUCH LENDERS ARE THE INTENDED THIRD PARTY BENEFICIARIES OF SUCH
PROVISIONS AND THE PROVISIONS OF THE PRIMING/EXISTING LIEN INTERCREDITOR
AGREEMENT. THE ADMINISTRATIVE AGENT HEREBY AGREES THAT IT WILL NOT ENTER INTO
ANY AMENDMENT TO THE PRIMING/EXISTING LIEN INTERCREDITOR AGREEMENT WITHOUT THE
CONSENT OF THE REQUIRED LENDERS.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1        Notices.

 

(a)          Written Notices.

 

(i)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:BioScrip, Inc.
1600 Broadway, Suite 700
Denver, CO 80202
Attn: Jeffrey M. Kreger, Senior Vice President,
Chief Financial Officer & Treasurer
Telecopy Number: (720) 468-4040

 

 83 

 

 

With a copy to (for

Information purposes only): Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Scott M. Zimmerman
Telecopy Number: (212) 698-3599

 

To the Administrative Agent: SunTrust Bank
Mail Code FL-Orlando-2052
200 S. Orange Avenue, 5th Floor
Orlando, FL 32801
Attention: Juan De Jesus-Caballero
Telecopy Number: (407) 835-1276

 

With a copy to (for

Information purposes only):SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Telecopy Number: (404) 221-2001

 

With a copy to:

King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036
Attention: Michael C. Rupe
Telecopy Number: (212) 556-2222

 

        and

 

King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036
Attention: Ellen M. Snare
Telecopy Number: (212) 556-2222

 

To any Lender:the address set forth in the Administrative
Questionnaire executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent shall not be effective until actually
received by such Person at its address specified in this Section.

 

 84 

 

 

(ii)          Any agreement of the Administrative Agent or any Lender herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and each Lender
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and the Lenders shall not have any liability to the Borrower or other
Person on account of any action taken or not taken by the Administrative Agent
or any Lender in reliance upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent or any Lender to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent or any
Lender of a confirmation which is at variance with the terms understood by the
Administrative Agent and such Lender to be contained in any such telephonic or
facsimile notice.

 

(b)          Electronic Communications.

 

(i)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II unless such Lender, and the Administrative
Agent have agreed to receive notices under any Section thereof by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(ii)          Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Section 10.2        Waiver; Amendments.

 

(a)          No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or of any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at the time.

 

 85 

 

 

(b)          No amendment or waiver of any provision of this Agreement or of the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders, or the Borrower and the Administrative
Agent with the consent of the Required Lenders, and then such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, in addition to the consent of the
Required Lenders, no amendment, waiver or consent shall:

 

(i)          increase the Commitment of any Lender without the written consent
of such Lender;

 

(ii)          reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby (except that any amendment or
modification of defined terms used in the financial covenant set forth in
Article VI or waiver of post-default rates of interests shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (ii));

 

(iii)         postpone or extend the date fixed for any payment of any principal
of, or interest on, any Loan or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby (it being understood that a waiver of any condition
precedent or the waiver of any Default, Event of Default or mandatory prepayment
shall not constitute a postponement, extension or increase of any Loan or
Commitment hereunder);

 

(iv)         change Section 8.2 without the written consent of each Lender
affected thereby;

 

(v)         change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;

 

(vi)        change any of the provisions of this subsection (b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender;

 

(vii)       except in connection with a transaction otherwise not prohibited by
this Agreement or any other Loan Document, release all or substantially all of
the value of any Guarantee guarantying any of the Obligations, or release all or
substantially all of the guarantors, or limit the liability of such guarantors,
under any guaranty agreement guaranteeing any of the Obligations, in each case,
without the written consent of each Lender; or

 

(viii)       release all or substantially all of the Collateral securing the
Obligations, without the written consent of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent without the prior written consent of such Person.

 

 86 

 

 

Notwithstanding anything to the contrary herein, (A) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.18, 2.20 and 10.3), such Lender shall have no other commitment or
other obligation hereunder and such Lender shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement and (B) only the consent of the Required Lenders shall be
necessary to (and only the Required Lenders shall have the ability to) amend or
waive the terms and provisions of Article VI and Section 8.1(d)(ii) (including
any defined terms solely as they relate thereto).

 

(c)          Notwithstanding any other provisions of this Agreement to the
contrary, the Borrower may, by written notice to the Administrative Agent from
time to time, make one or more offers to all Revolving Credit Lenders, as
applicable, to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendments and (ii) the date on which responses from the
applicable Lenders in respect of such Permitted Amendment are required to be
received (which shall not be less than three (3) Business Days after the date of
such notice). Only those Lenders that consent to such Permitted Amendment (the
“Accepting Lenders”) will have the maturity of their applicable Loans and
Commitments extended and be entitled to receive any increase in the interest
rate and any fees, in each case, as provided therein (and notwithstanding any
provision of Sections 10.2(a), 2.21(b) and 2.21(c)). The Borrower and each
Accepting Lender shall execute and deliver to the Administrative Agent such
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
For the avoidance of doubt, the repayment in full of all Loans and other amounts
owing to each of the non-Accepting Lenders on the Revolving Commitment
Termination Date shall not be affected by the terms of any Permitted Amendment
and whether or not any Lender becomes an Accepting Lender shall be determined by
each such Lender in its sole and absolute discretion. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Permitted
Amendment. Notwithstanding any provisions of Section 10.2(a), each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended, as may be necessary or
appropriate, to effect the terms and provisions of the Permitted Amendment with
respect to the Loans and Commitments of the Accepting Lenders (including any
amendments necessary to treat the Loans and Commitments of the Accepting Lenders
in a manner consistent with the other Loans and Commitments under this
Agreement). Notwithstanding the foregoing, no Permitted Amendment shall become
effective under this Section 10.2(c) unless the Administrative Agent shall have
consented thereto and, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions and
other organizational authorizations and officer’s certificates consistent with
those delivered pursuant to Section 3.1 of this Agreement.

 

Section 10.3         Expenses; Indemnification.

 

(a)          The Borrower shall pay (i) all reasonable and documented costs and
expenses of the Administrative Agent and its respective Affiliates in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), and the due
diligence relating thereto (including, with respect to the Administrative Agent,
STRH and their Affiliates only, the reasonable and documented fees,
disbursements, and expenses of one outside counsel (and any required special or
local counsel)), (ii) [Reserved] and (iii) all documented costs and expenses
incurred by the Administrative Agent or any Lender (including the documented
fees, disbursements, and expenses of one outside counsel to each such party (and
any required special or local counsel to each such party)) in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made,
including all such documented costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

 87 

 

 

(b)          The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
and Related Party being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
expenses (including the fees, disbursements, and expenses of any counsel for any
Indemnitee), and shall reimburse each Indemnitee upon demand for any legal or
other expenses incurred in connection with investigating or defending any of the
following, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party or any of their
Subsidiaries or Affiliates arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) [Reserved], (iv) any
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (v) any actual or prospective suit, claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or by the Borrower’s equity holders, Affiliates
or creditors, and regardless of whether any Indemnitee or the Borrower is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or other
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from (A) the bad faith, gross
negligence or willful misconduct of such Indemnitee or (B) a material breach by
such Indemnitee of any of its undertakings, obligations or commitments under
this Agreement or any other Loan Document. No Indemnitee shall be responsible or
liable for any damages arising from the use by others of any information or
other materials obtained through Syndtrak, Intralinks, any other Internet or
intranet website, or any other electronic, telecommunications or other
information transmission systems, except to the extent that such damages are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee or (B) a material breach by such Indemnitee of any
of its undertakings, obligations or commitments under this Agreement or any
other Loan Document.

 

(c)          Without duplication of Section 2.20, the Borrower shall pay, and
hold the Administrative Agent and each of the Lenders harmless from and against,
any and all present and future Other Taxes, and save the Administrative Agent
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such Other Taxes.

 

(d)          To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent under subsection (a), (b) or (c) hereof,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (in accordance with its Revolving Commitment determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, in its capacity as such.

 

 88 

 

 

(e)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated therein, any Loan
or the use of proceeds thereof.

 

(f)          All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 10.4        Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the outstanding principal balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 and in minimum increments of $1,000,000,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned, except that this subsection (b)(ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis.

 

 89 

 

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of such Lender or an Approved Fund of such Lender;
provided, that (1) the Borrower shall be deemed to have consented to any such
assignment unless it objects thereto by written notice to the Administrative
Agent within five (5) Business Days after having received notice thereof and (2)
any consent of the Borrower otherwise required hereunder shall not be required
in conjunction with the initial syndication of the Loans; provided, further,
that any refusal by the Borrower to consent to an assignment to a Disqualified
Institution shall not be deemed unreasonable;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of such Lender or an Approved Fund of such Lender;
provided, that any refusal by the Administrative Agent to consent to an
assignment to an Existing Lien Lender shall not be deemed unreasonable; and

 

(C)          [Reserved].

 

(iv)          Assignment and Assumption. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Assumption, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20(f), and the Administrative Agent shall
record such assignment in the Register.

 

(v)          No Assignment to the certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) [Reserved], or (C) so long as no Event of Default is in existence, any
Disqualified Institution.

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

(vii)         [Reserved].

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.20 and 10.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
If the consent of the Borrower to an assignment is required hereunder (including
a consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower.

 

 90 

 

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amount of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). Information contained in
the Register with respect to any Lender shall be available for inspection by
such Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In establishing and maintaining the Register, the
Administrative Agent shall serve as the Borrower’s agent solely with respect to
the actions described in this Section, and the Borrower hereby agrees that, to
the extent SunTrust Bank serves in such capacity, SunTrust Bank and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees”.

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, the Borrower, any of the Borrower’s Affiliates or
Subsidiaries, or any Competitor) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower and the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder; (iii) postpone the date fixed for
any payment of any principal of, or interest on, any Loan or any fees hereunder
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment; (iv) change
Section 2.21(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby; (v) change any of the provisions of Section 10.2(b)
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder;
(vi) release all or substantially all of the guarantors, or limit the liability
of such guarantors, under any guaranty agreement guaranteeing any of the
Obligations; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant agrees to be subject to Section 2.24 as though it
were a Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.21 as though it were a
Lender.

 

 91 

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Borrower and the Administrative
Agent shall have inspection rights to such Participant Register (upon reasonable
prior notice to the applicable Lender) solely for purposes of demonstrating that
such Loans or other obligations under the Loan Documents are in “registered
form” for purposes of the Code.

 

(e)          A Participant shall not be entitled to receive any greater payment
under Sections 2.18 and 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) and (f) as though it were a Lender.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)          This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof of the State of New York.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)          The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in subsection (b) of this Section and brought in
any court referred to in subsection (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

 92 

 

 

(d)             Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6          WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7          Right of Set-off. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender shall have the right, at any time or from time to time upon
the occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, as the case may be, irrespective of whether
such Lender shall have made demand hereunder and although such Obligations may
be unmatured. Each Lender agrees promptly to notify the Administrative Agent and
the Borrower after any such set-off and any application made by such Lender, as
the case may be; provided that the failure to give such notice shall not affect
the validity of such set-off and application. Each Lender agrees to apply all
amounts collected from any such set-off to the Obligations before applying such
amounts to any other Indebtedness or other obligations owed by the Borrower and
any of its Subsidiaries to such Lender.

 

Section 10.8          Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 

 93 

 

 

Section 10.9          Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.18, 2.20, and 10.3 and Article IX shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

Section 10.10         Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11        Confidentiality. Each of the Administrative Agent and the
Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any information relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, to the extent designated in
writing as confidential and provided to it by the Borrower or any of its
Subsidiaries, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent or any such Lender including, without limitation, accountants, legal
counsel and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority purporting to have jurisdiction
over it (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Administrative Agent, any Lender
or any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower or any of its Subsidiaries, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
execution by such Person of an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap or derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) to any rating agency, (viii) to the CUSIP Service
Bureau or any similar organization, or (ix) with the consent of the Borrower.
Any Person required to maintain the confidentiality of any information as
provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information. In the event of any conflict between the terms of
this Section and those of any other Contractual Obligation entered into with any
Loan Party (whether or not a Loan Document), the terms of this Section shall
govern.

 

 94 

 

 

Section 10.12     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the federal funds rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

 

Section 10.13    Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

Section 10.14    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

 

Section 10.15     No Advisory or Fiduciary Responsibility.

 

(a)          In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees and acknowledges its Affiliates’ understanding that (i)
(A) the services regarding this Agreement provided by the Administrative Agent
and/or the Lenders are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to the Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by law, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

 95 

 

 

(b)          The Borrower agrees that the relationship between the
Administrative Agent and the Borrower and between each Lender and the Borrower
is that of creditor and debtor and not that of partners or joint venturers. This
Agreement does not constitute a partnership agreement or any other association
between the Administrative Agent and the Borrower or between any Lender and the
Borrower. The Borrower acknowledges that the Administrative Agent and each
Lender has acted at all times only as a creditor to the Borrower within the
normal and usual scope of the activities normally undertaken by a creditor and
in no event has the Administrative Agent or any Lender attempted to exercise any
control over the Borrower or its business or affairs. The Borrower further
acknowledges that the Administrative Agent and each Lender has not taken or
failed to take any action under or in connection with its respective rights
under the Credit Agreement or any of the other Loan Documents that in any way,
or to any extent, has interfered with or adversely affected the Borrower's
ownership of Collateral.

 

Section 10.16     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(remainder of page left intentionally blank)

 

 96 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. 

 

  BIOSCRIP, INC.         By: /s/ Jeffrey M. Kreger      Name: Jeffrey M. Kreger 
    Title: Senior Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Credit Agreement]

 

 

 

 

  SUNTRUST BANK   as the Administrative Agent         By: /s/ Juan De
Jesus-Caballero     Name: Juan De Jesus-Caballero     Title: SVP      

 

[Signature Page to Priming Credit Agreement]

 



 

 

  

  Sears Holdings Pension Trust, as a Lender       By: DDJ Capital Management,
LLC, in its capacity as   Investment Manager         By: /s/ David J. Breazzano
  Name: David J. Breazzano   Title: President       DDJ Opportunistic High Yield
Fund, as a Lender       By: DDJ Capital Management, LLC, in its capacity as  
Investment Advisor         By: /s/ David J. Breazzano   Name: David J. Breazzano
  Title: President       Stichting Pensioenfonds Hoogovens. as a Lender      
By: DDJ Capital Management, LLC, on   behalf of Stichting Pensioenfonds
Hoogovens,   in its capacity as Manager         By: /s/ David J. Breazzano  
Name: David J. Breazzano   Title: President

 

[Signature Page to Priming Credit Agreement]

 

 

 

 

  Stichting Bewaarder Svntrus Achmea Global   High Yield Pool, as a Lender      
By: Achmea Investment Management, as asset manager       By: DDJ Capital
Management, LLC, as subadvisor         By: /s/ David J. Breazzano   Name: David
J. Breazzano   Title: President       Stichting Pensioenfonds voor
Fysiotherapeuten, as a Lender       By: DDJ Capital Management, LLC, in its
capacity as investment manager         By: /s/ David J. Breazzano   Name: David
J. Breazzano   Title: President       Caterpillar Inc. Master Retirement Trust,
as a Lender       By: DDJ Capital Management, LLC, on behalf   of Caterpillar
Inc. Master Retirement Trust, in   its capacity as Investment manager        
By: /s/ David J. Breazzano   Name: David J. Breazzano   Title: President

 

[Signature Page to Priming Credit Agreement]

 

 

 

 

  Houston Municipal Employees Pension System, as a Lender       By: DDJ Capital
Management, LLC, in its capacity as Manager         By: /s/ David J. Breazzano  
Name: David J. Breazzano   Title: President       DDJ Capital Management Group
Trust – High Yield Investment Fund, as a Lender       By: DDJ Capital
Management, LLC, in its capacity as Investment Manager         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President       The 1199SEIU
Health Care Employees Pension Fund, as a Lender       By: DDJ Capital
Management, LLC, in its capacity as Investment Manager         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President

 

[Signature Page to Priming Credit Agreement]

 

 

 

 

  National Railroad Retirement Investment Trust, as a Lender       By: DDJ
Capital Management, LLC, in its capacity as Investment Manager         By: /s/
David J. Breazzano   Name: David J. Breazzano   Title: President       Principal
Funds, Inc. – Global Diversified Income Fund, as a Lender       By: DDJ Capital
Management, LLC, in its capacity as Sub-Advisor         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President       District of
Columbia Retirement Board, as a Lender       By: DDJ Capital Management, LLC, in
its capacity as Investment Manager         By: /s/ David J. Breazzano   Name:
David J. Breazzano   Title: President

 

[Signature Page to Priming Credit Agreement]

 

 

 

 

  State-Boston Retirement System, as a Lender       By: DDJ Capital Management,
LLC in its capacity as investment manager         By: /s/ David J. Breazzano  
Name: David J. Breazzano   Title: President       Caterpillar Investment Trust,
as a Lender       By: DDJ Capital Management, LLC, on   behalf of Caterpillar
Investment Trust, in   its capacity as investment manager         By: /s/ David
J. Breazzano   Name: David J. Breazzano   Title: President       Mercer QIF Fund
plc - Mercer Investment Fund 1, as a Lender       By: DDJ Capital Management,
LLC, in its capacity as   Sub-Investment Manager of, and on behalf of, Mercer  
Investment Fund 1, a sub-fund of Mercer QIF Fund   plc         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President

 

[Signature Page to Priming Credit Agreement]

 

 

 

 

  J.C. Penney Corporation, Inc. Pension Plan Trust, as a Lender       By: DDJ
Capital Management, LLC, on behalf of J.C.   Penney Corporation, Inc.   Pension
Plan Trust, in its capacity as investment   manager         By: /s/ David J.
Breazzano   Name: David J. Breazzano   Title: President

 

[Signature Page to Priming Credit Agreement]

 

 

 

 

  UAW Retiree Medical Benefits Trust, as a Lender       By: State Street Bank
and Trust company, solely in   its capacity as Trustee for UAW Retiree Medical  
Benefits Trust, as directed by DDJ Capital   Management, LLC, and not in its
individual   capacity         By: /s/ Janet Fennessy   Name: Janet Fennessy  
Title: Vice President

 

[Signature Page to Priming Credit Agreement]

 

 

 

 

SCHEDULE I

 

Commitment Amounts

 

[On file with the Administrative Agent]

 

 

 

 

SCHEDULE II

 

Competitors

 

Walgreen Co.

 

Apria Healthcare Group Inc. / Coram LLC

 

 

 

 

 



EXECUTION VERSION

 

DISCLOSURE SCHEDULES

 

To the

 

PRIMING CREDIT AGREEMENT

 

dated as of January 6, 2017

 

among

 

BIOSCRIP, INC.

as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY THERETO,

 

and

 

SUNTRUST BANK,
as Administrative Agent

 

 

EXECUTION VERSION



 

Schedule 1.1

 

Existing Letters of Credit

 

 

Applicant  LC Number  Purpose  Beneficiary  Expiry Date  Amount   Date of
Issuance/Latest
Amendment BioScrip, Inc.  F856644  Worker's Compensation  The Travelers
Indemnity Company  7/31/2017  $900,000   8/1/2013 BioScrip, Inc.  F856660 
Worker's Compensation  The Travelers Indemnity Company  7/31/2017  $2,325,000  
8/6/2015 BioScrip, Inc.  F856646  Worker's Compensation  Arch Specialty
Insurance Company  7/31/2017  $625,000   8/1/2013 BioScrip, Inc.  F856648 
Worker's Compensation  American Casualty Company  7/31/2017  $90,000   8/22/2014
BioScrip, Inc.  F856645  Worker's Compensation  Zurich American Insurance
Company  7/31/2017  $100,000   6/8/2016 BioScrip, Inc.  F856647  Worker's
Compensation  Liberty Mutual  7/31/2017  $49,351   4/28/2016 BioScrip, Inc. 
70000453  Fleet Management  Donlen Corporation  5/3/2017  $120,000   8/4/2016
BioScrip, Inc.  70000161  Fleet Management  Gelco Corporation (GE Fleet) 
1/17/2017  $100,000   8/18/2015 BioScrip, Inc.  70001727  Lease  LBA Realty 
6/30/2018  $340,000   5/11/2016

 

 2 

EXECUTION VERSION

 

Schedule 4.11(a)

 

Real Estate

 

Real Property Owned:

 

None.

 

Real Property Leased:

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory BioScrip
Infusion
Services,
Inc.   840 S. Rochester Ave, Unit A   Ontario   CA   91761   San Bernadino  
Glover Family LLC
PO Box 90634
City of Industry CA 91715   Infusion   Equipment, records BioScrip Infusion
Services, Inc.   320 S. Flower St.   Burbank   CA   91502   Los Angeles   API
Sassola, LLC
320 S. Flower St.
Burbank CA 91502   Infusion   Equipment, records BioScrip Infusion Services,
Inc.   199 Technology Dr., STE 140 & 150 for mailing   Irvine   CA   92618-2449
  Orange   The Irvine Co
c/o Freeway Tech Park II-199TECH
PO Box 846516
Los Angeles CA 90084   Infusion   Equipment, records BioScrip Infusion Services,
LLC dba CarePoint Partners   4401 MacCorkle Ave SE   Charleston   WV   25304  
Kanawha   SMY Building LLC
1200 Bigley Ave
Charleston WV 25302   Infusion   Equipment, records BioScrip Infusion Services,
LLC   5505 Johns Road Suite 700   Tampa   FL   33634   Hillsborough   WCOT
Thompson & Benjamin LLC
c/o Cassidy Turley
1390 Timberlake Manor Pky Ste 230
Chesterfield MO 63   Infusion   Equipment, records BioScrip Infusion Services,
LLC   14324-28 Commerce Way   Miami Lakes   FL   33016   Miami-Dade   The Graham
Companies
6843 Main St
Miami Lakes FL 33104   Discontinued Operation   N/A Discontinued Operation

 

 3 

EXECUTION VERSION

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory BioScrip Infusion Services, LLC   8110 Royal Palm   Coral
Springs   FL   33065   Broward   Boinis Associates LTD
8110 Royal Palm Blvd Ste 112
Coral Springs FL 33065   Infusion/RN   Equipment, records BioScrip Infusion
Services, LLC   8917 Western Way, STE 20   Jacksonville   FL   32256   Duval  
Eastgroup Properties
PO Box 534563
Atlanta GA 30353   Discontinued Operation   N/A Discontinued Operation BioScrip
Infusion Services, LLC   102 The American Road   Morris Plains   NJ   07950  
Morris   GTJ REIT Inc.
60 Hempstead Ave STE 7
W. Hampstead NY 11552   Infusion   Equipment, records BioScrip Infusion
Services, LLC dba CarePoint Partners   3986 Boulevard Center Dr  Suite 1  
Jacksonville   FL   32207   Duval   Midtown Centre
5658 Paysphere Circle
Chicago IL 60674   Infusion   Equipment, records BioScrip Infusion Services, LLC
dba CarePoint Partners   1000 Meade Street, STE 104   Dunmore   PA   18512  
Lackawanna   Capital Health Associates
1000 Meade St
Dunmore PA 18512   Infusion   Equipment, records BioScrip Infusion Services, LLC
dba CarePoint Partners   9503 Middletown Mall   Fairmont   WV   26554   Marion  
PIN Oak Properties LLC
PO Box 533
Charleston WV 25322   Infusion   Equipment, records BioScrip Nursing Services,
LLC   118-35 Queens Blvd, STE 400   Forest Hills   NY   11375   Queens   Regus
Corp
118-35 Queens Blvd STE 400
Forest Hills NY 11375   Infusion/RN   Equipment, records BioScrip Pharmacy (NY),
Inc.   One Vermont Drive   Lake Success   NY   11042   Nassau   We're Associates
100 Jericho Quadrangle
Jericho NJ 11753   Infusion   Equipment, records BioScrip Pharmacy Services,
Inc.   2795 & 2797 Charter St.   Columbus   OH   43228   Franklin   Ohio
Industrial Cleveland, LP
PO Box 780469
Philadelphia, PA 19178   Infusion   Equipment, records

 

 4 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory BioScrip, Inc.   606 West Avenue  Suite 21A   Norwalk  
CT   06850   Fairfield   West Avenue LLC
c/o SCG Capital Corp
74 West Park Place
Stamford CT 06901   RT/HME Satellite of Cromwell   Equipment, records BioScrip,
Inc.   10050 Crosstown Circle   Eden Prairie   MN   55344   Hennepin   LSREF4
Bison LLC
PO Box 6076
Hicksville, NY 11802   IT, Purchasing, National Contracts only   Equipment,
records BioScrip Nursing Services, LLC   100 Clearbrook Rd   Elmsford   NY  
10523   Westchester   Mack-Cali Realty Corp
100 Clearbrook Rd.
Elmsford, NY 10523   NY Nursing Services   Equipment, records BioScrip, Inc.  
1005 West 9th Avenue   King of Prussia   PA   19406   Montgomery   PIOS Grande
KOP Business Center LP
c/o BPG Mgt. Co LP
301 Oxford Valley Rd.
Yardley PA 19067   Support Office   Records, equipment BioScrip, Inc.   500
Grapevine Hwy STE 356   Hurst   TX   76053   Tarrant   26 Hurst LP
PO Box 126
Colleyville TX 76034   Private Office Space   Equipment, records East Goshen
Pharmacy, Inc.   The Commons at Brandywine
1220 Ward Road, Suite 250   West Chester   PA   19380   Chester   Bryn Mawr Mall
Associates
PO Box 385
Edgemont PA 19028   Infusion   Equipment, records HomeChoice Partners, Inc.  
2100 Riverchase Center STE 314   Birmingham   AL   35244   Jefferson   POH-AKF3
Riverchase LLC
c/o Adler Realty Services
1400 NW 107th Ave FL 5
Miami FL 33172   Infusion   Equipment, records HomeChoice Partners, Inc.   2848
Washington Rd.   Augusta   GA   30909   Richmond   4240 S. Fig Street LLC
9171 Towne Centre Dr. Ste 335
San Diego CA 92122   Infusion   Equipment, records

 

 5 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory HomeChoice Partners, Inc.   5600 Oakbrook Pkwy STE 170  
Norcross   GA   30092   Gwinnett   Norcross Park LLC
c/o Colliers International Mgt - Atlanta
1230 Peachtree St NE Ste 800
Atlanta GA 30309   Infusion   Equipment, records HomeChoice Partners, Inc.  
9140 Guilford Rd. STE C   Columbia   MD   21046   Howard   Howard MD Green LLC
Lockbox 974

PO Box 8500
Philadelphia PA 19178   Infusion   Equipment, records HomeChoice Partners, Inc.
  528 Trade Center Blvd   Chesterfield   MO   63005   St. Louis   Calava
Enterprises LLC
516 Trade Center Blvd
Chesterfield MO 63005   Infusion   Equipment, records HomeChoice Partners, Inc.
  2700 Breezewood Ave   Fayetteville   NC   28303   Cumberland   Rodney Lee
Thomas
1315 Hickory Point Dr
Lexington NC 27292   Infusion   Equipment, records HomeChoice Partners, Inc.  
160 Congress Blvd STE D   Duncan   SC   29334   Spartanburg   Lee Property
Service LLC
101 W Court St. Ste A
Greenville SC 29601   Infusion   Equipment, records HomeChoice Partners, Inc.  
305 Ashcake Rd STE G   Ashland   VA   23005   Hanover   Baker Properties LP
One West Red Oak Ln
White Plains NY 10604   Infusion   Equipment, records HomeChoice Partners, Inc.
  1944 William St     Fredericksburg   VA   22401   Spotsylvania   Mitch Sojack
Westwood Village LLC
PO Box 1572
Fredericksburg VA 22402   Infusion   Equipment, records HomeChoice Partners,
Inc.   5365 Robin Hood Rd STE 200   Norfolk   VA   23513   Norfolk   Reva
Norfolk LLC
PO Box 75026
Baltimore MD 21275   Infusion   Equipment, records

 

 6 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory HomeChoice Partners, Inc.   7400 Sunnybrook Dr.  Suite 1
  Roanoke   VA   24019   Roanoke   DMB Properties LLC
7516 Deer Branch Rd
Roanoke VA 24019   Infusion   Equipment, records HomeChoice Partners, Inc. dba
CarePoint Partners   2206-B Dawson Rd.   Albany   GA   31707   Dougherty  
Walden & Kirkland Inc Realtors
PO Box 1787
Albany GA 31702   Infusion   Equipment, records InfuScience South Carolina, LLC
  7001 Chatham Center Dr, STE 2000   Savannah   GA   31405   Chatham   PHRM
Holdings LLC
2 East Bryan St. Ste 100
Savannah GA 31401   Infusion   Equipment, records InfuScience South Carolina,
LLC   462-A Wando Park Blvd   Mt. Pleasant   SC   29464   Charleston   WH Wando
Park
1315 Ashley River Rd.
Charleston SC 29407   Infusion   Equipment, records InfuScience South Carolina,
LLC   2683 Elms Plantation Blvd   N. Charleston   SC   29406   Charleston   1640
Hwy 17 North LLC
2614 Middle St.
Sullivan's Island SC 29482   Discontinued Operation (Consolidated w/Mt.
Pleasant)   N/A Discontinued Operation InfuScience, Inc.   2915 Waters
Road  Suite 110   Eagan   MN   55121   Dakota   Colliers International MN St.
Paul
PO Box 70870
St. Paul MN 55170   Infusion   Equipment, records InfuScience, Inc.   3289
Woodburn Rd.  Suite 290   Annandale   VA   22003   Fairfax   Infectious Diseases
Physicians Inc.
3289 Woodburn Rd Ste 200
Annandale VA 22003   Infusion/AIC   Equipment, records InfuScience, Inc.   4115
Pleasant Valley  Suite 700   Chantilly   VA   20151   Fairfax   PS Business
Parks LP
PO Box 535011
Atlanta GA 30353   Infusion   Equipment, records Infusion Partners, LLC   112
Innwood Drive   Covington   LA   70433   St. Tammany   Rivatt Investments LLC
PO Box 31
Madisonville LA 70447   Infusion/AIC   Equipment, records

 

 7 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory Infusion Partners, LLC   3355 Bald Mountain Rd  Suite 70
  Auburn Hills   MI   48326   Oakland   3355 Bald Mountain Rd LLC
1000 E. Mandoline
Madison Heights MI 48071   Discontinued Operation   N/A Discontinued Operation
Infusion Partners, LLC   187 Country Place Pkwy.  Suite C   Pearl   MS   39208  
Rankin   TICC Property Management LLC - Legacy
PO Box 80
Jackson MS 39205   Infusion   Equipment, records Infusion Partners, LLC   4623
Wesley Ave  Suite H   Cincinnati   OH   45212   Hamilton   PBY Partners LLC
1125 W 8th Ste 200
Cincinnati OH 45203   Infusion   Equipment, records Infusion Partners, LLC  
3315 Centennial Rd  Suite AA   Sylvania   OH   43560   Lucas   Findlay Business
Partners
4353 Fleetwood Lane
Sylvania OH 43560   Infusion   Equipment, records Infusion Partners, LLC   1680
Century Center Pkwy  Suite 9   Memphis   TN   38134   Shelby   Taurus CD 181
1680 Century Center Parkway LLC
5101 Whellis Dr Ste 320
Memphis TN 38117   Infusion   Equipment, records Infusion Partners, LLC dba
CarePoint Partners   5225 O'Donovan Drive  Suite 101   Baton Rouge   LA   70808
  East Baton Rouge   Diamond Max Holdings LLC
3605 Preserve Lane
Miramar Beach FL 32550   Infusion   Equipment, records Infusion Partners, LLC
dba CarePoint Partners   15825 Professional Plaza  Suite D   Hammond   LA  
70403   Tangipahoa   Dr. Nose LLC
15825 Professional Plaza Ste A
Hammond LA 70403   Infusion/AIC   Equipment, records Infusion Partners, LLC dba
CarePoint Partners   4661 West Park Unit C   Houma   LA   70364   Terrebonne  
Southern Specialty Investments
518 Marina Rd
Chalmette LA 70043   Infusion/AIC   Equipment, records Infusion Partners, LLC
dba CarePoint Partners    1503-A Wimbledon Drive   Alexandria   LA   71301  
Rapides   Petron LLC
PO Box 8718
Alexandria LA 71360   Infusion/AIC   Equipment, records

 

 8 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory Infusion Partners, LLC dba CarePoint Partners   4621 West
Napoleon Avenue  Suite 200   Metairie   LA   70001   Jefferson   West Napoleon
Office Building LLC
c/o Allday Consulting Group
2901 N Causeway Blvd Ste 301
Metairie LA 70002   Infusion   Equipment, records Infusion Partners, LLC dba
CarePoint Partners   913 South College Road, STE 106   Lafayette   LA   70503  
Lafayette   South College Medical Center LLC
PO Box 52592
Lafayette LA 70505   Infusion/AIC   Equipment, records Infusion Partners, LLC
dba CarePoint Partners   1796 E. Bert Kouns Industrial Loop   Shreveport   LA  
71105   Caddo   Securcare Self Storage
1780 East Bert Kouns
Shreveport LA 71105   Infusion   Equipment, records Infusion Partners, LLC dba
CarePoint Partners   1101 Hudson Lane, Suite C-1   Monroe   LA   71201  
Quachita   Charles E Wilkes
Wilkes Real Estate
1034 N 9th St
Monroe, LA 71201   Infusion/AIC   Equipment, records Infusion Partners, LLC dba
CarePoint Partners   550 West McNeese Street   Lake Charles   LA   70605  
Calcasieu   Monlezun Land and Cattle Company
2310 Longue Vue Dr
Lake Charles LA 70605   Infusion/AIC   Equipment, records Infusion Partners, LLC
dba CarePoint Partners   4137 Boardman-Canfield Rd STE LL04 & 106   Canfield  
OH   44406   Mahoning   CTW Development Corp
970 Windham Court Ste 7
Boardman OH 44512   Infusion   Equipment, records Infusion Partners, LLC dba
CarePoint Partners   5446 US Highway 290 West, STE 203   Austin   TX   78735  
Travis   C-G-H Industrial #44 LTD
c/o Wells Fargo
PO Box 202220 Dept 4006
Dallas TX 75320   Infusion   Equipment, records

 

 9 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory Infusion Partners, LLC dba CarePoint Partners   661 North
Plano Rd. STE 300   Richardson   TX   70581   Collin   Richardson Business
Center
c/o Colliers International
14785 Preston Rd Ste 750
Dallas TX 75254   Infusion   Equipment, records Infusion Solutions, Inc.   8
Technology Drive  Suite 150   Bedford   NH   03110   Hillsborough   Terrae of
Bedford LLC
c/o Grubb & Ellis
175 Canal St Ste 40
Manchester NH 03101   Infusion/DME   Equipment, records Infusion Therapy
Specialists, Inc.   8710 F Street, Suite 118   Omaha   NE   68127   Douglas  
Plaza 87 LLC
c/o The Lundy Company
450 Regency Pkwy #220
Omaha NE 68114   Infusion & Medicare Certified Home Health   Equipment, records
Infusion Partners of Brunswick   18 Canal Road Plaza   Brunswick   GA   31525  
Glynn   HT Cnal Plaza LLC
5825 Glenridge Dr.
Bldg 1 Ste 206
Atlanta GA 30328   Infusion   Equipment, records Infusion Partners of Melbourne
  3040 Venture Lane  Bay 103   Melbourne   FL   32934   Brevard   Spiegel Lease
Corp
21 Palm Ave
Miami Beach FL 33139   Infusion   Equipment, records Knoxville Home Therapies,
LLC   3201 Henson Rd  Suite 101   Knoxville   TN   37921   Knox   Country Oaks
GP
687 Boy Scout Rd
Chattanoga TN 37343   Infusion   Equipment, records New England Home Therapies,
Inc.   337 Turnpike Road   Southborough   MA   01772   Worcester   337 Turnpike
Rd LLC
30 Turnpike Rd Ste 8
Southborough MA 01772   Infusion/DME   Equipment, records New England Home
Therapies, Inc.   49 Omni Circle   Auburn   ME   04210   Androscoggin   Edward W
Chapman
407 Washington St. N
Auburn ME 04210   Infusion/DME   Equipment, records

 

 10 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory Option Health LTD dba BioScrip Infusion Services   321 W.
Lake St, STE G   Elmhurst   IL   60126   DuPage   West Lake Farms LP
c/o Hamilton Partners
300 Park Blvd Ste 201
Itasca IL 60143   Infusion   Equipment, records Option Health, LTD   985 Avenue
of the Cities   Silvis   IL   61282   Rock Island   Silvis Ace Properties LLC
1805 State St Ste 103
Bettendorf IA 52722   Infusion   Equipment, records Infusion Partners, LLC  
42-B Volunteer Blvd   Jackson   TN   38305   Madison   Celia Jordan
23 Windwood Dr.
Jackson TN 38305   Infusion   Equipment, records Professional Home Care
Services, Inc.   400 Unit 5 Talcottville Rd  Unit 5   Vernon   CT   06066  
Tolland   Route 83 LLC
400-3 Talcottville Rd.
Vernon CT 06066   DME   Equipment, records Professional Home Care Services, Inc.
  43 Middle Tpke W   Manchester   CT       Harford   Mata Associates LLC
43 Middle Tpke W
Manchester CT 06040   DME Support Office   Equipment, records Professional Home
Care Services, Inc.   104 and 106 Sebethe   Cromwell   CT   06416   Middlesex  
100 Sebethe Drive LLC
PO Box 945
Farmington CT 06034   Infusion/DME   Equipment, records Scott-Wilson, Inc.  
2380 Fortune Dr., STES 130 & 150   Lexington   KY   40509   Fayette   Saunier
Development
PO Box 23212
Lexington KY 40517   Infusion   Equipment, records Wilcox Medical, Inc.   219
Woodstock Ave Suite A   Rutland   VT   05701   Rutland   Woodstock Road
Enterprises LLC
775 Baywood Dr Ste 318
Petauma CA 94954   Infusion/DME   Equipment, records New England Home Therapies,
,Inc. dba CarePoint Partners   410 Harris Road   Smithfield   RI   02917  
Providence   123 Associates LLC
PO Box 1384
Providence RI 02091   Infusion   Equipment, records

 

 11 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory Applied Health Care, LLC   9360 Kirby Dr., STE 100  
Houston   TX   77054   Harris   Warehouse Associates Corporate Centre Kirby IV
LTD
707 N Shepheard Ste 700
Houston TX 77077   Infusion   Equipment, records BioScrip, Inc.   1715 Hardy
Street, STES 30 & 40   Hattiesburg   MS   39402   Forrest   London & Steteman
Realtors
3906 Hardy St.
Hattiesburg MS 30402   IT HelpDesk   Equipment BioScrip, Inc.   1600 Broadway,
Suite 700   Denver   CO   80202   Denver   LBA Realty Fund II-WBP IV LLC
PO Box 740850
Los Angeles CA 90074   Corporate Office   Inventory Books, Records HomeChoice
Partners, Inc.   12695 McManus Blvd.   Newport News   VA   23608   Warwick  
Liberty Commons LLC
15064 Carrollton Blvd Ste A
Carrollton VA 23314   AIC   Equipment, records Infusion Partners, LLC dba
CarePoint Partners   1908 Clearview Parkway, STE 102   Metairie   LA   70001  
Jefferson   Clearview Office Park LLC
PO Box 6022
Metairie LA 70009   General Office   Equipment, records Home Solutions   1001 S.
Grand Street   Hammonton   NJ   8037   Atlantic   NAI  Realty Group Inc
996 Old Eagle School Rd
Suite 111
Wayne PA 19087   Support Office (previous Corp. Office for Home Solutions)  
Equipment, records New England Home Therapies, Inc. dba New England Home
Therapies   780 Dedham Street, #300   Canton   MA   02021   Norfolk   Park at 95
LLC
65 Sprague St W
Hyde Park MA 02136   Infusion   Equipment, records HomeChoice Partners, Inc. dba
HomeChoice Partners   2201 Crown Point Exec. Dr, Suite C   Charlotte   NC  
28227   Mecklenburg   93 NCRPT LLC
c/o Benderson Dev Co
PO Box 823201
Philadelphia PA 19182   Infusion   Equipment, records

 

 12 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory InfuScience, Inc. dba Home Solutions   10300 Eaton Place
#170   Fairfax   VA   22030   Fairfax   CIII LBUBS06-CS Willowwood I & II
c/o Cassidy Turley Commercial Real Estate
600 Washington Ave Ste 1100
St Louis MO 63101   Infusion   Equipment, records New England Home Therapies,
Inc. dba New England Home Therapies   295 Main Street   Falmouth   MA   02540  
Barnstable   First Cambridge Realty Corporation
907 Massachusetts Ave
Cambridge MA 02139   Currently not operational   Equipment, records East Goshen
Pharmacy, Inc. dba Home Solutions   2 Walnut Grove Dr. #140   Horsham   PA  
19044   Montgomery   RV OP 1 LP
PO Box 78029
Philadelphia PA 19178   Infusion   Equipment, records East Goshen Pharmacy, Inc.
dba Home Solutions, a BioScrip company   3 Regent St., Suite 306   Livingston  
NJ   07039   Essex   Eastview Associates
c/o Eastman Mgt Corp
651 W. Mount Pleasant Ave
Ste 110
Livingston NJ 07039   Infusion   Equipment, records East Goshen Pharmacy, Inc.
dba Home Solutions   830 Broadway   Norwood   NJ   07648   Bergen   Alfa
Associates LLC
785 Franklin Ave Ste 34
Franklin Lakes NJ 07417   Infusion   Equipment, records HomeChoice Partners,
Inc. dba HomeChoice Partners   8701 Park Central Dr. #600   Richmond   VA  
23227   Richmond   Baker Properties LP
One West Red Oak Ln
White Plains NY 10604   Infusion   Equipment, records East Goshen Pharmacy, Inc.
dba Home Solutions   215 Shore Road   Somers Point   NJ   08244   Atlantic  
Timbrook Properties LLC
Morgan Stanley
1601 New Road
Northfield NJ 08225   Infusion   Equipment, records

 

 13 

EXECUTION VERSION

 

 

Lessee:   Street Address:   City:   ST   Zip:   County:   Name and
Address 
of Lessor:   Brief Description
of Activities
Conducted on
Parcel:   Types of Tangible
Personal Property at
Parcel (e.g., equip,
records &/or inventory East Goshen Pharmacy, Inc. dba Home Solutions   3419
Concord Road   York   PA   17402   York   Kinsley Equities II LP
6259 Reynolds Mill Rd
Seven Valleys PA 17360   Infusion   Equipment, records BioScrip, Inc. (Home
Solutions)   Two Point Royal, 4550 N. Point Pkway, Suite #145   Alpharetta   GA
  30022   Fulton   Highwoods Realty Limited Partnership
PO Box 100488
Atlanta GA 30384   Currently not operational   Equipment

 

 14 

EXECUTION VERSION

 

 

Schedule 4.11(c)

 

Insurance

 

Insurance Co.  Policy Number  Type of Coverage  Limits   Expiration Travelers
Property & Cas.  TJCAP3611A402TIL16  Business Automobile Liability  $2,000,000  
5/25/2017 Arch Specialty Insurance  FLP0024544-08  Commercial General &
Professional Liability  $3,000,000   5/25/2017 Arch Specialty Insurance 
FLP0024544-08  Umbrella Liability  $15,000,000   5/25/2017 Columbia Casualty Co.
(C.N.A.)  HMC4032084539-3  Excess Liability  $10,000,000   5/25/2017 ACE  MSP
G21816826 008  Managed Care E&O (Run-Off)  $5,000,000   5/25/2019 National Union
Fire of Pittsburgh (AIG)  01-871-23-81  Fiduciary Liability  $5,000,000  
9/30/2017 Axis  MNN774329/01/2016  Employment Practices Liability  $7,500,000  
9/30/2017 Berkley  BCCR-45000402-21  Commercial Crime  $5,000,000   9/30/2017
Travelers Property & Cas.  KTJ-CMB-3C96190-3-15  Property  $200,000,000  
5/25/2017 Travelers Indemnity  TC2KUB1008A29716  Workers Compensation 
 Statutory   5/25/2017 Illinois National (AIG)  022176446  Employed Lawyers 
$5,000,000   12/9/2017 Endurance  PRO10005835702  Network Security 
$10,000,000   9/30/2017 National Union Fire (AIG)  GTP0009135283  Business
Travel Accident  $5,000,000   10/1/2017 National Union Fire (AIG)  01-874-32-24 
Directors & Officers Liability  $5,000,000   9/30/2017

 

 15 

EXECUTION VERSION

  

Schedule 4.14

 

Subsidiaries

Subsidiary   Ownership Interest   Jurisdiction of
Organization   Organizational 
Type   Subsidiary
Loan Party
(Y/N) Applied Health
Care, LLC   100% of membership interests
owned by Infusion Partners, LLC   DE   Limited Liability
Company   Yes BioScrip Infusion
Management, LLC   100% of membership interests
owned by BioScrip Infusion
Services, LLC   DE   Limited Liability
Company   Yes BioScrip Infusion
Services, Inc.   100% of stock owned by
BioScrip, Inc.   CA   Corporation   Yes BioScrip Infusion
Services, LLC   100% of membership interests
owned by BioScrip PBM
Services, LLC   DE   Limited Liability
Company   Yes BioScrip Medical
Supply Services,
LLC   100% of membership interest
owned by Critical Homecare
Solutions, Inc.   DE   Limited Liability
Company   Yes BioScrip Nursing
Services, LLC   100% of membership interests
owned by BioScrip Infusion
Services, LLC   NY   Limited Liability
Company   Yes BioScrip PBM
Services, LLC   100% of membership interests
owned by BioScrip, Inc.   DE   Limited Liability
Company   Yes BioScrip Pharmacy
(NY), Inc.   100% of stock owned by
BioScrip, Inc.   NY   Corporation   Yes BioScrip Pharmacy
(Puerto Rico), Inc.   100% of stock owned by
BioScrip, Inc.   PR   Corporation   Yes BioScrip Pharmacy
Services, Inc.   100% of stock owned by
BioScrip, Inc.   OH   Corporation   Yes

BioScrip Pharmacy,

Inc.

  100% of stock owned by
Chronimed, LLC   MN   Corporation   Yes Bradhurst Specialty
Pharmacy, Inc.   100% of stock owned by
Chronimed, LLC   NY   Corporation   Yes Chronimed, LLC   100% of membership
interests
owned by BioScrip, Inc.   MN   Limited Liability
Company   Yes CHS Holdings, Inc.   100% of stock owned by
BioScrip, Inc.   DE   Corporation   Yes Critical Homecare
Solutions, Inc.   100% of stock owned by CHS
Holdings, Inc.   DE   Corporation   Yes Deaconess
Enterprises, LLC   100% of membership interests
owned by Critical Homecare
Solutions, Inc.   OH   Limited Liability
Company   Yes Deaconess
HomeCare, LLC   100% of membership interests
owned by Deaconess Enterprises, LLC   DE   Limited Liability
Company   Yes East Goshen
Pharmacy, Inc.   100% of stock owned by Infusion Partners, LLC   PA  
Corporation   Yes HomeChoice
Partners, Inc.   100% of stock owned by
BioScrip, Inc.   DE   Corporation   Yes Infusal Partners   InfuScience, Inc. and
InfuScience Sub, Inc. are its Partners   FL   General
Partnership   Yes InfuCenters, LLC   100% of membership interests
owned by Infusal Partners   DE   Limited Liability
Company   Yes InfuScience HHA,
LLC   100% of membership interests
owned by Infusion Therapy
Specialists, Inc.   DE   Limited Liability
Company   Yes InfuScience, Inc.   100% of stock owned by
BioScrip, Inc.   DE   Corporation   Yes InfuScience South
Carolina, LLC   100% of membership interests
owned by InfuScience, Inc.   DE   Limited Liability
Company   Yes InfuScience Sub,
Inc.   100% of stock owned by
InfuScience, Inc.   DE   Corporation   Yes Infusion Partners of
Brunswick, LLC   100% of membership interests
owned by Infusion Partners, LLC   GA   Limited Liability
Company   Yes Infusion Partners of
Melbourne, LLC   100% of membership interests
owned by Infusion Partners, LLC   GA   Limited Liability
Company   Yes

 

 16 

EXECUTION VERSION

 

 

Subsidiary   Ownership Interest   Jurisdiction of
Organization   Organizational 
Type   Subsidiary
Loan Party
(Y/N) Infusion Partners,
LLC  

100% of membership interests
owned by Deaconess Homecare,

LLC

  OH   Limited Liability
Company   Yes

Infusion Solutions,

Inc.

  100% of stock owned by Critical
HomeCare Solutions, Inc.   NH   Corporation   Yes Infusion Therapy
Specialists, Inc.   100% of stock owned by
InfuScience, Inc.   NE   Corporation   Yes Knoxville Home
Therapies, LLC  

100% of membership interests
owned by Deaconess Homecare,

LLC

  TN   Limited Liability
Company   Yes National Health
Infusion, Inc.   100% of stock owned by Infusion Partners, LLC   FL  
Corporation   Yes Natural Living, Inc.   100% of stock owned by
BioScrip PBM Services, Inc.   NY   Corporation   Yes New England Home Therapies,
Inc.   100% of stock owned by Critical Homecare Solutions, Inc.   MA  
Corporation   Yes Nutri USA, Inc.   100% of stock owned by PHCS
Acquisition Co, Inc.   NY   Corporation   Yes Option Health, Ltd.   100% of
stock owned by Infusion Partners, LLC   IL   Corporation   Yes PHCS Acquisition
Co, Inc.  

100% of stock owned by
Professional Homecare Services,

Inc.

  DE   Corporation   Yes Professional Home
Care Services, Inc.   100% of stock owned by
Specialty Pharma, Inc.   DE   Corporation   Yes Regional
Ambulatory
Diagnostics, Inc.   100% of stock owned by
Deaconess Homecare, LLC   OH   Corporation   Yes Scott-Wilson, Inc.   100% of
stock owned by Infusion Partners, LLC   KY   Corporation   Yes Specialty Pharma,
Inc.   100% of stock owned by Critical
Homecare Solutions, Inc.   DE   Corporation   Yes Wilcox Medical,
Inc.   100% of stock owned by New
England Home Therapies, Inc.   VT   Corporation   Yes

 

 17 

EXECUTION VERSION

 

 

Schedule 4.16

 

Permitted Third Party Banks; Deposit and Disbursement Accounts

 

Bank Name   Bank Address   Account No.   Type of 
Account   Account Name   Government 
Receivables 
Account?   Excluded
Account? Bank of
America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  3940 0409 8245   MASTER   Bioscrip, Inc.   No   No Bank of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  0000 0936 5119   MASTER   Bioscrip, Inc.   No   No Bank of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  0000 8021 9984   PBM Disbursing   Bioscrip Pharmacy Services   No   Yes Bank
of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  0022 2001 3473   BioScrip Inc AP Disbursing   Bioscrip Inc   No   Yes Bank of
America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  0039 4033 5463   BioScrip Inc Payroll - ADP & Manual   Bioscrip Inc   No   Yes
Bank of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  0094 2915 0504*   Lockbox - Long Island, Lake Success   Bioscrip Pharmacy Inc.
  No   No Bank of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  3940 0328 5716*   Lockbox - Long Island, Lake Success   Bioscrip Pharmacy
(NY), Inc.   Yes   Yes Bank of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  0039 4033 1085   Lockbox
Burbank
Infusion   Bioscrip Intravaneous Therapy Services   No   No Bank of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  0094 2844 5968   Lockbox
BioScrip
Pharmacy
Services   Bioscrip Pharmacy Services   No   No Bank of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  3940 0247 9442   Lockbox
BioScrip
Pharmacy
Services   Bioscrip Pharmacy Services   Yes   Yes Bank of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  0094 2844 5984   Lockbox -
Morris Plains   Bioscrip Infusion Services, LLC   No   No Bank of America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  3940 0247 9439   Lockbox -
Morris Plains   Bioscrip Infusion Services, LLC   No   No JP Morgan Chase  
Northeast Market, PO Box 260180, Baton Rouge LA 70826-0180 1-800-935-9935  
475042646   Health Claims Disbursing   UHC Admstr Plan for Bioscrip Inc.   No  
Yes Bank of America  

PO Box 1091, Charlotte, NC 28254-3489

1-888-600-4000

  000655884435*   BOA Retail Master Lockbox   BioScrip Pharmacy Inc.   No   No
Citibank  

PO Box 769013, San Antonio TX 78245-9013

1-800-627-3999

  759185864   Master   Critical Homecare Solutions   No   No Citibank  

PO Box 769013, San Antonio TX 78245-9013

1-800-627-3999

  759185928   Government Lockbox   Critical Homecare Solutions   Yes   Yes
Citibank  

PO Box 769013, San Antonio TX 78245-9013

1-800-627-3999

  759185901   Commercial Lockbox   Critical Homecare Solutions   No   No CMS
Metabank   7700 Goodlett Farms Parkway, Cordovoa, TN 38016   1700008714  
Payroll paycard funding   ADP Critical
Homecare
Solutions   No   Yes Harris Bank  

Po Box 755, Chicago, IL

60690

1-888-340-2265

  299-651-0   Commercial Lockbox   Infuscience, Inc   No   No Harris Bank  

Po Box 755, Chicago, IL

60690

1-888-340-2265

  299-258-4   Government Lockbox   Infuscience, Inc   Yes   Yes

 

 18 

EXECUTION VERSION

 

 

Bank Name   Bank Address   Account No.   Type of 
Account   Account Name   Government 
Receivables 
Account?   Excluded
Account? Morgan
Stanley   Po Box 659754, San Antonio, TX 78265   612-124372-
563   TCSA, Secured Party FBO   Infuscience Inc   No   Yes Harris Bank  

Po Box 755, Chicago, IL

60690

1-888-340-2265

  299-710-4   Commercial Lockbox   Infusion Therapy specialists Inc   No   No
Harris Bank  

Po Box 755, Chicago, IL

60690

1-888-340-2265

  299-304-6   Government Lockbox   Infusion Therapy specialists Inc   Yes   Yes
Harris Bank  

Po Box 755, Chicago, IL

60690

1-888-340-2265

  294-867-7   Commercial Lockbox   Infuscience South Carolina LLC   No   No
Harris Bank  

Po Box 755, Chicago, IL

60690

1-888-340-2265

  294-868-5   Government Lockbox   Infuscience South Carolina LLC   Yes   Yes
Harris Bank  

Po Box 755, Chicago, IL

60690

1-888-340-2265

  299-660-1   Commercial Lockbox   Infusal Partners   No   No SunTrust  

Po Box 622227, Orlando, FL, 32862-2227

1-800-786-8787

  203287673   Government Lockbox   HomeChoice Partners   Yes   Yes Bank of
America  

Po Box 25118,Tampa,FL,

33622

1-888-600-4000

  394005722675*   Commercial Lockbox   HomeChoice Partners   No   No Bank of
America   Bank of America, N. A. 100 Federal Street Boston, MA. 02110 1-617-
434-3412   394005724217   Commercial Lockbox   BioScrip, Inc.   No   No Bank of
America   Bank of America, N. A. 100 Federal Street Boston, MA. 02110 1-617-
434-3412   394005724220   Government Lockbox   BioScrip, Inc.   Yes   Yes Bank
of America   Bank of America, N. A. 100 Federal Street Boston, MA. 02110 1-617-
434-3412   394005724408   Patient Pay   BioScrip, Inc.   No   No

 

* On December 7, 2016, BioScrip instructed Bank of America to close these
accounts. The accounts are open as of January 6, 2017.

 

 19 

EXECUTION VERSION

 

 

Schedule 4.18

 

Material Agreements

 

1.Facility Participation Agreement effective as of October 1, 2014, with United
HealthCare Insurance Company, contracting on behalf of itself and other entities
that are United Affiliates.

 

2.Facility Participation Agreement, effective as of October 1, 2014, between
United Healthcare Insurance Company, United Healthcare of Washington, Inc.,
PacifiCare Life Assurance Company, and PacifiCare Life and Health Insurance
Company.

 

3.Ancillary Provider Participation Agreement effective as of October 1, 2014,
with AmeriChoice of New Jersey, Inc., contracting on behalf of itself and other
entities that are AmeriChoice Affiliates.

 

4.Ancillary Provider Participation Agreement effective as of October 1, 2014,
with United HealthCare of New York, Inc., Oxford Health Plans (NY), Inc. and the
other entities that are United’s Affiliates.

 

5.Ancillary Provider Participation Agreement effective as of October 1, 2014
with United Healthcare Plan of the River Valley, Inc. and the other entities
that are United’s Affiliates.

 

 20 

EXECUTION VERSION

 

 

Schedule 4.21(a)

 

Healthcare Matters

 

Governmental Payor Arrangements

 

Medicaid

 

Entity   Address   City   ST   Zip   License State   License Type   License No.
BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH  
43228-4607   Alaska   Out of State Medicaid-Pharmacy   PH456OH BioScrip Pharmacy
Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607   Alaska  
Out of State Medicaid-DME   1021824 BioScrip Pharmacy Services, Inc.   2795
Charter Street     Columbus   OH   43228-4607   Alaska   Out of State
Medicaid-DME   MS456OH BioScrip Infusion Services, Inc.   320 South Flower
Street, Suite A   Burbank   CA   91502-2103   Arizona   Out of State
Medicaid-Pharmacy/DME   338106 BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   Arizona   Out of State
Medicaid-Pharmacy/DME   131674 Infusion Partners, LLC   1796 East Bert Kouns
Industrial Loop   Shreveport   LA   71105-5560   Arkansas   Out of State
Medicaid-DME   206910716 Infusion Partners, LLC   1796 East Bert Kouns
Industrial Loop   Shreveport   LA   71105-5560   Arkansas   Out of State
Medicaid-Pharmacy   206911407 Infusion Therapy Specialists, Inc.   8710 F
Street, Suite 118   Omaha   NE   68127-1532   Arkansas   Out of State
Medicaid-Pharmacy   190525407 Infusion Therapy Specialists, Inc.   8710 F
Street, Suite 118   Omaha   NE   68127-1532   Arkansas   Out of State
Medicaid-Total Parenteral /Hyperalimentation   201146733 Infusion Partners, LLC
  1680 Century Center Parkway, Suite 9   Memphis   TN   38134-8827   Arkansas  
Out of State Medicaid-Pharmacy   154443407 Infusion Partners, LLC   1680 Century
Center Parkway, Suite 9   Memphis   TN   38134-8827   Arkansas   Out of State
Medicaid-DME   150514716 Infusion Partners, LLC   1680 Century Center Parkway,
Suite 9   Memphis   TN   38134-8827   Arkansas   Out of State Medicaid-Total
Parenteral /Hyperalimentation   156525733 Infusion Partners, LLC   1680 Century
Center Parkway, Suite 9   Memphis   TN   38134-8827   Arkansas   Out of State
Medicaid-DME   150514716 Infusion Partners, LLC   1680 Century Center Parkway,
Suite 9   Memphis   TN   38134-8827   Arkansas   Out of State Medicaid-Total
Parenteral /Hyperalimentation   156525733 Infusion Partners, LLC   1680 Century
Center Parkway, Suite 9   Memphis   TN   38134-8827   Arkansas   Out of State
Medicaid-Pharmacy   154443407 BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   California   Out of State
Medicaid-Pharmacy/DME Medicare Crossover   XPH015092 BioScrip Infusion Services,
Inc.   320 South Flower Street, Suite A   Burbank   CA   91502-2103   Colorado  
Out of State Medicaid-Mail Order Pharmacy   53486374 Infusion Therapy
Specialists, Inc.   8710 F Street, Suite 118   Omaha   NE   68127-1532  
Colorado   Out of State Medicaid-DME   90152514 BioScrip Pharmacy Services, Inc.
  2795 Charter Street     Columbus   OH   43228-4607   Colorado   Out of State
Medicaid-Pharmacy   80107214 BioScrip Infusion Services, LLC   102 The American
Road   Morris Plains   NJ   07950-2443   Connecticut   Out of State
Medicaid-Pharmacy   003112282 BioScrip Infusion Services, LLC   102 The American
Road   Morris Plains   NJ   07950-2443   Connecticut   Out of State Medicaid-DME
  008003113

 

 21 

EXECUTION VERSION

 

 

Entity   Address   City   ST   Zip   License State   License Type   License No.
BioScrip Pharmacy (NY), Inc.   1 Vermont Drive   Lake Success   NY   11042-1128
  Connecticut   Out of State Medicaid-DME   008003281 BioScrip Pharmacy (NY),
Inc.   1 Vermont Drive   Lake Success   NY   11042-1128   Connecticut   Out of
State Medicaid-Pharmacy   3095199 BioScrip Pharmacy Services, Inc.   2795
Charter Street     Columbus   OH   43228-4607   Connecticut   Out of State
Medicaid-DME   008057762 BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   Connecticut   Out of State
Medicaid-Pharmacy   003106988 BioScrip Infusion Services, LLC   102 The American
Road   Morris Plains   NJ   07950-2443   Delaware   Out of State Medicaid-DME  
1000021601 BioScrip Infusion Services, LLC   102 The American Road   Morris
Plains   NJ   07950-2443   Delaware   Out of State Medicaid-Pharmacy  
1000021567 BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus  
OH   43228-4607   Delaware   Out of State Medicaid-Pharmacy   1000040671 East
Goshen Pharmacy, Inc.   1220 Ward Avenue, Suite 250   West Chester   PA  
19380-3400   Delaware   Out of State Medicaid-Pharmacy   76357 HomeChoice
Partners, Inc.   9140 Guilford Road, Suite C   Columbia   MD   21046-2591  
District of Columbia   Out of State Medicaid-DME   080897500 HomeChoice
Partners, Inc.   9140 Guilford Road, Suite C   Columbia   MD   21046-2591  
District of Columbia   Out of State Medicaid-Pharmacy   060512900 BioScrip
Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607  
District of Columbia   Out of State Medicaid-Pharmacy   036308500 InfuScience,
Inc.   4115 Pleasant Valley Road, Suite 700   Chantilly   VA   20151-1220  
District of Columbia   Out of State Medicaid-Pharmacy   039928500 InfuScience,
Inc.   4115 Pleasant Valley Road, Suite 700   Chantilly   VA   20151-1220  
District of Columbia   Out of State Medicaid-DME   096590400 BioScrip Pharmacy
Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607   Florida  
Out of State Medicaid-DME  
032204101 BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus  
OH   43228-4607   Florida   Out of State Medicaid-Pharmacy   032204100 Infusion
Therapy Specialists, Inc.   8710 F Street, Suite 118   Omaha   NE   68127-1532  
Georgia   Out of State Medicaid-DME   103413163B Infusion Therapy Specialists,
Inc.   8710 F Street, Suite 118   Omaha   NE   68127-1532   Georgia   Out of
State Medicaid-Pharmacy  
605379475A BioScrip Infusion Services, Inc.   320 South Flower Street, Suite A  
Burbank   CA   91502-2103   Hawaii   Out of State Medicaid-Pharmacy   638512
BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH  
43228-4607   Hawaii   Out of State Medicaid-DME   637803 BioScrip Pharmacy
Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607   Idaho  
Out of State Medicaid-DME   80778930 BioScrip Pharmacy Services, Inc.   2795
Charter Street     Columbus   OH   43228-4607   Idaho   Out of State
Medicaid-Pharmacy   805478900                InfuScience, Inc.   2915 Waters
Road, Suite 110   Eagan   MN   55121-1562   Illinois   Out of State
Medicaid-Pharmacy/DME   204055147001 HomeChoice Partners, Inc.   528 Trade
Center Blvd.   Chesterfield   MO   63005-1253   Illinois   Out of State
Medicaid-Pharmacy   1518275239 HomeChoice Partners, Inc.   528 Trade Center
Blvd.   Chesterfield   MO   63005-1253   Illinois   Out of State Medicaid-DME  
1518275239 BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus  
OH   43228-4607   Illinois   Out of State Medicaid-Pharmacy/DME   341633456003
Option Health, Ltd.   321 West Lake Street, Suite G   Elmhurst   IL   60126-1539
  Indiana   Out of State Medicaid-Pharmacy/DME   201240250A Scott-Wilson, Inc.  
2380 Fortune Drive, Suite 130   Lexington   KY   40509-4287   Indiana   Out of
State Medicaid-Pharmacy/DME   201000340A

 

 22 

EXECUTION VERSION

 

 

Entity   Address   City   ST   Zip   License State   License Type   License No.
Infusion Therapy Specialists, Inc.   8710 F Street, Suite 118   Omaha   NE  
68127-1532   Indiana   Out of State Medicaid-Pharmacy/DME   201024260A BioScrip
Infusion Services, LLC   102 The American Road   Morris Plains   NJ   07950-2443
  Indiana   Out of State Medicaid-Pharmacy/DME   200967380A Infusion Partners,
LLC   4623 Wesley Avenue, Suite H   Cincinnati   OH   45212-2272   Indiana   Out
of State Medicaid-Pharmacy/DME   200331580A BioScrip Pharmacy Services, Inc.  
2795 Charter Street     Columbus   OH   43228-4607   Indiana   Out of State
Medicaid-Pharmacy   200130180A Option Health, Ltd.   985 Avenue of the Cities,
Suite 105   Silvis   IL   61282-7001   Iowa   Out of State Medicaid-DME  
0795278 Option Health, Ltd.   985 Avenue of the Cities, Suite 105   Silvis   IL
  61282-7001   Iowa   Out of State Medicaid-Pharmacy   958710 InfuScience, Inc.
  2915 Waters Road, Suite 110   Eagan   MN   55121-1562   Iowa   Out of State
Medicaid-Pharmacy   0702354 Infusion Therapy Specialists, Inc.   8710 F Street,
Suite 118   Omaha   NE   68127-1532   Iowa   Out of State Medicaid-Pharmacy  
1588768618 BioScrip Infusion Services, LLC   102 The American Road   Morris
Plains   NJ   07950-2443   Iowa   Out of State Medicaid-Pharmacy   1295738409
BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH  
43228-4607   Iowa   Out of State Medicaid-Pharmacy   0976282 Infusion Therapy
Specialists, Inc.   8710 F Street, Suite 118   Omaha   NE   68127-1532   Kansas
  Out of State Medicaid-DME   100242490B BioScrip Pharmacy Services, Inc.   2795
Charter Street     Columbus   OH   43228-4607   Kansas   Out of State
Medicaid-Pharmacy   200302970A Infusion Partners, LLC   4623 Wesley Avenue,
Suite H   Cincinnati   OH   45212-2272   Kentucky   Out of State
Medicaid-Pharmacy   54002522 Infusion Partners, LLC   4623 Wesley Avenue, Suite
H   Cincinnati   OH   45212-2272   Kentucky   Out of State Medicaid-DME  
90008905 BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus  
OH   43228-4607   Kentucky   Out of State Medicaid-Pharmacy   5400037700
BioScrip Infusion Services, LLC   4401 MacCorkle Avenue SE   Charleston   WV  
25304-2505   Kentucky   Out of State Medicaid-DME   7100273470 BioScrip Infusion
Services, LLC   4401 MacCorkle Avenue SE   Charleston   WV   25304-2505  
Kentucky   Out of State Medicaid-Pharmacy   7100273370 BioScrip Infusion
Services, LLC   9503 Middletown Mall   Fairmont   WV   26554-2195   Kentucky  
Out of State Medicaid-DME  
7100270020 Infusion Partners, LLC   5225 O'Donovan Drive, Suite 101   Baton
Rouge   LA   70808-7203   Louisiana   Out of State Medicaid-Pharmacy   1234028
Infusion Partners, LLC   4621 West Napoleon Avenue, Suite 200   Metairie   LA  
70001-2490   Louisiana   Out of State Medicaid-Pharmacy   1267970 Infusion
Partners, LLC   1796 East Bert Kouns Industrial Loop   Shreveport   LA  
71105-5560   Louisiana   Out of State Medicaid-Pharmacy   2202308 Infusion
Therapy Specialists, Inc.   8710 F Street, Suite 118   Omaha   NE   68127-1532  
Louisiana   Out of State Medicaid-Pharmacy   1224871 BioScrip Pharmacy Services,
Inc.   2795 Charter Street     Columbus   OH   43228-4607   Louisiana   Out of
State Medicaid-Pharmacy/DME   1269361 BioScrip Infusion Services, LLC   102 The
American Road   Morris Plains   NJ   07950-2443   Maine   Out of State
Medicaid-Pharmacy   432214400 BioScrip Infusion Services, LLC   102 The American
Road   Morris Plains   NJ   07950-2443   Maryland   Out of State
Medicaid-Pharmacy   403187300                   BioScrip Pharmacy Services, Inc.
  2795 Charter Street     Columbus   OH   43228-4607   Maryland   Out of State
Medicaid-DME   409924900 BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   Maryland   Out of State
Medicaid-Pharmacy   812266100

 

 23 

EXECUTION VERSION

 

 

Entity   Address   City   ST   Zip   License State   License Type   License No.
East Goshen Pharmacy, Inc.   1220 Ward Avenue, Suite 250   West Chester   PA  
19380-3400   Maryland   Out of State Medicaid-DME  
420522700 InfuScience, Inc.   4115 Pleasant Valley Road, Suite 700   Chantilly  
VA   20151-1220   Maryland   Out of State Medicaid-DME   017599400 InfuScience,
Inc.   4115 Pleasant Valley Road, Suite 700   Chantilly   VA   20151-1220  
Maryland   Out of State Medicaid-Pharmacy   017570600 BioScrip Infusion
Services, LLC   9503 Middletown Mall   Fairmont   WV   26554-2195   Maryland  
Out of State Medicaid-Pharmacy   498704700 Professional Home Care Services, Inc.
  104 Sebethe Drive   Cromwell   CT   06416-1094   Massachusetts   Out of State
Medicaid-Pharmacy   110087161A Infusion Solutions, Inc.   8 Technology Drive  
Bedford   NH   03110-6908   Massachusetts   Out of State Medicaid-DME  
110081213A Infusion Solutions, Inc.   8 Technology Drive   Bedford   NH  
03110-6908   Massachusetts   Out of State Medicaid-Pharmacy   0424251 BioScrip
Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607  
Massachusetts   Out of State Medicaid-Pharmacy/DME Medicare Crossover   1855051
Infusion Therapy Specialists, Inc.   8710 F Street, Suite 118   Omaha   NE  
68127-1532   Michigan   Out of State Medicaid-DME   1588768618 BioScrip Infusion
Services, LLC   102 The American Road   Morris Plains   NJ   07950-2443  
Michigan   Out of State Medicaid-Pharmacy   1295738409 BioScrip Pharmacy
Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607   Michigan  
Out of State Medicaid-Pharmacy   3653157 Infusion Partners, LLC   3315
Centennial Road, Suite AA      Sylvania   OH   43560-9419   Michigan   Out of
State Medicaid-Pharmacy   1326116989 Infusion Partners, LLC   3315 Centennial
Road, Suite AA      Sylvania   OH   43560-9419   Michigan   Out of State
Medicaid-DME   1326116989 BioScrip Infusion Services, Inc.   320 South Flower
Street, Suite A   Burbank   CA   91502-2103   Minnesota   Out of State
Medicaid-Pharmacy/DME   598440000 Infusion Therapy Specialists, Inc.   8710 F
Street, Suite 118   Omaha   NE   68127-1532   Minnesota   Out of State
Medicaid-Pharmacy/DME   392485000 BioScrip Pharmacy Services, Inc.   2795
Charter Street     Columbus   OH   43228-4607   Minnesota   Out of State
Medicaid-Pharmacy/DME   802022100 HomeChoice Partners, Inc.   5365 Robin Hood
Road, Suite 200   Norfolk   VA   23513-2416   Minnesota   Out of State
Medicaid-Pharmacy   1699854950 Infusion Therapy Specialists, Inc.   8710 F
Street, Suite 118   Omaha   NE   68127-1532   Mississippi   Out of State
Medicaid-DME  
06172205 BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus  
OH   43228-4607   Mississippi   Out of State Medicaid-DME   07072023 Infusion
Partners, LLC   1680 Century Center Parkway, Suite 9   Memphis   TN   38134-8827
  Mississippi   Out of State Medicaid-Pharmacy   330686 Infusion Partners, LLC  
1680 Century Center Parkway, Suite 9   Memphis   TN   38134-8827   Mississippi  
Out of State Medicaid-Pharmacy   330686 Infusion Therapy Specialists, Inc.  
8710 F Street, Suite 118   Omaha   NE   68127-1532   Missouri   Out of State
Medicaid-Pharmacy/DME   1588768618 BioScrip Infusion Services, Inc.   320 South
Flower Street, Suite A   Burbank   CA   91502-2103   Montana   Out of State
Medicaid-Pharmacy   1942225586 BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   Montana   Out of State Medicaid-Pharmacy
  0212524                   BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   Montana   Out of State Medicaid-DME  
0033982 Infusion Therapy Specialists, Inc.   8710 F Street, Suite 118   Omaha  
NE   68127-1532   Nebraska   Out of State Medicaid-DME   47073084600 BioScrip
Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607  
Nevada   Out of State Medicaid-Pharmacy   100509890

 

 24 

EXECUTION VERSION

 

 

Entity   Address   City   ST   Zip   License State   License Type   License No.
New England Home Therapies, Inc.   337 Turnpike Road         Southborough   MA  
01772-1760   New Hampshire   Out of State Medicaid-Pharmacy   3071975 BioScrip
Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607  
New Hampshire   Out of State Medicaid-Pharmacy   3072343 BioScrip Pharmacy
Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607   New Jersey
  Out of State Medicaid-Pharmacy   0098817 BioScrip Pharmacy Services, Inc.  
2795 Charter Street     Columbus   OH   43228-4607   New Jersey   Out of State
Medicaid-DME   0098795 BioScrip Infusion Services, Inc.   320 South Flower
Street, Suite A   Burbank   CA   91502-2103   New Mexico   Out of State
Medicaid-Pharmacy   50258877 Infusion Therapy Specialists, Inc.   8710 F Street,
Suite 118   Omaha   NE   68127-1532   New Mexico   Out of State
Medicaid-Pharmacy   41829077 Infusion Therapy Specialists, Inc.   8710 F Street,
Suite 118   Omaha   NE   68127-1532   New Mexico   Out of State Medicaid-Home
Infusion Therapy   95127097 BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   New Mexico   Out of State
Medicaid-Pharmacy   62632 BioScrip Infusion Services, LLC   102 The American
Road   Morris Plains   NJ   07950-2443   New York   Out of State
Medicaid-Pharmacy/DME   01688802 BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   New York   Out of State
Medicaid-Pharmacy/DME Medicare Crossover   02621552 HomeChoice Partners, Inc.  
160 Congress Blvd., Suite D   Duncan   SC   29334-8890   North Carolina   Out of
State Medicaid-Pharmacy/DME   1649359928 HomeChoice Partners, Inc.   5365 Robin
Hood Road, Suite 200   Norfolk   VA   23513-2416   North Carolina   Out of State
Medicaid-Pharmacy/DME   1699854950 InfuScience, Inc.   2915 Waters Road, Suite
110   Eagan   MN   55121-1562   North Dakota   Out of State Medicaid-Pharmacy  
1462309 BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH
  43228-4607   North Dakota   Out of State Medicaid-DME   51315 Infusion Therapy
Specialists, Inc.   8710 F Street, Suite 118   Omaha   NE   68127-1532   Ohio  
Out of State Medicaid-Pharmacy/DME   3046886 BioScrip Infusion Services, LLC  
102 The American Road   Morris Plains   NJ   07950-2443   Ohio   Out of State
Medicaid-Pharmacy/DME   2259685 BioScrip Infusion Services, LLC   4401 MacCorkle
Avenue SE   Charleston   WV   25304-2505   Ohio   Out of State
Medicaid-Pharmacy/DME   0096792 BioScrip Infusion Services, LLC   9503
Middletown Mall   Fairmont   WV   26554-2195   Ohio   Out of State
Medicaid-Pharmacy/DME   0096615 BioScrip Infusion Services, Inc.   320 South
Flower Street, Suite A   Burbank   CA   91502-2103   Oklahoma   Out of State
Medicaid-Pharmacy   200201460B Infusion Therapy Specialists, Inc.   8710 F
Street, Suite 118   Omaha   NE   68127-1532   Oklahoma   Out of State
Medicaid-DME  
200124570B Infusion Therapy Specialists, Inc.   8710 F Street, Suite 118   Omaha
  NE   68127-1532   Oklahoma   Out of State Medicaid-Pharmacy   200124570A
BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH  
43228-4607   Oklahoma   Out of State Medicaid-Pharmacy   100244680A Infusion
Partners, LLC   661 North Plano Road, Suite 300   Richardson   TX   75081-2960  
Oklahoma   Out of State Medicaid-Pharmacy   200520060A BioScrip Pharmacy
Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607   Oregon  
Out of State Medicaid-Pharmacy/DME   005958 BioScrip Infusion Services, LLC  
102 The American Road   Morris Plains   NJ   07950-2443   Pennsylvania   Out of
State Medicaid-Pharmacy/DME   0017297540003 BioScrip Pharmacy (NY), Inc.   1
Vermont Drive   Lake Success   NY   11042-1128   Pennsylvania   Out of State
Medicaid-Pharmacy/DME   1017882010002 Infusion Partners, LLC   4137
Boardman-Canfield Road, Suite LL04   Canfield   OH   44406-8087   Pennsylvania  
Out of State Medicaid-Pharmacy/DME   0019637750004

 

 25 

EXECUTION VERSION

 

 

Entity   Address   City   ST   Zip   License State   License type   License No.
BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH  
43228-4607   Pennsylvania   Out of State Medicaid-Pharmacy   0011938790002 East
Goshen Pharmacy, Inc.   1220 Ward Avenue, Suite 250   West Chester   PA  
19380-3400   Pennsylvania   Out of State Medicaid-Pharmacy   0008249820005
BioScrip Infusion Services, LLC   9503 Middletown Mall   Fairmont   WV  
26554-2195   Pennsylvania   Out of State Medicaid-Pharmacy   0017297540006 New
England Home Therapies, Inc.   337 Turnpike Road         Southborough   MA  
01772-1760   Rhode Island   Out of State Medicaid-DME   1140002 BioScrip
Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607  
Rhode Island   Out of State Medicaid-Pharmacy   BP59514 HomeChoice Partners,
Inc.   2848 Washington Road   Augusta   GA   30909-2356   South Carolina   Out
of State Medicaid-DME   DE1996 HomeChoice Partners, Inc.   2848 Washington Road
  Augusta   GA   30909-2356   South Carolina   Out of State Medicaid-Pharmacy  
7G7461 InfuScience, Inc.   2915 Waters Road, Suite 110   Eagan   MN   55121-1562
  South Dakota   Out of State Medicaid-Pharmacy   1831265958 BioScrip Pharmacy
Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607   Tennessee
  Out of State Medicaid-Pharmacy   4582473 Infusion Therapy Specialists, Inc.  
8710 F Street, Suite 118   Omaha   NE   68127-1532   Texas   Out of State
Medicaid-DME   2033318-02 Infusion Therapy Specialists, Inc.   8710 F Street,
Suite 118   Omaha   NE   68127-1532   Texas   Out of State Medicaid-Supplies  
2033318-04 BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus  
OH   43228-4607   Texas   Out of State Medicaid-DME   1886343-01 BioScrip
Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607  
Utah   Out of State Medicaid-Mail Order Pharmacy   341633456001 BioScrip
Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607  
Vermont   Out of State Medicaid-Pharmacy/DME   1012839 BioScrip Infusion
Services, Inc.   320 South Flower Street, Suite A   Burbank   CA   91502-2103  
Washington   Out of State Medicaid-Pharmacy   7331721 BioScrip Infusion
Services, Inc.   199 Technology Drive, Suites 140 & 150   Irvine   CA  
92618-2451   Washington   Out of State Medicaid-Pharmacy/DME   2043891 BioScrip
Infusion Services, LLC   102 The American Road   Morris Plains   NJ   07950-2443
  Washington   Out of State Medicaid-Pharmacy/DME   1295738409 BioScrip Pharmacy
Services, Inc.   2795 Charter Street     Columbus   OH   43228-4607   Washington
  Out of State Medicaid-Pharmacy   1044975 BioScrip Pharmacy Services, Inc.  
2795 Charter Street     Columbus   OH   43228-4607   Washington   Out of State
Medicaid-Pharmacy   6019590 BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   West Virginia   Out of State
Medicaid-DME   8509007000 Option Health, Ltd.   321 West Lake Street, Suite G  
Elmhurst   IL   60126-1539   Wisconsin   Out of State Medicaid-Pharmacy  
1154678829 Option Health, Ltd.   985 Avenue of the Cities, Suite 105   Silvis  
IL   61282-7001   Wisconsin   Out of State Medicaid-Pharmacy   1104845106
InfuScience, Inc.   2915 Waters Road, Suite 110   Eagan   MN   55121-1562  
Wisconsin   Out of State Medicaid-Pharmacy   36228700 InfuScience, Inc.   2915
Waters Road, Suite 110   Eagan   MN   55121-1562   Wisconsin   Out of State
Medicaid-DME  
41582400 BioScrip Infusion Services, LLC   102 The American Road   Morris Plains
  NJ   07950-2443   Wisconsin   Out of State Medicaid-Pharmacy   1000050130
BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH  
43228-4607   Wisconsin   Out of State Medicaid-Pharmacy   33292400 HomeChoice
Partners, Inc.   2100 Riverchase Center, Suite 314   Birmingham   AL  
35244-1855   Alabama   Instate Medicaid-Pharmacy/DME   1033426333

 

 26 

EXECUTION VERSION

 

 

Entity   Address   City   ST   Zip   License State   License Type   License No.
BioScrip Infusion Services, Inc.   320 South Flower Street, Suite A   Burbank  
CA   91502-2103   California   Instate Medicaid-Pharmacy/DME   PHA462380
BioScrip Infusion Services, Inc.   199 Technology Drive, Suites 140 & 150  
Irvine   CA   92618-2451   California   Instate Medicaid-Pharmacy/DME  
1619315744 BioScrip Infusion Services, Inc.   840 South Rochester Avenue, Unit A
  Ontario   CA   91761-8172   California   Instate Medicaid-Pharmacy/DME  
1780022814 Professional Home Care Services, Inc.   104 Sebethe Drive   Cromwell
  CT   06416-1094   Connecticut   Instate Medicaid-Pharmacy   004245636
Professional Home Care Services, Inc.   106 Sebethe Drive   Cromwell   CT  
06416-1094   Connecticut   Instate Medicaid-DME   004104957 Professional Home
Care Services, Inc.   104 Sebethe Drive   Cromwell   CT   06416-1094  
Connecticut   Instate Medicaid-DME  
500000090 Professional Home Care Services, Inc.   400 Talcottville Road, Suite 5
  Vernon   CT   06066-7032   Connecticut   Instate Medicaid-DME   4249480
BioScrip Infusion Services, LLC   3986 Boulevard Center Drive, Suite 1  
Jacksonville   FL   32207-2819   Florida   Instate Medicaid-DME   8983201
BioScrip Infusion Services, LLC   3986 Boulevard Center Drive, Suite 1  
Jacksonville   FL   32207-2819   Florida   Instate Medicaid-Pharmacy   8983200
Infusion Partners of Melbourne, LLC   3040 Venture Lane, Suite 103   Melbourne  
FL   32934-8173   Florida   Instate Medicaid-DME  
000557801 Infusion Partners of Melbourne, LLC   3040 Venture Lane, Suite 103  
Melbourne   FL   32934-8173   Florida   Instate Medicaid-Pharmacy   557800
BioScrip Infusion Services, LLC   5505 Johns Road, Suite 700   Tampa   FL  
33634-4307   Florida   Instate Medicaid-Pharmacy   3329600 BioScrip Infusion
Services, LLC   5505 Johns Road, Suite 700   Tampa   FL   33634-4307   Florida  
Instate Medicaid-DME  
003329601 HomeChoice Partners, Inc.   2206 Dawson Road, Suite B   Albany   GA  
31707-3212   Georgia   Instate Medicaid-DME   095255222B HomeChoice Partners,
Inc.   2206 Dawson Road, Suite B   Albany   GA   31707-3212   Georgia   Instate
Medicaid-Pharmacy   003139426A HomeChoice Partners, Inc.   2848 Washington Road
  Augusta   GA   30909-2356   Georgia   Instate Medicaid-Pharmacy   999868037E
HomeChoice Partners, Inc.   2848 Washington Road   Augusta   GA   30909-2356  
Georgia   Instate Medicaid-DME   999868037C Infusion Partners of Brunswick, LLC
  18 Canal Road Plaza                         Brunswick   GA   31525-6744  
Georgia   Instate Medicaid-DME   000412167A Infusion Partners of Brunswick, LLC
  18 Canal Road Plaza                         Brunswick   GA   31525-6744  
Georgia   Instate Medicaid-Pharmacy   000369927A HomeChoice Partners, Inc.  
5600 Oakbrook Parkway, Suite 170   Norcross   GA   30093-1822   Georgia  
Instate Medicaid-Pharmacy   999868037A HomeChoice Partners, Inc.   5600 Oakbrook
Parkway, Suite 170   Norcross   GA   30093-1822   Georgia   Instate Medicaid-DME
  999868037B InfuScience South Carolina, LLC   7001 Chatham Center Drive, Suite
2000   Savannah   GA   31405-1372   Georgia   Instate Medicaid-Pharmacy  
003112031A InfuScience South Carolina, LLC   7001 Chatham Center Drive, Suite
2000   Savannah   GA   31405-1372   Georgia   Instate Medicaid-DME   003112031B
Option Health, Ltd.   321 West Lake Street, Suite G   Elmhurst   IL   60126-1539
  Illinois   Instate Medicaid-Pharmacy/DME   421436658005 Option Health, Ltd.  
985 Avenue of the Cities, Suite 105   Silvis   IL   61282-7001   Illinois  
Instate Medicaid-Pharmacy/DME  
421436658003 Scott-Wilson, Inc.   2380 Fortune Drive, Suite 130   Lexington   KY
  40509-4287   Kentucky   Instate Medicaid-DME   7100172190 Scott-Wilson, Inc.  
2380 Fortune Drive, Suite 130   Lexington   KY   40509-4287   Kentucky   Instate
Medicaid-Pharmacy   7100172170

 

 27 

EXECUTION VERSION

 

 

Entity   Address   City   ST   Zip   License State   License Type   License No.
New England Home Therapies, Inc.   49 Omni Circle   Auburn      ME   04210-8310
  Maine   Instate Medicaid-Pharmacy/DME   155280000 HomeChoice Partners, Inc.  
9140 Guilford Road, Suite C   Columbia   MD   21046-2591   Maryland   Instate
Medicaid-Pharmacy   532123900 HomeChoice Partners, Inc.   9140 Guilford Road,
Suite C   Columbia   MD   21046-2591   Maryland   Instate Medicaid-DME  
442809900 New England Home Therapies, Inc.   337 Turnpike Road        
Southborough   MA   01772-1760   Massachusetts   Instate Medicaid-Pharmacy  
110020593C InfuScience, Inc.   2915 Waters Road, Suite 110   Eagan   MN  
55121-1562   Minnesota   Instate Medicaid-Pharmacy   1831265958 InfuScience,
Inc.   2915 Waters Road, Suite 110   Eagan   MN   55121-1562   Minnesota  
Instate Medicaid-DME   392485000 Infusion Partners, LLC   187 Country Place
Parkway Suite C   Pearl   MS   39208-6676   Mississippi   Instate Medicaid-DME  
00330473
00440550 Infusion Partners, LLC   187 Country Place Parkway Suite C   Pearl   MS
  39208-6676   Mississippi   Instate Medicaid-Pharmacy   00330473
00440550 HomeChoice Partners, Inc.   528 Trade Center Blvd.   Chesterfield   MO
  63005-1253   Missouri   Instate Medicaid-Pharmacy/DME   1518275239 Infusion
Therapy Specialists, Inc.   8710 F Street, Suite 118   Omaha   NE   68127-1532  
Nebraska   Instate Medicaid-Home Health   47073084614 Infusion Solutions, Inc.  
8 Technology Drive   Bedford   NH   03110-6908   New Hampshire   Instate
Medicaid-DME   3086608 Infusion Solutions, Inc.   8 Technology Drive   Bedford  
NH   03110-6908   New Hampshire   Instate Medicaid-Home Health   3076684
Infusion Solutions, Inc.   8 Technology Drive   Bedford   NH   03110-6908   New
Hampshire   Instate Medicaid-Pharmacy   3072119 BioScrip Infusion Services, LLC
  102 The American Road   Morris Plains   NJ   07950-2443   New Jersey   Instate
Medicaid-DME   64149 BioScrip Pharmacy (NY), Inc.   1 Vermont Drive   Lake
Success   NY   11042-1128   New Jersey   Instate Medicaid-Pharmacy   6754201
BioScrip Pharmacy (NY), Inc.   1 Vermont Drive   Lake Success   NY   11042-1128
  New York   Instate Medicaid-Pharmacy/DME   02244640 HomeChoice Partners, Inc.
  2700 Breezewood Avenue   Fayetteville   NC   28303-5406   North Carolina  
Instate Medicaid-Pharmacy/DME   1306851928 Infusion Partners, LLC   4137
Boardman-Canfield Road, Suite LL04   Canfield   OH   44406-8087   Ohio   Instate
Medicaid-Pharmacy/DME   0090007 Infusion Partners, LLC   4623 Wesley Avenue,
Suite H   Cincinnati   OH   45212-2272   Ohio   Instate Medicaid-Pharmacy/DME  
0972523 BioScrip Pharmacy Services, Inc.   2795 Charter Street     Columbus   OH
  43228-4607   Ohio   Instate Medicaid-Pharmacy/DME   0772589 Infusion Partners,
LLC   3315 Centennial Road, Suite AA      Sylvania   OH   43560-9419   Ohio  
Instate Medicaid-Pharmacy/DME   2420580 BioScrip Infusion Services, LLC   1000
Meade Street, Suite 104   Dunmore   PA   18512-3195   Pennsylvania   Instate
Medicaid-Pharmacy/DME   0017297540005 HomeChoice Partners, Inc.   160 Congress
Blvd., Suite D   Duncan   SC   29334-8890   South Carolina   Instate
Medicaid-DME  
DE2506 HomeChoice Partners, Inc.   160 Congress Blvd., Suite D   Duncan   SC  
29334-8890   South Carolina   Instate Medicaid-Pharmacy   710466 InfuScience
South Carolina, LLC   462 Wando Park Blvd., Suite A   Mount Pleasant   SC  
29464-7906   South Carolina   Instate Medicaid-Pharmacy   711044 InfuScience
South Carolina, LLC   462 Wando Park Blvd., Suite A   Mount Pleasant   SC  
29464-7906   South Carolina   Instate Medicaid-DME  
DE3308 Infusion Partners, LLC   42 Volunteer Blvd, Suite B   Jackson   TN  
38305-5426   Tennessee   Instate Medicaid-Pharmacy/DME   1454898

 

 28 

EXECUTION VERSION

 

 

Entity   Address   City   ST   Zip   License State   License Type   License No.
Infusion Partners, LLC   42 Volunteer Blvd, Suite B   Jackson   TN   38305-5426
  Tennessee   Instate Medicaid-Pharmacy/DME   1454898 Knoxville Home Therapies,
LLC   3201 Henson Road, Suite 101     Knoxville   TN   37921-5346   Tennessee  
Instate Medicaid-Pharmacy/DME   1452160 Knoxville Home Therapies, LLC   3201
Henson Road, Suite 101     Knoxville   TN   37921-5346   Tennessee   Instate
Medicaid-Pharmacy/DME   1452160 Infusion Partners, LLC   1680 Century Center
Parkway, Suite 9   Memphis   TN   38134-8827   Tennessee   Instate
Medicaid-Pharmacy/DME   1454226 Infusion Partners, LLC   1680 Century Center
Parkway, Suite 9   Memphis   TN   38134-8827   Tennessee   Instate
Medicaid-Pharmacy/DME   1454226 Infusion Partners, LLC   5446 West Highway 290,
Suite 203   Austin   TX   78735-8830   Texas   Instate Medicaid-Vendor Drug
Program   321007 Infusion Partners, LLC   5446 West Highway 290, Suite 203  
Austin   TX   78735-8830   Texas   Instate Medicaid - Home Health DME  
3315376-02 Infusion Partners, LLC   5446 West Highway 290, Suite 203   Austin  
TX   78735-8830   Texas   Instate Medicaid-Medical Supplier
DME/Hyperalimentation   3315376-01 Applied Health Care, LLC   9360 Kirby Drive,
Suite 100   Houston   TX   77054-2515   Texas   Instate Medicaid - Home Health
DME   0106361-02 Applied Health Care, LLC   9360 Kirby Drive, Suite 100  
Houston   TX   77054-2515   Texas   Instate Medicaid-Medical Supplier
DME/Hyperalimentation   0106361-01 Applied Health Care, LLC   9360 Kirby Drive,
Suite 100   Houston   TX   77054-2515   Texas   Instate Medicaid-Vendor Drug
Program   321009 Infusion Partners, LLC   661 North Plano Road, Suite 300  
Richardson   TX   75081-2960   Texas   Instate Medicaid-CSHCN/Medical Supply
Company/In Home Hyperalimentation   1741258-06 Infusion Partners, LLC   661
North Plano Road, Suite 300   Richardson   TX   75081-2960   Texas   Instate
Medicaid-Medical Supplier DME/Hyperalimentation   1741258-03 Infusion Partners,
LLC   661 North Plano Road, Suite 300   Richardson   TX   75081-2960   Texas  
Instate Medicaid-CSHCN/Medical Supplier/DME/In Home Hyperalimentation  
1741258-05 Infusion Partners, LLC   661 North Plano Road, Suite 300   Richardson
  TX   75081-2960   Texas   Instate Medicaid-Vendor Drug Program   321008
Infusion Partners, LLC   661 North Plano Road, Suite 300   Richardson   TX  
75081-2960   Texas   Instate Medicaid-Pharmacy/DME   1741258-01 Wilcox Medical,
Inc.   219 Woodstock Avenue., Suite A   Rutland   VT   05701-3317   Vermont  
Instate Medicaid-DME  
1008328 Wilcox Medical, Inc.   219 Woodstock Avenue., Suite A   Rutland   VT  
05701-3317   Vermont   Instate Medicaid-Pharmacy   1004914 HomeChoice Partners,
Inc.   305 Ashcake Road, Suite G   Ashland   VA   23005-2301   Virginia  
Instate Medicaid-Pharmacy/DME   1114099488 InfuScience, Inc.   4115 Pleasant
Valley Road, Suite 700   Chantilly   VA   20151-1220   Virginia   Instate
Medicaid-Pharmacy/DME   1558439745 InfuScience, Inc.   10300 Eaton Place, Suite
170   Fairfax   VA   22030-2231   Virginia   Instate Medicaid-Pharmacy  
1801249842 HomeChoice Partners, Inc.   5365 Robin Hood Road, Suite 200   Norfolk
  VA   23513-2416   Virginia   Instate Medicaid-Pharmacy/DME   1699854950
HomeChoice Partners, Inc.   8701 Park Central Drive, Suite 600   Richmond   VA  
23227-1152   Virginia   Instate Medicaid-Pharmacy   1255784294 HomeChoice
Partners, Inc.   7400 Sunnybrook Drive, Suite 1   Roanoke   VA   24019-4258  
Virginia   Instate Medicaid-Pharmacy/DME   1083793350 BioScrip Infusion
Services, LLC   4401 MacCorkle Avenue SE   Charleston   WV   25304-2505   West
Virginia   Instate Medicaid-Pharmacy/DME   3910000462

 

 29 

EXECUTION VERSION

  

Entity   Address   City   ST   Zip   License State   License Type   License No.
BioScrip Infusion Services, LLC   9503 Middletown Mall   Fairmont   WV  
26554-2195   West Virginia   Instate Medicaid-Pharmacy/DME   3910000451

 

Medicare

 

LEGAL NAME   ADDRESS   CITY   ST   ZIP   LICENSE NUMBER HomeChoice Partners,
Inc.   2100 Riverchase Center, Suite 314   Birmingham   AL   35244-1855  
1139120013 BioScrip Infusion Services, Inc.   320 South Flower Street, Suite A  
Burbank   CA   91502-2103   4694570001 BioScrip Infusion Services, Inc.   199
Technology Drive, Suites 140 & 150   Irvine   CA   92618-2451   4694570003
BioScrip Infusion Services, Inc.   840 South Rochester Avenue, Unit A   Ontario
  CA   91761-8172   4694570005 Professional Home Care Services, Inc.   104
Sebethe Drive   Cromwell   CT   06416-1094   0245180001 Professional Home Care
Services, Inc.   106 Sebethe Drive   Cromwell   CT   06416-1094   0245180002
Professional Home Care Services, Inc.   400 Talcottville Road, Suite 5   Vernon
  CT   06066-7032   0245180003 BioScrip Infusion Services, LLC   3986 Boulevard
Center Drive, Suite 1   Jacksonville   FL   32207-2819   1135470009 Infusion
Partners of Melbourne, LLC   3040 Venture Lane, Suite 103   Melbourne   FL  
32934-8173   0521540001 BioScrip Infusion Services, LLC   5505 Johns Road, Suite
700   Tampa   FL   33634-4307   1135470004 HomeChoice Partners, Inc.   2206
Dawson Road, Suite B   Albany   GA   31707-3212   1139120016 HomeChoice
Partners, Inc.   2848 Washington Road   Augusta   GA   30909-2356   1139120004
Infusion Partners of Brunswick, LLC   18 Canal Road Plaza   Brunswick   GA  
31525-6744   0226450001 HomeChoice Partners, Inc.   5600 Oakbrook Parkway, Suite
170   Norcross   GA   30093-1822   1139120006 InfuScience South Carolina, LLC  
7001 Chatham Center Drive, Suite 2000   Savannah   GA   31405-1372   6462880002
Option Health, Ltd.   321 West Lake Street, Suite G   Elmhurst   IL   60126-1539
  1005220002 Option Health, Ltd.   985 Avenue of the Cities, Suite 105   Silvis
  IL   61282-7001   1005220001 Scott-Wilson, Inc.   2380 Fortune Drive, Suite
130   Lexington   KY   40509-4287   0158650001 Infusion Partners, LLC   5225
O'Donovan Drive, Suite 101   Baton Rouge   LA   70808-7203   0809470019 Infusion
Partners, LLC   4621 West Napoleon Avenue, Suite 200   Metairie   LA  
70001-2490   0809470005 Infusion Partners, LLC   1796 East Bert Kouns Industrial
Loop   Shreveport   LA   71105-5560   0809470023 New England Home Therapies,
Inc.   780 Dedham Street, Suite 300   Canton   MA   02021-1420   3881140007 New
England Home Therapies, Inc.   337 Turnpike Road         Southborough   MA  
01772-1760   3881140002 HomeChoice Partners, Inc.   9140 Guilford Road, Suite C
  Columbia   MD   21046-2591   1139120011

 

 30 

EXECUTION VERSION

 



  

LEGAL NAME   ADDRESS   CITY   ST   ZIP   LICENSE NUMBER New England Home
Therapies, Inc.   49 Omni Circle   Auburn      ME   04210-8310   3881140005
InfuScience, Inc.   2915 Waters Road, Suite 110   Eagan   MN   55121-1562  
5835520001 HomeChoice Partners, Inc.   528 Trade Center Blvd.   Chesterfield  
MO   63005-1253   1139120015 Infusion Partners, LLC   187 Country Place Parkway
Suite C   Pearl   MS   39208-6676   0809470002 HomeChoice Partners, Inc.   2201
Crown Point Executive Drive, Suite C   Charlotte   NC   28227-7808   pending
HomeChoice Partners, Inc.   2700 Breezewood Avenue   Fayetteville   NC  
28303-5406   1139120007 Infusion Therapy Specialists, Inc.   8710 F Street,
Suite 118   Omaha   NE   68127-1532   0343450001 Infusion Solutions, Inc.   8
Technology Drive   Bedford   NH   03110-6908   0252430001 East Goshen Pharmacy,
Inc.   3 Regent Street, Suite 306   Livingston   NJ   07039-1638   pending
BioScrip Infusion Services, LLC   102 The American Road   Morris Plains   NJ  
07950-2443   1135470001 East Goshen Pharmacy, Inc.   830 Broadway   Norwood   NJ
  07648-1600   pending East Goshen Pharmacy, Inc.   215 Shore Road   Somers
Point   NJ   08244-2631   0271780002 BioScrip Pharmacy (NY), Inc.   1 Vermont
Drive   Lake Success   NY   11042-1128   0587370001 Infusion Partners, LLC  
4137 Boardman-Canfield Road, Suite LL04   Canfield   OH   44406-8087  
0809470020 Infusion Partners, LLC   4623 Wesley Avenue, Suite H   Cincinnati  
OH   45212-2272   0809470001 BioScrip Pharmacy Services, Inc.   2795 Charter
Street     Columbus   OH   43228-4607   0666650001 Infusion Partners, LLC   3315
Centennial Road, Suite AA      Sylvania   OH   43560-9419   0809470014 BioScrip
Infusion Services, LLC   1000 Meade Street, Suite 104   Dunmore   PA  
18512-3195   1135470008 East Goshen Pharmacy, Inc.   2 Walnut Grove Drive, Suite
140   Horsham   PA   19044-7703   0271780004 East Goshen Pharmacy, Inc.   1220
Ward Avenue, Suite 250   West Chester   PA   19380-3400   0271780001 East Goshen
Pharmacy, Inc.   3419 Concord Road   York   PA   17402-9001   0271780003 New
England Home Therapies, Inc.   410 Harris Road   Smithfield   RI   02917-1301  
3881140006 HomeChoice Partners, Inc.   160 Congress Blvd., Suite D   Duncan   SC
  29334-8890   1139120005 InfuScience South Carolina, LLC   462 Wando Park
Blvd., Suite A   Mount Pleasant   SC   29464-7906   6462880001 Infusion
Partners, LLC   42 Volunteer Blvd, Suite B   Jackson   TN   38305-5426  
0809470017 Infusion Partners, LLC   42 Volunteer Blvd, Suite B   Jackson   TN  
38305-5426   0809470017 Knoxville Home Therapies, LLC   3201 Henson Road, Suite
101     Knoxville   TN   37921-5346   1059120001

 

 31 

EXECUTION VERSION

 

LEGAL NAME   ADDRESS   CITY   ST   ZIP   LICENSE NUMBER Knoxville Home
Therapies, LLC   3201 Henson Road, Suite 101     Knoxville   TN   37921-5346  
1059120001 Infusion Partners, LLC   1680 Century Center Parkway, Suite 9  
Memphis   TN   38134-8827   0809470008 Infusion Partners, LLC   1680 Century
Center Parkway, Suite 9   Memphis   TN   38134-8827   0809470008 Infusion
Partners, LLC   5446 West Highway 290, Suite 203   Austin   TX   78735-8830  
0809470022 Applied Health Care, LLC   9360 Kirby Drive, Suite 100   Houston   TX
  77054-2515   0403220001 Infusion Partners, LLC   661 North Plano Road, Suite
300   Richardson   TX   75081-2960   0809470016 HomeChoice Partners, Inc.   305
Ashcake Road, Suite G   Ashland   VA   23005-2301   1139120002 InfuScience, Inc.
  4115 Pleasant Valley Road, Suite 700   Chantilly   VA   20151-1220  
5835520002 InfuScience, Inc.   10300 Eaton Place, Suite 170   Fairfax   VA  
22030-2231   pending HomeChoice Partners, Inc.   5365 Robin Hood Road, Suite 200
  Norfolk   VA   23513-2416   1139120001 HomeChoice Partners, Inc.   8701 Park
Central Drive, Suite 600   Richmond   VA   23227-1152   1139120017 HomeChoice
Partners, Inc.   7400 Sunnybrook Drive, Suite 1   Roanoke   VA   24019-4258  
1139120003 Wilcox Medical, Inc.   217 Woodstock Avenue., Suite B   Rutland   VT
  05701-3317   0290770001 BioScrip Infusion Services, LLC   4401 MacCorkle
Avenue SE   Charleston   WV   25304-2505   1135470007 BioScrip Infusion
Services, LLC   9503 Middletown Mall   Fairmont   WV   26554-2195   1135470006

 

Third Party Payor Arrangements over $500,000 in 2016

 

UNITED HEALTH GROUP

MEDICARE

WELLPOINT

AETNA

CareCentrix

Medicaid CT

Humana

EXPRESS SCRIPTS

CareMark

BCBS Louisiana

MEDI-CAL

PrimeCare Medical Network (CA)

Healthnet

WELLCARE

Hospital

HHA/Hospice

Not Matched

HIP

 

 32 

EXECUTION VERSION

 

Highmark

VA - VETERANS ADMINISTRATION

BCBS TN

Medicaid MA

Other - Misc.

HCSC

Patient

Harvard Pilgrim

BCBS MA

NEIGHBORHOOD HEALTH PLAN

BCBS SC

CareFirst BCBS Maryland

Navitus

Medicaid WV

AmeriHealth Caritas

Medicaid FL

Centene

HORIZON

BCBS California

Healthspring

BCBS MS

Medicaid TX

Peoples Health Network

BCBS MN

Tricare for Life

Independence Blue Cross

Tufts

Medicaid GA

Medical Mutual

CareSource

Sentara HealthCare

BCBS NE

South Carolina Medicaid

Louisianna Healthcare Connections

BCBS RI

BCBS ALABAMA

HEALTH FIRST HEALTH PLAN

PEIA West Virginia

Medicaid VT

Other - Drug

EnvisionRx

MEDIMPACT

Medicaid LA

HEALTH PARTNERS

MEDICAID VIRGINIA

BCBS VT

 

 33 

EXECUTION VERSION

 

Geisinger Health System

Fidelis Care New York

Medicaid OH

Molina

Maine Medicaid

North Carolina Medicaid

Medicaid MS

Health Plan of the Upper Ohio Valley

PRIME THERAPEUTICS

HealthCare Partners (CA)

ARGUS

Medicaid MO

BCBS NC

Northcoast

LA Care

Catamaran

 

Licenses

 

Entity Name   Licensing State   License Type   License Number HomeChoice
Partners, Inc.   Alabama   State Controlled Substance Permit   113449-CS
HomeChoice Partners, Inc.   Alabama   State Pharmacy Permit   113449 BioScrip
Infusion Services, LLC   Alabama   Non-Resident Controlled Substance
Registration   112074-CS BioScrip Infusion Services, LLC   Alabama  
Non-Resident Pharmacy Permit   112074 BioScrip Pharmacy Services, Inc.   Alabama
  Non-Resident Wholesale/Distributor License   193999 BioScrip Pharmacy
Services, Inc.   Alabama   Non-Resident Pharmacy Permit   112016 BioScrip
Pharmacy Services, Inc.   Alabama   Non-Resident Controlled Substance
Registration   112016-CS BioScrip Infusion Services, Inc.   Alaska  
Non-Resident Pharmacy Permit   PHA0881 BioScrip Infusion Services, LLC   Alaska
  Non-Resident Pharmacy Permit   PHAO832 BioScrip Pharmacy Services, Inc.  
Alaska   Non-Resident Pharmacy Permit   PHAO699 BioScrip Pharmacy Services, Inc.
  Alaska   Non-Resident Wholesale/Distributor License   945925 BioScrip Infusion
Services, Inc.   Arizona   Non-Resident Pharmacy Permit   Y004758 BioScrip
Infusion Services, Inc.   Arizona   Non-Resident Pharmacy Permit   Y005786
Option Health, Ltd.   Arizona   Non-Resident Pharmacy Permit   Y006760
InfuScience, Inc.   Arizona   Non-Resident Pharmacy Permit   Y006763 BioScrip
Infusion Services, LLC   Arizona   Non-Resident Pharmacy Permit   Y005787
BioScrip Pharmacy Services, Inc.   Arizona   Non-Resident Pharmacy Permit  
Y004112 BioScrip Pharmacy Services, Inc.   Arizona   Non-Resident
Wholesale/Distributor License   W001886 BioScrip Infusion Services, Inc.  
Arkansas   Non-Resident Pharmacy Permit   OS02320 Infusion Partners, LLC  
Arkansas   Non-Resident Pharmacy Permit   OS02542 BioScrip Infusion Services,
LLC   Arkansas   Non-Resident Pharmacy Permit   OS02472 BioScrip Pharmacy
Services, Inc.   Arkansas   Non-Resident Pharmacy Permit   OS01313 BioScrip
Pharmacy Services, Inc.   Arkansas   Non-Resident Wholesale/Distributor License
  WD03820 Infusion Partners, LLC   Arkansas   Non-Resident Pharmacy Permit  
OS01577 BioScrip Infusion Services, Inc.   California   Sterile Compounding
Permit   LSC 100243 BioScrip Infusion Services, Inc.   California   State
Pharmacy Permit   PHY 47600 BioScrip Infusion Services, Inc.   California  
State Pharmacy Permit   PHY 51504

 

 34 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number BioScrip Infusion
Services, Inc.   California   Sterile Compounding Permit   LSC 100426 BioScrip
Infusion Services, Inc.   California   State Pharmacy Permit   PHY 51674
BioScrip Infusion Services, Inc.   California   Sterile Compounding Permit   LSC
100425 BioScrip Infusion Services, LLC   California   Non-Resident Sterile
Compounding Permit   NSC 100526 BioScrip Infusion Services, LLC   California  
Non-Resident Pharmacy Permit   NRP 485 BioScrip Pharmacy Services, Inc.  
California   Non-Resident Sterile Compounding Permit   NSC 99853 BioScrip
Pharmacy Services, Inc.   California   Non-Resident Pharmacy Permit   NRP 432
BioScrip Pharmacy Services, Inc.   California   Non-Resident
Wholesale/Distributor License   OSD 5725 BioScrip Infusion Services, Inc.  
Colorado   Non-Resident Pharmacy Permit   OSP.0005770 InfuScience, Inc.  
Colorado   Non-Resident Pharmacy Permit   OSP.0006102 BioScrip Infusion
Services, LLC   Colorado   Non-Resident Pharmacy Permit   OSP.0005334 BioScrip
Pharmacy Services, Inc.   Colorado   Non-Resident Wholesale/Distributor License
  WHO.0007762 BioScrip Pharmacy Services, Inc.   Colorado   Non-Resident
Pharmacy Permit   OSP.0005091 BioScrip Infusion Services, Inc.   Connecticut  
Non-Resident Pharmacy Permit   PCN.0000972 Professional Home Care Services, Inc.
  Connecticut   State Wholesale /Distributor Permit   CSW.0000666 Professional
Home Care Services, Inc.   Connecticut   State Pharmacy Permit   PCY.0001879
Professional Home Care Services, Inc.   Connecticut   State Wholesale
/Distributor Permit   CSW.0003387 New England Home Therapies, Inc.   Connecticut
  Non-Resident Pharmacy Permit   Pending New England Home Therapies, Inc.  
Connecticut   Non-Resident Wholesale/Distributor License   CSW.0003542 East
Goshen Pharmacy, Inc.   Connecticut   Non-Resident Pharmacy Permit   Pending
BioScrip Infusion Services, LLC   Connecticut   Non-Resident Pharmacy Permit  
PCN.0000351 BioScrip Pharmacy (NY), Inc.   Connecticut   Non-Resident Pharmacy
Permit   PCN.0000299 BioScrip Pharmacy Services, Inc.   Connecticut  
Non-Resident Wholesale/Distributor License   CSW.0002443 BioScrip Pharmacy
Services, Inc.   Connecticut   Non-Resident Pharmacy Permit   PCN.0000326 New
England Home Therapies, Inc.   Connecticut   Non-Resident Pharmacy Permit  
PCN.0000188 BioScrip Infusion Services, Inc.   Delaware   Non-Resident
Controlled Substance Registration   PH-0006692 BioScrip Infusion Services, Inc.
  Delaware   Non-Resident Pharmacy Permit   A9-0000844 HomeChoice Partners, Inc.
  Delaware   Non-Resident Controlled Substance Registration   PH-0009200
HomeChoice Partners, Inc.   Delaware   Non-Resident Pharmacy Permit   A9-0001228
BioScrip Infusion Services, LLC   Delaware   Non-Resident Pharmacy Permit  
A9-0000383 East Goshen Pharmacy, Inc.   Delaware   Non-Resident Pharmacy Permit
  A9-0001893 BioScrip Pharmacy Services, Inc.   Delaware   Non-Resident
Controlled Substance Wholesale/Distributor License   DM-0007663 BioScrip
Pharmacy Services, Inc.   Delaware   Non-Resident Controlled Substance
Registration   PH0323 BioScrip Pharmacy Services, Inc.   Delaware   Non-Resident
Wholesale/Distributor License   A4-0001720 BioScrip Pharmacy Services, Inc.  
Delaware   Non-Resident Pharmacy Permit   A9-0000046 East Goshen Pharmacy, Inc.
  Delaware   Non-Resident Pharmacy Permit   A9-0001914 East Goshen Pharmacy,
Inc.   Delaware   Non-Resident Controlled Substance Registration   PH-0011846
East Goshen Pharmacy, Inc.   Delaware   Non-Resident Controlled Substance
Registration   PH-0007352 East Goshen Pharmacy, Inc.   Delaware   Non-Resident
Pharmacy Permit   A9-0000919 HomeChoice Partners, Inc.   District of Columbia  
Non-Resident Pharmacy Permit   NRX0000254

 

 35 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number HomeChoice
Partners, Inc.   District of Columbia   Non-Resident Controlled Substance
Registration   NCP0000114 BioScrip Infusion Services, LLC   District of Columbia
  Non-Resident Pharmacy Permit   NRX1000181 BioScrip Infusion Services, LLC  
District of Columbia   Non-Resident Controlled Substance Registration  
NCP1000085 BioScrip Pharmacy Services, Inc.   District of Columbia  
Non-Resident Pharmacy Permit   NRX0000245 BioScrip Pharmacy Services, Inc.  
District of Columbia   Non-Resident Controlled Substance Registration  
NCP0000336 BioScrip Pharmacy Services, Inc.   District of Columbia  
Non-Resident Pharmacy Permit   DM1001161 BioScrip Pharmacy Services, Inc.  
District of Columbia   Non-Resident Controlled Substance Registration  
CF1000815 East Goshen Pharmacy, Inc.   District of Columbia   Non-Resident
Pharmacy Permit   NRX1000210 East Goshen Pharmacy, Inc.   District of Columbia  
Non-Resident Controlled Substance Registration   NCP1000092 East Goshen
Pharmacy, Inc.   District of Columbia   Non-Resident Pharmacy Permit  
NRX0001070 East Goshen Pharmacy, Inc.   District of Columbia   Non-Resident
Controlled Substance Registration   pending InfuScience, Inc.   District of
Columbia   Non-Resident Pharmacy Permit   NRX1000170 InfuScience, Inc.  
District of Columbia   Non-Resident Controlled Substance Registration  
NCP1100163 InfuScience, Inc.   District of Columbia   Non-Resident Pharmacy
Permit   NRX0001071 HomeChoice Partners, Inc.   District of Columbia  
Non-Resident Pharmacy Permit   NRX0000255 BioScrip Infusion Services, Inc.  
Florida   Non-Resident Sterile Compounding Permit   NSC 99 BioScrip Infusion
Services, Inc.   Florida   Non-Resident Pharmacy Permit   PH23650 BioScrip
Infusion Services, LLC   Florida   State Pharmacy Permit   PH27600 BioScrip
Infusion Services, LLC   Florida   Sterile Compounding Permit   PH27796 Infusion
Partners of Melbourne, LLC   Florida   State Pharmacy Permit   PH12391 Infusion
Partners of Melbourne, LLC   Florida   Sterile Compounding Permit   PH27590
BioScrip Infusion Services, LLC   Florida   State Pharmacy Permit   PH25565
BioScrip Infusion Services, LLC   Florida   Sterile Compounding Permit   PH27591
HomeChoice Partners, Inc.   Florida   Non-Resident Sterile Compounding Permit  
NSC144 HomeChoice Partners, Inc.   Florida   Non-Resident Pharmacy Permit  
PH27204 Infusion Partners of Brunswick, LLC   Florida   Non-Resident Pharmacy
Permit   PH24495 Infusion Partners of Brunswick, LLC   Florida   Non-Resident
Sterile Compounding Permit   NSC73 Option Health, Ltd.   Florida   Non-Resident
Pharmacy Permit   PH23424 InfuScience, Inc.   Florida   Non-Resident Sterile
Compounding Permit   NSC107 InfuScience, Inc.   Florida   Non-Resident Pharmacy
Permit   PH25083 BioScrip Infusion Services, LLC   Florida   Non-Resident
Sterile Compounding Permit   NSC14 BioScrip Infusion Services, LLC   Florida  
Non-Resident Pharmacy Permit   PH24375 East Goshen Pharmacy, Inc.   Florida  
Non-Resident Pharmacy Permit   Pending BioScrip Pharmacy Services, Inc.  
Florida   Non-Resident Pharmacy Permit   PH12624 BioScrip Pharmacy Services,
Inc.   Florida   Non-Resident Sterile Compounding Permit   NSC32 BioScrip
Infusion Services, Inc.   Georgia   Non-Resident Pharmacy Permit   PHNR000544
BioScrip Infusion Services, LLC   Georgia   Non-Resident Pharmacy Permit  
PHNR000494

 

 36 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number HomeChoice
Partners, Inc.   Georgia   State Pharmacy Permit   PHHH000058 HomeChoice
Partners, Inc.   Georgia   State Pharmacy Permit   PHRE009379 Infusion Partners
of Brunswick, LLC   Georgia   State Pharmacy Permit   PHHH000037 HomeChoice
Partners, Inc.   Georgia   State Pharmacy Permit   PHHH000034 InfuScience South
Carolina, LLC   Georgia   State Pharmacy Permit   PHHH000049 InfuScience, Inc.  
Georgia   Non-Resident Pharmacy Permit   pending BioScrip Infusion Services, LLC
  Georgia   Non-Resident Pharmacy Permit   PHNR000545 BioScrip Pharmacy
Services, Inc.   Georgia   Non-Resident Pharmacy Permit   PHNR000504 HomeChoice
Partners, Inc.   Georgia   Non-Resident Pharmacy Permit   PHNR000385 BioScrip
Infusion Services, Inc.   Hawaii   Non-Resident Controlled Substance
Registration   E09159 BioScrip Infusion Services, Inc.   Hawaii   Non-Resident
Pharmacy Permit   PMP-570 BioScrip Infusion Services, Inc.   Hawaii  
Non-Resident Pharmacy Permit   PMP 1339 InfuScience, Inc.   Hawaii  
Non-Resident Pharmacy Permit   PMP-832 BioScrip Infusion Services, LLC   Hawaii
  Non-Resident Controlled Substance Registration   E11240 BioScrip Infusion
Services, LLC   Hawaii   Non-Resident Pharmacy Permit   PMP-259 BioScrip
Pharmacy Services, Inc.   Hawaii   Non-Resident Controlled Substance
Registration   E07791 BioScrip Pharmacy Services, Inc.   Hawaii   Non-Resident
Pharmacy Permit   PMP-49 BioScrip Infusion Services, Inc.   Idaho   Non-Resident
Pharmacy Permit   2258MS BioScrip Infusion Services, Inc.   Idaho   Non-Resident
Pharmacy Permit   pending InfuScience, Inc.   Idaho   Non-Resident Pharmacy
Permit   43678MS BioScrip Infusion Services, LLC   Idaho   Non-Resident Pharmacy
Permit   1670MS BioScrip Pharmacy Services, Inc.   Idaho   Non-Resident Pharmacy
Permit   1987MS BioScrip Infusion Services, Inc.   Illinois   Non-Resident
Pharmacy Permit   054.016534 BioScrip Infusion Services, Inc.   Illinois  
Non-Resident Controlled Substance Registration   320.009406 Option Health, Ltd.
  Illinois   State Pharmacy Permit   054.018060 Option Health, Ltd.   Illinois  
State Controlled Substance Permit   320.010420 Option Health, Ltd.   Illinois  
State Controlled Substance Permit   320.009566 Option Health, Ltd.   Illinois  
State Pharmacy Permit   054.016698 InfuScience, Inc.   Illinois   Non-Resident
Pharmacy Permit   054.016629 HomeChoice Partners, Inc.   Illinois   Non-Resident
Pharmacy Permit   054.018180 HomeChoice Partners, Inc.   Illinois   Non-Resident
Controlled Substance Registration   320.010520 BioScrip Infusion Services, LLC  
Illinois   Non-Resident Pharmacy Permit   054.014594 BioScrip Infusion Services,
LLC   Illinois   Non-Resident Controlled Substance Registration   320.009204
BioScrip Pharmacy Services, Inc.   Illinois   Non-Resident Pharmacy Permit  
054.013990 BioScrip Pharmacy Services, Inc.   Illinois   Non-Resident Controlled
Substance Registration   320.006708 BioScrip Pharmacy Services, Inc.   Illinois
  Non-Resident Wholesale/Distributor License   004.003138 BioScrip Infusion
Services, Inc.   Indiana   Non-Resident Pharmacy Permit   64000915A Option
Health, Ltd.   Indiana   Non-Resident Pharmacy Permit   64001417A Scott-Wilson,
Inc.   Indiana   Non-Resident Pharmacy Permit   64001082A InfuScience, Inc.  
Indiana   Non-Resident Pharmacy Permit   64001319A Infusion Therapy Specialists,
Inc.   Indiana   Non-Resident Pharmacy Permit   64001179A BioScrip Infusion
Services, LLC   Indiana   Non-Resident Pharmacy Permit   64000397A Infusion
Partners, LLC   Indiana   Non-Resident Pharmacy Permit   64000126A BioScrip
Pharmacy Services, Inc.   Indiana   Non-Resident Pharmacy Permit   64000246A
Infusion Partners, LLC   Indiana   Non-Resident Pharmacy Permit   64001702A
BioScrip Infusion Services, Inc.   Iowa   Non-Resident Pharmacy Permit   3794
Option Health, Ltd.   Iowa   Non-Resident Pharmacy Permit   3073

 

 37 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number InfuScience, Inc.
  Iowa   Non-Resident Pharmacy Permit   3791 Infusion Therapy Specialists, Inc.
  Iowa   Non-Resident Pharmacy Permit   3554 BioScrip Infusion Services, LLC  
Iowa   Non-Resident Pharmacy Permit   3424 BioScrip Pharmacy Services, Inc.  
Iowa   Non-Resident Pharmacy Permit   3003 BioScrip Pharmacy Services, Inc.  
Iowa   Non-Resident Wholesale/Distributor License   7042 BioScrip Infusion
Services, Inc.   Kansas   Non-Resident Pharmacy Permit   22-02596 InfuScience,
Inc.   Kansas   Non-Resident Pharmacy Permit   22-12861 Infusion Therapy
Specialists, Inc.   Kansas   Non-Resident Pharmacy Permit   22-12935 BioScrip
Infusion Services, LLC   Kansas   Non-Resident Pharmacy Permit   22-01842
BioScrip Pharmacy Services, Inc.   Kansas   Non-Resident Pharmacy Permit  
22-01984 BioScrip Pharmacy Services, Inc.   Kansas   Non-Resident
Wholesale/Distributor License   5-02484 BioScrip Infusion Services, Inc.  
Kentucky   Non-Resident Pharmacy Permit   CA1490 Scott-Wilson, Inc.   Kentucky  
State Pharmacy Permit   P07292 BioScrip Infusion Services, LLC   Kentucky  
Non-Resident Pharmacy Permit   NJ1661 Infusion Partners, LLC   Kentucky  
Non-Resident Pharmacy Permit   OH361 BioScrip Pharmacy Services, Inc.   Kentucky
  Non-Resident Pharmacy Permit   OH481 BioScrip Pharmacy Services, Inc.  
Kentucky   Non-Resident Wholesale/Distributor License   W01922 BioScrip Infusion
Services, LLC   Kentucky   Non-Resident Pharmacy Permit   WV1714 BioScrip
Infusion Services, LLC   Kentucky   Non-Resident Pharmacy Permit   WV1657
BioScrip Infusion Services, Inc.   Louisiana   Non-Resident Pharmacy Permit  
PHY.006570-OS Infusion Partners, LLC   Louisiana   State Controlled Substance
Permit   CDS.039188-PHY Infusion Partners, LLC   Louisiana   State Pharmacy
Permit   PHY.006000-IR Infusion Partners, LLC   Louisiana   State Controlled
Substance Permit   CDS.038633-PHY Infusion Partners, LLC   Louisiana   State
Pharmacy Permit   PHY.004423-IR Infusion Partners, LLC   Louisiana   State
Pharmacy Permit   PHY.006777-RC Infusion Partners, LLC   Louisiana   State
Controlled Substance Permit   CDS.043936-PHY Infusion Partners, LLC   Louisiana
  Non-Resident Pharmacy Permit   pending BioScrip Infusion Services, LLC  
Louisiana   Non-Resident Pharmacy Permit   PHY.006824-NR BioScrip Pharmacy
Services, Inc.   Louisiana   Non-Resident Wholesale/Distributor License   3864
BioScrip Pharmacy Services, Inc.   Louisiana   Non-Resident Pharmacy Permit  
PHY.004451-OS New England Home Therapies, Inc.   Maine   Non-Resident Pharmacy
Permit   MO40002091 New England Home Therapies, Inc.   Maine   Non-Resident
Pharmacy Permit   pending New England Home Therapies, Inc.   Maine   State
Pharmacy Permit   PH50001485 Infusion Solutions, Inc.   Maine   Non-Resident
Pharmacy Permit   MO40000810 BioScrip Infusion Services, LLC   Maine  
Non-Resident Pharmacy Permit   MO40000837 BioScrip Pharmacy Services, Inc.  
Maine   Non-Resident Pharmacy Permit   MO40000068 BioScrip Pharmacy Services,
Inc.   Maine   Non-Resident Wholesale/Distributor License   WH70001742
HomeChoice Partners, Inc.   Maryland   Non-Resident Controlled Substance
Registration   477135 HomeChoice Partners, Inc.   Maryland   State Pharmacy
Permit   P05906 BioScrip Infusion Services, LLC   Maryland   Non-Resident
Controlled Substance Registration   465551 BioScrip Infusion Services, LLC  
Maryland   Non-Resident Pharmacy Permit   P02533 BioScrip Pharmacy Services,
Inc.   Maryland   Non-Resident Pharmacy Permit   P02088 BioScrip Pharmacy
Services, Inc.   Maryland   Non-Resident Controlled Substance Registration  
482651 East Goshen Pharmacy, Inc.   Maryland   Non-Resident Pharmacy Permit  
P07215 East Goshen Pharmacy, Inc.   Maryland   Non-Resident Controlled Substance
Registration   490472

 

 38 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number InfuScience, Inc.
  Maryland   Non-Resident Pharmacy Permit   P06081 InfuScience, Inc.   Maryland
  Non-Resident Controlled Substance Registration   480248 InfuScience, Inc.  
Maryland   Non-Resident Pharmacy Permit   P07214 InfuScience, Inc.   Maryland  
Non-Resident Controlled Substance Registration   490264 BioScrip Infusion
Services, LLC   Maryland   Non-Resident Controlled Substance Registration  
483426 BioScrip Infusion Services, LLC   Maryland   Non-Resident Pharmacy Permit
  P06446 New England Home Therapies, Inc.   Massachusetts   State Controlled
Substance Permit   CS90062 New England Home Therapies, Inc.   Massachusetts  
State Pharmacy Permit   DS90062 New England Home Therapies, Inc.   Massachusetts
  State Controlled Substance Permit   CS3486 New England Home Therapies, Inc.  
Massachusetts   State Pharmacy Permit   DS3486 InfuScience, Inc.   Michigan  
Non-Resident Controlled Substance Registration   5315046137 InfuScience, Inc.  
Michigan   Non-Resident Pharmacy Permit   5301009375 BioScrip Infusion Services,
LLC   Michigan   Non-Resident Pharmacy Permit   5301007807 BioScrip Infusion
Services, LLC   Michigan   Non-Resident Controlled Substance Registration  
5315016342 BioScrip Pharmacy Services, Inc.   Michigan   Non-Resident Pharmacy
Permit   5301007219 BioScrip Pharmacy Services, Inc.   Michigan   Non-Resident
Wholesale/Distributor License   5306003573 Infusion Partners, LLC   Michigan  
Non-Resident Controlled Substance Registration   5315015908 Infusion Partners,
LLC   Michigan   Non-Resident Pharmacy Permit   5301007774 BioScrip Infusion
Services, Inc.   Minnesota   Non-Resident Pharmacy Permit   263216 InfuScience,
Inc.   Minnesota   State Pharmacy Permit   262958 BioScrip Infusion Services,
LLC   Minnesota   Non-Resident Pharmacy Permit   262183-0 BioScrip Pharmacy
Services, Inc.   Minnesota   Non-Resident Wholesale/Distributor License   362429
BioScrip Pharmacy Services, Inc.   Minnesota   Non-Resident Pharmacy Permit  
261066 BioScrip Infusion Services, Inc.   Mississippi   Non-Resident Pharmacy
Permit   07827/7.1 Infusion Partners, LLC   Mississippi   Non-Resident
Controlled Substance Registration   CS08341/7.1 Infusion Partners, LLC  
Mississippi   Non-Resident Pharmacy Permit   08341/7.1 Infusion Partners, LLC  
Mississippi   State Controlled Substance Permit   CS-04226/2.1 Infusion
Partners, LLC   Mississippi   State Pharmacy Permit   04226/2.1 Infusion Therapy
Specialists, Inc.   Mississippi   Non-Resident Pharmacy Permit   10632 / 7.1
BioScrip Infusion Services, LLC   Mississippi   Non-Resident Controlled
Substance Registration   CS05561/7.1 BioScrip Infusion Services, LLC  
Mississippi   Non-Resident Pharmacy Permit   05561/7.1 BioScrip Pharmacy
Services, Inc.   Mississippi   Non-Resident Pharmacy Permit   02871-07.1
BioScrip Pharmacy Services, Inc.   Mississippi   Non-Resident
Wholesale/Distributor License   08553/06.2 BioScrip Pharmacy Services, Inc.  
Mississippi   Non-Resident Controlled Substance Registration   CS02871/7.1
Infusion Partners, LLC   Mississippi   Non-Resident Controlled Substance
Registration   CS05461/7.1 Infusion Partners, LLC   Mississippi   Non-Resident
Pharmacy Permit   05461/7.1 BioScrip Infusion Services, Inc.   Missouri  
Non-Resident Pharmacy Permit   2008033018 Option Health, Ltd.   Missouri  
Non-Resident Pharmacy Permit   2016009824 InfuScience, Inc.   Missouri  
Non-Resident Pharmacy Permit   2009015290 HomeChoice Partners, Inc.   Missouri  
State Controlled Substance Permit   2500015651 HomeChoice Partners, Inc.  
Missouri   State Pharmacy Permit   2013003664 Infusion Therapy Specialists, Inc.
  Missouri   Non-Resident Pharmacy Permit   2008026806

 

 39 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number BioScrip Infusion
Services, LLC   Missouri   Non-Resident Pharmacy Permit   2002011787 BioScrip
Pharmacy Services, Inc.   Missouri   Non-Resident Wholesale/Distributor License
  2010022174 BioScrip Pharmacy Services, Inc.   Missouri   Non-Resident Pharmacy
Permit   2000161244 BioScrip Infusion Services, Inc.   Montana   Non-Resident
Pharmacy Permit   PHA-MOP-LIC-2601 InfuScience, Inc.   Montana   Non-Resident
Pharmacy Permit   PHA-MOP-LIC-28111 BioScrip Infusion Services, LLC   Montana  
Non-Resident Pharmacy Permit   PHA-MOP-LIC-1311 BioScrip Pharmacy Services, Inc.
  Montana   Non-Resident Pharmacy Permit   PHA-MOP-LIC-1129 BioScrip Pharmacy
Services, Inc.   Montana   Non-Resident Wholesale/Distributor License  
PHA-WDD-LIC-2947 BioScrip Infusion Services, Inc.   Nebraska   Non-Resident
Pharmacy Permit   638 InfuScience, Inc.   Nebraska   Non-Resident Pharmacy
Permit   1015 Infusion Therapy Specialists, Inc.   Nebraska   State Pharmacy
Permit   2743 BioScrip Infusion Services, LLC   Nebraska   Non-Resident Pharmacy
Permit   811 BioScrip Pharmacy Services, Inc.   Nebraska   Non-Resident
Wholesale/Distributor License   750 BioScrip Pharmacy Services, Inc.   Nebraska
  Non-Resident Pharmacy Permit   18 BioScrip Infusion Services, Inc.   Nevada  
Non-Resident Pharmacy Permit   PH02225 InfuScience, Inc.   Nevada   Non-Resident
Pharmacy Permit   PH02765 BioScrip Infusion Services, LLC   Nevada  
Non-Resident Pharmacy Permit   PH01744 BioScrip Pharmacy Services, Inc.   Nevada
  Non-Resident Wholesale/Distributor License   WH01666 BioScrip Pharmacy
Services, Inc.   Nevada   Non-Resident Pharmacy Permit   PH01337 BioScrip
Infusion Services, Inc.   New Hampshire   Non-Resident Pharmacy Permit   NR0653
New England Home Therapies, Inc.   New Hampshire   Non-Resident Pharmacy Permit
  NR0590 Infusion Solutions, Inc.   New Hampshire   State Pharmacy Permit   0471
P BioScrip Infusion Services, LLC   New Hampshire   Non-Resident Pharmacy Permit
  NR0240 BioScrip Pharmacy Services, Inc.   New Hampshire   Non-Resident
Pharmacy Permit   NR0138 BioScrip Pharmacy Services, Inc.   New Hampshire  
Non-Resident Wholesale/Distributor License   4577 BioScrip Infusion Services,
Inc.   New Jersey   Non-Resident Pharmacy Permit   28RO00016500 East Goshen
Pharmacy, Inc.   New Jersey   State Pharmacy Permit   28RS00649800 East Goshen
Pharmacy, Inc.   New Jersey   State Controlled Substance Permit   D08717900
BioScrip Infusion Services, LLC   New Jersey   State Wholesale /Distributor
Permit   5002516 BioScrip Infusion Services, LLC   New Jersey   State Pharmacy
Permit   28RS00591500 BioScrip Infusion Services, LLC   New Jersey   State
Controlled Substance Permit   D07897800 East Goshen Pharmacy, Inc.   New Jersey
  State Pharmacy Permit   28RS00480100 East Goshen Pharmacy, Inc.   New Jersey  
State Controlled Substance Permit   D05017000 East Goshen Pharmacy, Inc.   New
Jersey   State Pharmacy Permit   28RS00535000 East Goshen Pharmacy, Inc.   New
Jersey   State Controlled Substance Permit   D07078100 BioScrip Pharmacy (NY),
Inc.   New Jersey   Non-Resident Pharmacy Permit   28RO00023400 BioScrip
Pharmacy Services, Inc.   New Jersey   Non-Resident Wholesale/Distributor
License   5003985 BioScrip Pharmacy Services, Inc.   New Jersey   Non-Resident
Pharmacy Permit   28RO00027200 East Goshen Pharmacy, Inc.   New Jersey  
Non-Resident Pharmacy Permit   28RO00043200 Infusion Partners, LLC   New Jersey
  Non-Resident Pharmacy Permit   pending BioScrip Infusion Services, Inc.   New
Mexico   Non-Resident Controlled Substance Registration   CS00213905 BioScrip
Infusion Services, Inc.   New Mexico   Non-Resident Pharmacy Permit   PH00003044
BioScrip Infusion Services, LLC   New Mexico   Non-Resident Pharmacy Permit  
PH00002446 BioScrip Infusion Services, LLC   New Mexico   Non-Resident
Controlled Substance Registration   CS00207996 BioScrip Pharmacy Services, Inc.
  New Mexico   Non-Resident Pharmacy Permit   PH00001610 BioScrip Pharmacy
Services, Inc.   New Mexico   Non-Resident Controlled Substance Registration  
CS00016450 BioScrip Pharmacy Services, Inc.   New Mexico   Non-Resident
Wholesale/Distributor License   WD00010622

 

 40 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number BioScrip Infusion
Services, Inc.   New York   Non-Resident Pharmacy Permit   029116 Professional
Home Care Services, Inc.   New York   Non-Resident Pharmacy Permit   030192 East
Goshen Pharmacy, Inc.   New York   Non-Resident Pharmacy Permit   035097
BioScrip Infusion Services, LLC   New York   Non-Resident Wholesale/Distributor
License   027065 BioScrip Infusion Services, LLC   New York   Non-Resident
Pharmacy Permit   026033 East Goshen Pharmacy, Inc.   New York   Non-Resident
Pharmacy Permit   035096 BioScrip Pharmacy (NY), Inc.   New York   State
Wholesale /Distributor Permit   024394 BioScrip Pharmacy (NY), Inc.   New York  
State Pharmacy Permit   021820 BioScrip Pharmacy Services, Inc.   New York  
Non-Resident Pharmacy Permit   025711 BioScrip Pharmacy Services, Inc.   New
York   Non-Resident Wholesale/Distributor License   025722 BioScrip Infusion
Services, LLC   New York   Non-Resident Pharmacy Permit   032284 East Goshen
Pharmacy, Inc.   New York   Non-Resident Pharmacy Permit   030208 HomeChoice
Partners, Inc.   New York   Non-Resident Pharmacy Permit   030605 BioScrip
Infusion Services, Inc.   North Carolina   Non-Resident Pharmacy Permit   10183
HomeChoice Partners, Inc.   North Carolina   State Pharmacy Permit   13054
HomeChoice Partners, Inc.   North Carolina   State Pharmacy Permit   11449
BioScrip Infusion Services, LLC   North Carolina   Non-Resident Pharmacy Permit
  08157 BioScrip Pharmacy Services, Inc.   North Carolina   Non-Resident
Wholesale/Distributor License   937 BioScrip Pharmacy Services, Inc.   North
Carolina   Non-Resident Pharmacy Permit   07230 HomeChoice Partners, Inc.  
North Carolina   State Pharmacy Permit   11451 HomeChoice Partners, Inc.   North
Carolina   Non-Resident Pharmacy Permit   11450 HomeChoice Partners, Inc.  
North Carolina   Non-Resident Pharmacy Permit   13111 BioScrip Infusion
Services, Inc.   North Dakota   Non-Resident Pharmacy Permit   Phar234
InfuScience, Inc.   North Dakota   Non-Resident Pharmacy Permit   Phar300
BioScrip Infusion Services, LLC   North Dakota   Non-Resident Pharmacy Permit  
Phar564 BioScrip Pharmacy Services, Inc.   North Dakota   Non-Resident Pharmacy
Permit   Phar349 BioScrip Infusion Services, Inc.   Ohio   Non-Resident Pharmacy
Permit   NRP.021897800-03 InfuScience, Inc.   Ohio   Non-Resident Pharmacy
Permit   NRP.022225650-03 BioScrip Infusion Services, LLC   Ohio   Non-Resident
Pharmacy Permit   NRP.021426700-03 Infusion Partners, LLC   Ohio   State
Pharmacy Permit   FTHH.022333650-03 Infusion Partners, LLC   Ohio   State
Pharmacy Permit   FTHH.020787300-03 BioScrip Pharmacy Services, Inc.   Ohio  
State Pharmacy Permit   FTHH.020606300-03 BioScrip Pharmacy Services, Inc.  
Ohio   State Controlled Substance Wholesale/Distributor License   WCSW.1806
BioScrip Pharmacy Services, Inc.   Ohio   State Wholesale /Distributor Permit  
WFSR. 011004000-03 Infusion Partners, LLC   Ohio   State Pharmacy Permit  
FTHH.021391350-03 BioScrip Infusion Services, LLC   Ohio   Non-Resident Pharmacy
Permit   NRP.022340250-03 BioScrip Infusion Services, LLC   Ohio   Non-Resident
Pharmacy Permit   NRP.022357550-03 Infusion Therapy Specialists, Inc.   Oklahoma
  Non-Resident Pharmacy Permit   99-1479 BioScrip Infusion Services, LLC  
Oklahoma   Non-Resident Pharmacy Permit   99-1198 BioScrip Infusion Services,
LLC   Oklahoma   Non-Resident Controlled Substance Registration   42436 BioScrip
Pharmacy Services, Inc.   Oklahoma   Non-Resident Wholesale/Distributor License
  88-W-1639 BioScrip Pharmacy Services, Inc.   Oklahoma   Non-Resident Pharmacy
Permit   99-1030 BioScrip Pharmacy Services, Inc.   Oklahoma   Non-Resident
Controlled Substance Registration   42433 BioScrip Infusion Services, Inc.  
Oregon   Non-Resident Pharmacy Permit   RP-0002892-CS BioScrip Infusion
Services, LLC   Oregon   Non-Resident Pharmacy Permit   RP-0002960-CS BioScrip
Pharmacy Services, Inc.   Oregon   Non-Resident Pharmacy Permit   RP-0001205-CS
HomeChoice Partners, Inc.   Pennsylvania   Non-Resident Pharmacy Permit  
NP000067

 

 41 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number Infusion Partners,
LLC   Pennsylvania   Non-Resident Pharmacy Permit   NP000027 BioScrip Pharmacy
Services, Inc.   Pennsylvania   Non-Resident Wholesale/Distributor License  
3000008016 BioScrip Pharmacy Services, Inc.   Pennsylvania   Non-Resident
Pharmacy Permit   NP000551 BioScrip Infusion Services, LLC   Pennsylvania  
State Pharmacy Permit   PP481453 East Goshen Pharmacy, Inc.   Pennsylvania  
State Pharmacy Permit   PP414981L East Goshen Pharmacy, Inc.   Pennsylvania  
State Pharmacy Permit   PP413617L East Goshen Pharmacy, Inc.   Pennsylvania  
State Pharmacy Permit   PP481782 BioScrip Infusion Services, LLC   Pennsylvania
  Non-Resident Pharmacy Permit   pending BioScrip Infusion Services, LLC  
Pennsylvania   Non-Resident Pharmacy Permit   NP000065 BioScrip Infusion
Services, Inc.   Rhode Island   Non-Resident Pharmacy Permit   PHN09924
Professional Home Care Services, Inc.   Rhode Island   Non-Resident Pharmacy
Permit   PHN10052 Professional Home Care Services, Inc.   Rhode Island  
Non-Resident Wholesale/Distributor License   DIS02783 New England Home
Therapies, Inc.   Rhode Island   Non-Resident Pharmacy Permit   PHN11152 New
England Home Therapies, Inc.   Rhode Island   Non-Resident Pharmacy Permit  
PHN10026 New England Home Therapies, Inc.   Rhode Island   Non-Resident
Wholesale/Distributor License   DIS02314 BioScrip Infusion Services, LLC   Rhode
Island   Non-Resident Pharmacy Permit   PHN09836 BioScrip Pharmacy (NY), Inc.  
Rhode Island   Non-Resident Pharmacy Permit   PHN10000 BioScrip Pharmacy
Services, Inc.   Rhode Island   Non-Resident Pharmacy Permit   PHN09003 BioScrip
Pharmacy Services, Inc.   Rhode Island   Non-Resident Wholesale/Distributor
License   DIS01611 New England Home Therapies, Inc.   Rhode Island   State
Wholesale /Distributor Permit   WSL00131 New England Home Therapies, Inc.  
Rhode Island   State Pharmacy Permit   PHA00607 BioScrip Infusion Services, Inc.
  South Carolina   Non-Resident Controlled Substance Registration   13-10259
BioScrip Infusion Services, Inc.   South Carolina   Non-Resident Pharmacy Permit
  10259 HomeChoice Partners, Inc.   South Carolina   Non-Resident Pharmacy
Permit   9565 InfuScience South Carolina, LLC   South Carolina   Non-Resident
Pharmacy Permit   13322 InfuScience, Inc.   South Carolina   Non-Resident
Pharmacy Permit   13889 HomeChoice Partners, Inc.   South Carolina  
Non-Resident Pharmacy Permit   Pending BioScrip Infusion Services, LLC   South
Carolina   Non-Resident Controlled Substance Registration   13-09745 BioScrip
Infusion Services, LLC   South Carolina   Non-Resident Pharmacy Permit   9745
BioScrip Pharmacy Services, Inc.   South Carolina   Non-Resident Controlled
Substance Registration   13-08753 BioScrip Pharmacy Services, Inc.   South
Carolina   Non-Resident Wholesale/Distributor License   8906 BioScrip Pharmacy
Services, Inc.   South Carolina   Non-Resident Pharmacy Permit   8753 HomeChoice
Partners, Inc.   South Carolina   State Controlled Substance Permit   10-14386
HomeChoice Partners, Inc.   South Carolina   State Pharmacy Permit   14386
InfuScience South Carolina, LLC   South Carolina   State Controlled Substance
Permit   10-14579 InfuScience South Carolina, LLC   South Carolina   State
Pharmacy Permit   14579 BioScrip Infusion Services, Inc.   South Dakota  
Non-Resident Pharmacy Permit   400-0756 InfuScience, Inc.   South Dakota  
Non-Resident Pharmacy Permit   400-0777 Infusion Therapy Specialists, Inc.  
South Dakota   Non-Resident Pharmacy Permit   400-1069 BioScrip Infusion
Services, LLC   South Dakota   Non-Resident Pharmacy Permit   400-0295 BioScrip
Pharmacy Services, Inc.   South Dakota   Non-Resident Wholesale/Distributor
License   600-1175 BioScrip Pharmacy Services, Inc.   South Dakota  
Non-Resident Pharmacy Permit   400-0033 BioScrip Infusion Services, Inc.  
Tennessee   Non-Resident Pharmacy Permit   0000004847 BioScrip Infusion
Services, LLC   Tennessee   Non-Resident Pharmacy Permit   0000005247

 

 42 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number BioScrip Pharmacy
Services, Inc.   Tennessee   Non-Resident Pharmacy Permit   0000003382 BioScrip
Pharmacy Services, Inc.   Tennessee   Non-Resident Wholesale/Distributor License
  000002216 BioScrip Pharmacy Services, Inc.   Tennessee   Non-Resident
Wholesale/Distributor License   0000002461 Infusion Partners, LLC   Tennessee  
State Pharmacy Permit   0000002196 Knoxville Home Therapies, LLC   Tennessee  
State Pharmacy Permit   0000001955 Infusion Partners, LLC   Tennessee   State
Pharmacy Permit   0000003394 BioScrip Infusion Services, Inc.   Texas  
Non-Resident Pharmacy Permit   25415 BioScrip Infusion Services, LLC   Texas  
Non-Resident Pharmacy Permit   22275 BioScrip Pharmacy Services, Inc.   Texas  
Non-Resident Wholesale/Distributor License   0090065 BioScrip Pharmacy Services,
Inc.   Texas   Non-Resident Pharmacy Permit   15652 Infusion Partners, LLC  
Texas   State Pharmacy Permit   28930 Applied Health Care, LLC   Texas   State
Pharmacy Permit   21554 Applied Health Care, LLC   Texas   State Wholesale
/Distributor Permit   1001460 Infusion Partners, LLC   Texas   State Pharmacy
Permit   23743 BioScrip Infusion Services, Inc.   Utah   Non-Resident Controlled
Substance Registration   7091468-8913 BioScrip Infusion Services, Inc.   Utah  
Non-Resident Pharmacy Permit   7091468-1708 BioScrip Infusion Services, LLC  
Utah   Non-Resident Controlled Substance Registration   6116950-8913 BioScrip
Infusion Services, LLC   Utah   Non-Resident Pharmacy Permit   6116950-1708
BioScrip Pharmacy Services, Inc.   Utah   Non-Resident Controlled Substance
Registration   6053816-8913 BioScrip Pharmacy Services, Inc.   Utah  
Non-Resident Pharmacy Permit   6053816-1708 BioScrip Infusion Services, Inc.  
Vermont   Non-Resident Pharmacy Permit   036.0000376 New England Home Therapies,
Inc.   Vermont   Non-Resident Pharmacy Permit   036.0124641 Infusion Solutions,
Inc.   Vermont   Non-Resident Pharmacy Permit   036.0063924 BioScrip Infusion
Services, LLC   Vermont   Non-Resident Pharmacy Permit   036.0111346 BioScrip
Pharmacy Services, Inc.   Vermont   Non-Resident Pharmacy Permit   036.0000199
BioScrip Pharmacy Services, Inc.   Vermont   Non-Resident Wholesale/Distributor
License   039.0001058 Wilcox Medical, Inc.   Vermont   State Pharmacy Permit  
038.0093947-HMIF BioScrip Infusion Services, LLC   Virginia   Non-Resident
Pharmacy Permit   0214001436 BioScrip Pharmacy Services, Inc.   Virginia  
Non-Resident Wholesale/Distributor License   0219001013 BioScrip Pharmacy
Services, Inc.   Virginia   Non-Resident Pharmacy Permit   0214000078 HomeChoice
Partners, Inc.   Virginia   State Pharmacy Permit   0201003736 InfuScience, Inc.
  Virginia   State Pharmacy Permit   0201004140 InfuScience, Inc.   Virginia  
State Pharmacy Permit   0201004312 HomeChoice Partners, Inc.   Virginia   State
Pharmacy Permit   0201003358 HomeChoice Partners, Inc.   Virginia   State
Pharmacy Permit   0201004386 HomeChoice Partners, Inc.   Virginia   State
Pharmacy Permit   0201003514 BioScrip Infusion Services, Inc.   Washington  
Non-Resident Pharmacy Permit   PHNR.FO00058938 BioScrip Infusion Services, Inc.
  Washington   Non-Resident Pharmacy Permit   PHNR.FO.60523083 InfuScience, Inc.
  Washington   Non-Resident Pharmacy Permit   PHNR.FO.60521994 BioScrip Infusion
Services, LLC   Washington   Non-Resident Pharmacy Permit   PHNR.FO.00057105
BioScrip Pharmacy Services, Inc.   Washington   Non-Resident Pharmacy Permit  
PHNR.FO.00004170 BioScrip Pharmacy Services, Inc.   Washington   Non-Resident
Wholesale/Distributor License   PHWH.FX.00058728 Scott-Wilson, Inc.   West
Virginia   Non-Resident Controlled Substance Registration   MI0000543
Scott-Wilson, Inc.   West Virginia   Non-Resident Pharmacy Permit   MO0560413
HomeChoice Partners, Inc.   West Virginia   Non-Resident Controlled Substance
Registration   MI0001083

 

 43 

EXECUTION VERSION

 

Entity Name   Licensing State   License Type   License Number HomeChoice
Partners, Inc.   West Virginia   Non-Resident Pharmacy Permit   MO0560616
BioScrip Infusion Services, LLC   West Virginia   Non-Resident Controlled
Substance Registration   MI0000787 BioScrip Infusion Services, LLC   West
Virginia   Non-Resident Pharmacy Permit   MO0559986 BioScrip Pharmacy Services,
Inc.   West Virginia   Non-Resident Wholesale/Distributor License   WD0558810
BioScrip Pharmacy Services, Inc.   West Virginia   Non-Resident Controlled
Substance Registration   MI0000652 BioScrip Pharmacy Services, Inc.   West
Virginia   Non-Resident Pharmacy Permit   MO0559061 East Goshen Pharmacy, Inc.  
West Virginia   Non-Resident Pharmacy Permit   MO0560968 East Goshen Pharmacy,
Inc.   West Virginia   Non-Resident Controlled Substance Registration  
MI0001121 InfuScience, Inc.   West Virginia   Non-Resident Pharmacy Permit  
MO0559976 HomeChoice Partners, Inc.   West Virginia   Non-Resident Pharmacy
Permit   MO0560967 BioScrip Infusion Services, LLC   West Virginia   State
Pharmacy Permit   SP0552457 BioScrip Infusion Services, LLC   West Virginia  
State Pharmacy Permit   SP0552455 BioScrip Infusion Services, Inc.   Wisconsin  
Non-Resident Pharmacy Permit   363-43 Option Health, Ltd.   Wisconsin  
Non-Resident Pharmacy Permit   888-43 Option Health, Ltd.   Wisconsin  
Non-Resident Pharmacy Permit   52-43 InfuScience, Inc.   Wisconsin  
Non-Resident Pharmacy Permit   802-43 BioScrip Infusion Services, LLC  
Wisconsin   Non-Resident Pharmacy Permit   66-43 BioScrip Pharmacy Services,
Inc.   Wisconsin   Non-Resident Pharmacy Permit   54-43 BioScrip Pharmacy
Services, Inc.   Wisconsin   Non-Resident Wholesale/Distributor License  
2437-45 BioScrip Infusion Services, Inc.   Wyoming   Non-Resident Pharmacy
Permit   NR-50225 InfuScience, Inc.   Wyoming   Non-Resident Pharmacy Permit  
NR-51186 BioScrip Infusion Services, LLC   Wyoming   Non-Resident Pharmacy
Permit   31-07039 BioScrip Pharmacy Services, Inc.   Wyoming   Non-Resident
Pharmacy Permit   36-53157

 

 44 

EXECUTION VERSION

 

Schedule 4.21(g)

 

Health Care Audits

 

None.

 

 45 

EXECUTION VERSION

 

Schedule 4.23(a)

 

Company Reimbursement Approval Compliance

 

None.

 

 46 

EXECUTION VERSION

 

Schedule 5.16

 

Post-Closing Covenants

 

1.Within 45 days (or such longer period of time as may be agreed in writing by
the Administrative Agent) after the Closing Date, Borrower shall have delivered
or caused to be delivered to the Administrative Agent fully executed Account
Control Agreements and Government Receivables Account Agreements, duly executed
by each Permitted Third Party Bank and the applicable Loan Party, each of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

2.Within 30 days (or such longer period of time as may be agreed in writing by
the Administrative Agent) of the Closing Date, the Borrower shall have delivered
or caused to be delivered to the Administrative Agent a lender’s loss payable
endorsement for the applicable insurance policies of the Loan Parties required
under Section 5.8 of the Credit Agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

3.Within 60 days (or such longer period of time as may be agreed in writing by
the Administrative Agent) of the Closing Date, Borrower shall have delivered or
caused to be delivered to the Administrative Agent a Collateral Access Agreement
in respect of the chief executive office of Borrower duly executed by the
landlord thereof.

 

 47 

EXECUTION VERSION

 

Schedule 7.1

 

Existing Indebtedness

 

None.

 

 48 

EXECUTION VERSION

 

Schedule 7.2

 

Existing Closing Date Liens

 

Name of Loan Party   Jurisdiction   Secured Party   Collateral   File Date  
Type of
Filing   File Number BIOSCRIP, INC.   DE - SOS   Amerisourcebergen Drug
Corporation   All inventory, accounts, proceeds and products   3/26/2010   UCC-1
  20101056658  BIOSCRIP, INC.   DE - SOS   Suntrust Bank   All assets  
7/31/2013   UCC-1   20132967371  BIOSCRIP, INC.   DE - SOS   Integrated
Commercialization Solutions, Inc.   All personal property   8/24/2015   UCC-1  
20153696852  BIOSCRIP, INC.   DE - SOS   ASD Specialty Healthcare Inc.   All
personal property   9/30/2016   UCC-1   20166019325  APPLIED HEALTH CARE, LLC  
DE - SOS   B. Braun Medical Inc.   Leased medical equipment   10/28/2011   UCC-1
  20114529429  APPLIED HEALTH CARE, LLC   DE - SOS   B. Braun Medical Inc.  
Leased medical equipment   12/9/2011   UCC-1   20114864537  APPLIED HEALTH CARE,
LLC   DE - SOS   Suntrust Bank   All assets   7/31/2013   UCC-1   20132967272 
BIOSCRIP INFUSION MANAGEMENT, LLC   DE - SOS   Amerisourcebergen Drug
Corporation   All inventory, accounts, proceeds and products   3/26/2010   UCC-1
  20101056930  BIOSCRIP INFUSION MANAGEMENT, LLC   DE - SOS   Suntrust Bank  
All assets   7/31/2013   UCC-1   20132967629  BIOSCRIP INFUSION SERVICES, LLC  
DE - SOS   B. Braun Medical Inc.   Leased medical equipment   12/18/2007   UCC-1
  20074873039  BIOSCRIP INFUSION SERVICES, LLC   DE - SOS   B. Braun Medical
Inc.   Leased medical equipment   7/1/2009   UCC-1   20092225552  BIOSCRIP
INFUSION SERVICES, LLC   DE - SOS   Amerisourcebergen Drug Corporation   All
inventory, accounts, proceeds and products   3/26/2010   UCC-1   20101056971 
BIOSCRIP INFUSION SERVICES, LLC   DE - SOS   B. Braun Medical Inc.   Leased
medical equipment   5/17/2010   UCC-1   20101859994  BIOSCRIP INFUSION SERVICES,
LLC   DE - SOS   B. Braun Medical Inc.   Leased medical equipment   7/29/2011  
UCC-1   20113185256  BIOSCRIP INFUSION SERVICES, LLC   DE - SOS   B. Braun
Medical Inc.   Leased medical equipment   9/6/2011   UCC-1   20113574657 
BIOSCRIP INFUSION SERVICES, LLC   DE - SOS   B. Braun Medical Inc.   Leased
medical equipment   9/10/2012   UCC-1   20123628890  BIOSCRIP INFUSION SERVICES,
LLC   DE - SOS   Suntrust Bank   All assets   7/31/2013   UCC-1   20132967660 
BIOSCRIP MEDICAL SUPPLY SERVICES, LLC   DE - SOS   Amerisourcebergen Drug
Corporation   All inventory, accounts, proceeds and products   4/23/2013   UCC-1
  20131549782  BIOSCRIP MEDICAL SUPPLY SERVICES, LLC   DE - SOS   Suntrust Bank
  All assets   7/31/2013   UCC-1   20132967686  BIOSCRIP PBM SERVICES, LLC   DE
- SOS   Amerisourcebergen Drug Corporation   All inventory, accounts, proceeds
and products   3/26/2010   UCC-1   20101056450  BIOSCRIP PBM SERVICES, LLC   DE
- SOS   Suntrust Bank   All assets   7/31/2013   UCC-1   20132967975  CHS
HOLDINGS, INC.   DE - SOS   Amerisourcebergen Drug Corporation   All inventory,
accounts, proceeds and products   1/8/2013   UCC-1   20130099946 

 

 49 

EXECUTION VERSION

 

Name of Loan Party   Jurisdiction   Secured Party   Collateral   File Date  
Type of
Filing   File Number CHS HOLDINGS, INC.   DE - SOS   Suntrust Bank   All assets
  7/31/2013   UCC-1   20132968734  CRITICAL HOMECARE SOLUTIONS, INC.   DE - SOS
  Suntrust Bank   All assets   7/31/2013   UCC-1   20132968296  DEACONESS
HOMECARE, LLC   DE - SOS   Suntrust Bank   All assets   7/31/2013   UCC-1  
20132968288  HOMECHOICE PARTNERS, INC.   DE - SOS   B. Braun Medical Inc.  
Leased medical equipment   2/25/2009   UCC-1   20090743440  HOMECHOICE PARTNERS,
INC.   DE - SOS   B. Braun Medical Inc.   Leased medical equipment   2/27/2009  
UCC-1   20090767423  HOMECHOICE PARTNERS, INC.   DE - SOS   B. Braun Medical
Inc.   Leased medical equipment   2/27/2009   UCC-1   20090767597  HOMECHOICE
PARTNERS, INC.   DE - SOS   B. Braun Medical Inc.   Leased medical equipment  
2/27/2009   UCC-1   20090767621  HOMECHOICE PARTNERS, INC.   DE - SOS   B. Braun
Medical Inc.   Leased medical equipment   2/27/2009   UCC-1   20090767670 
HOMECHOICE PARTNERS, INC.   DE - SOS   B. Braun Medical Inc.   Leased medical
equipment   2/27/2009   UCC-1   20090767787  HOMECHOICE PARTNERS, INC.   DE -
SOS   B. Braun Medical Inc.   Leased medical equipment   2/27/2009   UCC-1  
20090768199  HOMECHOICE PARTNERS, INC.   DE - SOS   B. Braun Medical Inc.  
Leased medical equipment   8/10/2009   UCC-1   20092754981  HOMECHOICE PARTNERS,
INC.   DE - SOS   B. Braun Medical Inc.   Leased medical equipment   7/21/2010  
UCC-1   20102709578  HOMECHOICE PARTNERS, INC.   DE - SOS   B. Braun Medical
Inc.   Leased medical equipment   2/15/2011   UCC-1   20110652282  HOMECHOICE
PARTNERS, INC.   DE - SOS   Amerisourcebergen Drug Corporation   All inventory,
accounts, proceeds and products   4/23/2013   UCC-1   20131549634  HOMECHOICE
PARTNERS, INC.   DE - SOS   Suntrust Bank   All assets   7/13/2013   UCC-1  
20132968312  HOMECHOICE PARTNERS, INC.   DE - SOS   B. Braun Medical Inc.  
Leased medical equipment   6/17/2014   UCC-1   20142363018  HOMECHOICE PARTNERS,
INC.   DE - SOS   B. Braun Medical Inc.   Leased medical equipment   4/18/2016  
UCC-1   20162289245  INFUCENTERS, LLC   DE - SOS   Amerisourcebergen Drug
Corporation   All inventory, accounts, proceeds and products   4/26/2007   UCC-1
  20071574507  INFUCENTERS, LLC   DE - SOS   Suntrust Bank   All assets  
7/31/2013   UCC-1   20132968320  INFUSCIENCE HHA, LLC   DE - SOS  
Amerisourcebergen Drug Corporation   All inventory, accounts, proceeds and
products   10/11/2012   UCC-1   20123909894  INFUSCIENCE HHA, LLC   DE - SOS  
Suntrust Bank   All assets   7/31/2013   UCC-1   20132968361  INFUSCIENCE, INC.
  DE - SOS   B. Braun Medical Inc.   Leased medical equipment   5/15/2007  
UCC-1   20071873891  INFUSCIENCE, INC.   DE - SOS   B. Braun Medical Inc.  
Leased medical equipment   5/21/2007   UCC-1   20072017340  INFUSCIENCE, INC.  
DE - SOS   B. Braun Medical Inc.   Leased medical equipment   12/18/2007   UCC-1
  20074873039  INFUSCIENCE, INC.   DE - SOS   B. Braun Medical Inc.   Leased
medical equipment   10/25/2010   UCC-1   20103766791 

 

 50 

EXECUTION VERSION

 

Name of Loan Party   Jurisdiction   Secured Party   Collateral   File Date  
Type of
Filing   File Number INFUSCIENCE, INC.   DE - SOS   B. Braun Medical Inc.  
Leased medical equipment   5/6/2011   UCC-1   20111981706  INFUSCIENCE, INC.  
DE - SOS   Amerisourcebergen Drug Corporation   All inventory, accounts,
proceeds and products   10/11/2012   UCC-1   20123909944  INFUSCIENCE, INC.   DE
- SOS   Suntrust Bank   All assets   7/31/2013   UCC-1   20132968346 
INFUSCIENCE SOUTH CAROLINA, LLC   DE - SOS   B. Braun Medical Inc.   Leased
medical equipment   10/25/2010   UCC-1   20103766791  INFUSCIENCE SOUTH
CAROLINA, LLC   DE - SOS   B. Braun Medical Inc.   Leased medical equipment  
5/6/2011   UCC-1   20111981722  INFUSCIENCE SOUTH CAROLINA, LLC   DE - SOS  
Amerisourcebergen Drug Corporation   All inventory, accounts, proceeds and
products   10/11/2012   UCC-1   20123909910  INFUSCIENCE SOUTH CAROLINA, LLC  
DE - SOS   Suntrust Bank   All assets   7/31/2013   UCC-1   20132968304 
INFUSCIENCE SUB, INC.   DE - SOS   Amerisourcebergen Drug Corporation   All
inventory, accounts, proceeds and products   10/11/2012   UCC-1   20123909928 
INFUSCIENCE SUB, INC.   DE - SOS   Suntrust Bank   All assets   7/31/2013  
UCC-1   20132968338  PROFESSIONAL HOME CARE SERVICES, INC.   DE - SOS   B. Braun
Medical Inc.   Leased medical equipment   8/29/2011   UCC-1   20113481234 
PROFESSIONAL HOME CARE SERVICES, INC.   DE - SOS   Suntrust Bank   All assets  
7/31/2013   UCC-1   20132968379  SPECIALTY PHARMA, INC.   DE - SOS   Suntrust
Bank   All assets   7/31/2013   UCC-1   20132967983  PHCS ACQUISITION CO, INC.  
DE - SOS   Suntrust Bank   All assets   7/31/2013   UCC-1   20132968692 
INFUSION THERAPY SPECIALISTS, INC.   NE - BSD   Amerisourcebergen Drug
Corporation   All inventory, accounts, proceeds and products   4/26/2007   UCC-1
  9807342420-2  INFUSION THERAPY SPECIALISTS, INC.   NE - BSD   B. Braun Medical
Inc.   Leased medical equipment   8/30/2010   UCC-1   9910636090-5  INFUSION
THERAPY SPECIALISTS, INC.   NE - BSD   Amerisourcebergen Drug Corporation   All
inventory, accounts, proceeds and products   2/4/2011   UCC-1   9811555595-7 
INFUSION THERAPY SPECIALISTS, INC.   NE - BSD   B. Braun Medical Inc.   Leased
medical equipment   3/12/2012   UCC-1   9912687306-9  INFUSION THERAPY
SPECIALISTS, INC.   NE - BSD   Suntrust Bank   All assets   7/31/2013   UCC-1  
9813719993-3  OPTION HEALTH, LTD.   IL - SOS   B. Braun Medical Inc.   Leased
medical equipment   12/22/2011   UCC-1   016876240  OPTION HEALTH, LTD.   IL -
SOS   B. Braun Medical Inc.   Leased medical equipment   2/19/2013   UCC-1  
018009846  OPTION HEALTH, LTD.   IL - SOS   Suntrust Bank   All assets  
7/31/2013   UCC-1   018472341  OPTION HEALTH, LTD.   IL - SOS  
Amerisourcebergen Drug Corporation   All inventory, accounts, proceeds and
products   5/14/2014   UCC-1   019274233  BIOSCRIP INFUSION SERVICES, INC.   CA
- SOS   Amerisourcebergen Drug Corporation   All inventory, accounts, proceeds
and products   3/26/2010   UCC-1   107226847734 

 

 51 

EXECUTION VERSION

 

Name of Loan Party   Jurisdiction   Secured Party   Collateral   File Date  
Type of
Filing   File Number BIOSCRIP INFUSION SERVICES, INC.   CA - SOS   Suntrust Bank
  All assets   7/31/2013   UCC-1   137371742207  BIOSCRIP INFUSION SERVICES,
INC.   CA - SOS   B. Braun Medical Inc.   Leased medical equipment   12/31/2013
  UCC-1   147394131194  BIOSCRIP INFUSION SERVICES, INC.   CA - SOS   B. Braun
Medical Inc.   Leased medical equipment   3/24/2014   UCC-1   147404421370 
BIOSCRIP INFUSION SERVICES, INC.   CA - SOS   B. Braun Medical Inc.   Leased
medical equipment   3/24/2014   UCC-1   147404422149  BIOSCRIP INFUSION
SERVICES, INC.   CA - SOS   B. Braun Medical Inc.   Leased medical equipment  
7/21/2014   UCC-1   147421247799  INFUSION SOLUTIONS, INC.   NH - SOS   B. Braun
Medical Inc.   Leased medical equipment   7/1/2013   UCC-1   130703704188 
INFUSION SOLUTIONS, INC.   NH - SOS   Suntrust Bank   All assets   7/31/2013  
UCC-1   130801726126  BIOSCRIP NURSING SERVICES, LLC   NY - DOS  
Amerisourcebergen Drug Corporation   All inventory, accounts, proceeds and
products   3/26/2010   UCC-1   201003265274538  BIOSCRIP NURSING SERVICES, LLC  
NY - DOS   Suntrust Bank   All assets   7/31/2013   UCC-1   201307315817840 
BIOSCRIP PHARMACY (NY), INC.   NY - DOS   B. Braun Medical Inc.   Leased medical
equipment   10/26/2009   UCC-1   200910260611442  BIOSCRIP PHARMACY (NY), INC.  
NY - DOS   Amerisourcebergen Drug Corporation   All inventory, accounts,
proceeds and products   3/26/2010   UCC-1   201003265274350  BIOSCRIP PHARMACY
(NY), INC.   NY - DOS   Suntrust Bank   All assets   7/31/2013   UCC-1  
201307315817852  BRADHURST SPECIALTY PHARMACY, INC.   NY - DOS   Suntrust Bank  
All assets   7/31/2013   UCC-1   201307315818020  NATURAL LIVING, INC.   NY -
DOS   Suntrust Bank   All assets   7/31/2013   UCC-1   201307315817977  NUTRI
USA, INC.   NY - DOS   Suntrust Bank   All assets   7/31/2013   UCC-1  
201307315817989  BIOSCRIP PHARMACY, INC.   MN - SOS   Amerisourcebergen Drug
Corporation   All inventory, accounts, proceeds and products   1/27/2010   UCC-1
  201018897490  BIOSCRIP PHARMACY, INC.   MN - SOS   Amerisourcebergen Drug
Corporation   All inventory, accounts, proceeds and products   3/26/2010   UCC-1
  201019651887  BIOSCRIP PHARMACY, INC.   MN - SOS   Suntrust Bank   All assets
  7/31/2013   UCC-1   201333288120  CHRONIMED, LLC   MN - SOS   Suntrust Bank  
All assets   7/31/2013   UCC-1   201333287747  INFUSAL PARTNERS   FL - SECURED
TRANSACTION REGISTRY   Amerisourcebergen Drug Corporation   All inventory,
accounts, proceeds and products   10/12/2012   UCC-1   201207694647  INFUSAL
PARTNERS   FL - SECURED TRANSACTION REGISTRY   Suntrust Bank   All assets  
7/31/2013   UCC-1   201309543478 

 

 52 

EXECUTION VERSION

 

Name of Loan Party   Jurisdiction   Secured Party   Collateral   File Date  
Type of
Filing   File Number NATIONAL HEALTH INFUSION, INC.   FL - SECURED TRANSACTION
REGISTRY   Suntrust Bank   All assets   7/31/2013   UCC-1   201309543486 
BIOSCRIP PHARMACY SERVICES, INC.   OH - SOS   Amerisourcebergen Drug Corporation
  All inventory, accounts, proceeds and products   3/26/2010   UCC-1  
OH00141048313  BIOSCRIP PHARMACY SERVICES, INC.   OH - SOS   B. Braun Medical
Inc.   Leased medical equipment   3/8/2013   UCC-1   OH00165345604  BIOSCRIP
PHARMACY SERVICES, INC.   OH - SOS   Suntrust Bank   All assets   7/31/2013  
UCC-1   OH00169207505  DEACONESS ENTERPRISES, LLC   OH - SOS   Suntrust Bank  
All assets   7/31/2013   UCC-1   OH00169214035  DEACONESS ENTERPRISES, LLC   OH
- SOS   Amerisourcebergen Drug Corporation   All inventory, accounts, proceeds
and products   2/24/2016   UCC-1   OH00198051600  REGIONAL AMBULATORY
DIAGNOSTICS, INC.   OH - SOS   Suntrust Bank   All assets   7/31/2013   UCC-1  
OH00169214257  INFUSION PARTNERS OF BRUNSWICK, LLC   GA - COOPERATIVE AUTHORITY
  B. Braun Medical Inc.   Leased medical equipment   12/27/2011   UCC-1  
063-2011-002159  INFUSION PARTNERS OF BRUNSWICK, LLC   GA - COOPERATIVE
AUTHORITY   Suntrust Bank   All assets   7/31/2013   UCC-1   007-2013-021359 
INFUSION PARTNERS OF MELBOURNE, LLC   GA - COOPERATIVE AUTHORITY   B. Braun
Medical Inc.   Leased medical equipment   1/7/2013   UCC-1   067-2013-000179 
INFUSION PARTNERS OF MELBOURNE, LLC   GA - COOPERATIVE AUTHORITY   Suntrust Bank
  All assets   7/31/2013   UCC-1   007-2013-021360  KNOXVILLE HOME THERAPIES,
LLC   TN - DOS   B. Braun Medical Inc.   Leased medical equipment   9/11/2012  
UCC-1   312337868  KNOXVILLE HOME THERAPIES, LLC   TN - DOS   Amerisourcebergen
Drug Corporation   All inventory, accounts, proceeds and products   1/4/2013  
UCC-1   213101315  KNOXVILLE HOME THERAPIES, LLC   TN - DOS   Suntrust Bank  
All assets   7/31/2013   UCC-1   420191705  SCOTT-WILSON, INC.   KY - SOS   B.
Braun Medical Inc.   Leased medical equipment   12/22/2011   UCC-1  
2011-2554726-75  SCOTT-WILSON, INC.   KY - SOS   Suntrust Bank   All assets  
7/31/2013   UCC-1   2013-2657079-52  SCOTT-WILSON, INC.   KY - SOS  
Amerisourcebergen Drug Corporation   All inventory, accounts, proceeds and
products   5/14/2014   UCC-1   2014-2704691-06 

 

 53 

EXECUTION VERSION

 

Name of Loan Party   Jurisdiction   Secured Party   Collateral   File Date  
Type of
Filing   File Number WILCOX MEDICAL, INC.   VT - SOS   Suntrust Bank   All
assets   7/31/2013   UCC-1   13-260273  WILCOX MEDICAL, INC.   VT - SOS   B.
Braun Medical Inc.   Leased medical equipment   3/26/2014   UCC-1   14-266961 
BIOSCRIP PHARMACY (PUERTO RICO), INC.   Puerto Rico – DOS   Suntrust Bank   All
assets   1/8/2014   UCC-1   2014000040 EAST GOSHEN PHARMACY, INC.   PA - DOS  
Suntrust Bank   All assets   7/31/2013   UCC-1   2013073102569  EAST GOSHEN
PHARMACY, INC.   PA - DOS   B. Braun Medical Inc.   Leased medical equipment  
9/9/2013   UCC-1   2013091003559  NEW ENGLAND HOME THERAPIES, INC.   MA - SOC  
B. Braun Medical Inc.   Leased medical equipment   6/17/2011   UCC-1  
201188598820  NEW ENGLAND HOME THERAPIES, INC.   MA - SOC   B. Braun Medical
Inc.   Leased medical equipment   7/1/2013   UCC-1   201305048050  NEW ENGLAND
HOME THERAPIES, INC.   MA - SOC   Suntrust Bank   All assets   7/31/2013   UCC-1
  201305687600  NEW ENGLAND HOME THERAPIES, INC.   MA - SOC   B. Braun Medical
Inc.   Leased medical equipment   12/30/2013   UCC-1   201308987860 

 

 54 

EXECUTION VERSION

 

Schedule 7.4

 

Existing Investments

 

Securities

 

Name of Investment   Investor   Type of Investment BioScrip Infusion Services,
Inc.   BioScrip, Inc.   Common Stock BioScrip Pharmacy Services, Inc.  
BioScrip, Inc.   Common Stock BioScrip PBM Services, LLC   BioScrip, Inc.  
Membership Interests BioScrip Pharmacy (NY), Inc.   BioScrip, Inc.   Common
Stock Chronimed LLC   BioScrip, Inc.   Membership Interests Natural Living, Inc.
  BioScrip PBM Services, LLC   Common Stock BioScrip Infusion Services, LLC  
BioScrip PBM Services, LLC   Membership Interests BioScrip Infusion Management,
LLC   BioScrip Infusion Services, LLC   Membership Interests BioScrip Pharmacy,
Inc.   Chronimed LLC   Common Stock Bradhurst Specialty Pharmacy, Inc.  
Chronimed LLC   Common Stock BioScrip Nursing Services, LLC   BioScrip Infusion
Services, LLC   Membership Interests Critical Homecare Solutions, Inc.   CHS
Holdings, Inc.   Common Stock Specialty Pharma, Inc.   Critical Homecare
Solutions, Inc.   Common Stock New England Home Therapies, Inc.   Critical
Homecare Solutions, Inc.   Common Stock Deaconess Enterprises, LLC   Critical
Homecare Solutions, Inc.   Membership Interests Infusion Solutions, Inc.  
Critical Homecare Solutions, Inc.   Class A Voting Shares Professional Home Care
Services, Inc.   Specialty Pharma, Inc.   Common Stock

 

 55 

EXECUTION VERSION

 

Name of Investment   Investor   Type of Investment Wilcox Medical, Inc.   New
England Home Therapies, Inc.   Common Stock Deaconess HomeCare, LLC   Deaconess
Enterprises, LLC   Membership Interests Regional Ambulatory Diagnostics, Inc.  
Deaconess HomeCare, LLC   Common Stock Knoxville Home Therapies, LLC   Deaconess
HomeCare, LLC   Membership Interests Infusion Partners, LLC   Deaconess
HomeCare, LLC   Membership Interests East Goshen Pharmacy, Inc.   Infusion
Partners, LLC   Common Stock Infusion Partners of Brunswick, LLC   Infusion
Partners, LLC   Membership Interests Infusion Partners of Melbourne, LLC  
Infusion Partners, LLC   Membership Interests Applied Health Care, LLC  
Infusion Partners, LLC   Membership Interests National Health Infusion, Inc.  
Infusion Partners, LLC   Common Stock Option Health, Ltd.   Infusion Parnters,
LLC   Common Stock Scott-Wilson, Inc.   Infusion Partners, LLC   Common Stock
InfuScience, Inc.   BioScrip, Inc.   Common Stock InfuScience Sub, Inc.  
InfuScience, Inc.   Common Stock Infusion Therapy Specialists, Inc.  
InfuScience, Inc.   Common Stock InfuCenters, LLC   Infusal Partners  
Membership Interests InfuScience HHA, LLC   Infusion Therapy Specialists, Inc.  
Membership Interests InfuScience South Carolina, LLC   InfuScience, Inc.  
Membership Interests Infusal Partners   InfuScience, Inc.   Partnership
Interests Infusal Partners   InfuScience Sub, Inc.   Partnership Interests
HomeChoice Partners, Inc.   BioScrip, Inc.   Common Stock

 

 56 

EXECUTION VERSION

 

Name of Investment   Investor   Type of Investment BioScrip Medical Supply, LLC
  Critical Homecare Solutions, Inc.   Membership Interests PHCS Acquisition Co,
Inc.   Professional Home Care Services, Inc.   Common Stock Nutri USA, Inc.  
PHCS Acquisition Co, Inc.   Common Stock CHS Holdings, Inc.   BioScrip, Inc.  
Common Stock BioScrip Pharmacy (Puerto Rico), Inc.   BioScrip, Inc.   Common
Stock

 

Promissory Notes, Evidences of Indebtedness, and Other Instruments

 

Amended and Restated Intercompany Subordinated Promissory Note, dated July 31,
2013, in the principal amount of $3,800,000, issued to BioScrip, Inc. by
BioScrip Infusion Services, Inc.

 

Amended and Restated Intercompany Subordinated Promissory Note, dated July 31,
2013, in the principal amount of $71,800,000, issued to CHS Holdings, Inc. by
Critical Homecare Solutions, Inc.  

 

 57 

EXECUTION VERSION

 

Schedule 7.7

 

Existing Transactions with Affiliates

 

None.

 

 58 

 

 

Certain Litigation Matters

 

Breach of Contract Litigation in the Delaware Court of Chancery

 

On November 3, 2015, Walgreen Co. and various affiliates (“Walgreens”) filed a
lawsuit in the Delaware Court of Chancery against the Company and certain of its
subsidiaries (collectively, the “Defendants”). The complaint alleges that the
Company breached certain non-compete provisions contained in the Community
Pharmacy and Mail Business Purchase Agreement dated as of February 1, 2012, by
and among Walgreens and certain subsidiaries and the Company and certain
subsidiaries (the “2012 Purchase Agreement”). The complaint seeks both money
damages and injunctive relief. On December 7, 2015, the Defendants filed a
motion to dismiss the complaint, asserting, among other things, that the claims
raised in Walgreens’ complaint were subject to the alternative dispute
resolution procedure contained in the 2012 Purchase Agreement. On March 11,
2016, the Court held oral argument on the Company’s motion to dismiss and
granted the motion, holding that Walgreens’ breach of contract claims for money
damages must be resolved in accordance with the 2012 Purchase Agreement’s
alternative dispute resolution procedure. On March 15, 2016, Walgreens informed
the Court that it would not be pursuing any claims for injunctive relief in the
Court at that time, but instead would engage in the required alternative dispute
resolution procedure. Walgreens requested that the Court keep the case open
pending the results of that process. On March 16, 2016, the Court stayed the
lawsuit and removed the trial from its calendar, but did not grant Walgreens any
other relief or enjoin the Company from taking any action. On December 8, 2016,
the parties submitted the dispute to an arbitrator. On December 28, 2016, the
arbitrator rendered its decision, finding that the Company had not violated the
non-compete, except for certain limited sales of oral oncology, HIV and
transplant pharmaceuticals, constituting approximately 3 percent of the total
sales that Walgreens claimed were made in violation of the agreement. The
arbitrator also concluded that Walgreens was not entitled to recover its lost
profits or lost revenues as a result of any such sales. Despite that ruling, the
arbitrator awarded Walgreens $5.8 million in damages, or approximately 20
percent of the total amount requested. The Company believes that arbitrator’s
damages award ignored applicable law, contradicted the arbitrator’s liability
findings and exceeded the scope of the arbitrator’s authority in light of both
parties’ arbitration submissions. The Company is evaluating options for
challenging the award and continuing to vigorously defend itself. Due to the
inherent uncertainty in litigation, however, the Company can provide no
assurance that its challenge to the award will be successful.

 

Derivative Lawsuit in the Delaware Court of Chancery

 

On May 7, 2015, a derivative complaint was filed in the Delaware Court of
Chancery by the Park Employees’ & Retirement Board Employees’ Annuity & Benefit
Fund of Chicago (the “Derivative Complaint”). The Derivative Complaint names as
defendants certain current and former directors of the Company, consisting of
Richard M. Smith, Myron Holubiak, Charlotte Collins, Samuel Frieder, David
Hubers, Richard Robbins, Stuart Samuels and Gordon Woodward (collectively, the
“Director Defendants”), certain former officers of the Company, consisting of
Kimberlee Seah, Hai Tran and Patricia Bogusz (collectively the “Officer
Defendants”), Kohlberg & Co., L.L.C., Kohlberg Management V, L.L.C., Kohlberg
Investors V, L.P., Kohlberg Partners V, L.P., Kohlberg TE Investors V, L.P.,
KOCO Investors V, L.P., and Jefferies LLC. The Company is also named as a
nominal defendant in the Derivative Complaint. The Derivative Complaint was
filed in the Delaware Court of Chancery as Park Employees and Retirement Board
Employees’ Annuity and Benefit Fund of Chicago v. Richard M. Smith, Myron Z.
Holubiak, Charlotte W. Collins, Samuel P. Frieder, David R. Huber, Richard L.
Robbins, Stuart A. Samuels, Gordon H. Woodward, Kimberlee C. Seah, Hai V.Tran,
Patricia Bogusz, Kohlberg & Co., L.L.C., Kohlberg Management V, L.L.C., Kohlberg
Investors V, L.P., Kohlberg Partners V, L.P., Kohlberg TE Investors V, L.P.,
KOCO Investors V, L.P., Jefferies LLC and BioScrip, Inc., C.A. No. 11000-VCG
(Del. Ch. Ct., May 7, 2015).

 

 

 

  

The Derivative Complaint alleges generally that certain defendants breached
their fiduciary duties with respect to the Company’s public disclosures,
oversight of Company operations, secondary stock offerings and stock sales. The
Derivative Complaint also contends that certain defendants aided and abetted
those alleged breaches. The damages sought are not quantified but include, among
other things, claims for money damages, restitution, disgorgement, equitable
relief, reasonable attorneys’ fees, costs and expenses, and interest. The
Derivative Complaint incorporates the same factual allegations from In re
BioScrip, Inc., Securities Litigation (described below). On June 16, 2015, all
defendants moved to dismiss the case. Briefing for the motion to dismiss was
completed on November 30, 2015, and the court heard oral argument on the motion
to dismiss on January 12, 2016. During the hearing, the court requested
additional briefing, which was completed on February 12, 2016. On May 31, 2016,
the court determined that the Plaintiff’s claims could not proceed as pled but
granted the Plaintiff thirty days in which to make a motion to amend the
Derivative Complaint. The court reserved decision on the motion to dismiss and
on June 29, 2016, the Plaintiff filed a motion for leave to file an amended
complaint. On October 10, 2016, all defendants moved to dismiss the amended
complaint. Briefing on the motion to dismiss was completed on November 21, 2016.

 

The Company, Director Defendants and the Officer Defendants deny any allegations
of wrongdoing in this lawsuit. The Company and those persons believe all of the
claims in this lawsuit are without merit and intend to vigorously defend against
these claims. However, there is no assurance that the defense will be successful
or that insurance will be available or adequate to fund any settlement, judgment
or litigation costs associated with this action. Certain of the defendants have
sought indemnification from the Company pursuant to certain indemnification
agreements, for which there may be no insurance coverage. Additional similar
lawsuits may be filed. The Company is unable to predict the outcome or
reasonably estimate a range of possible loss at this time. While no assurance
can be given as to the ultimate outcome of this matter, the Company believes
that the final resolution of this action is not likely to have a material
adverse effect on results of operations, financial position, liquidity or
capital resources.

 

 

